 

Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND WAIVER

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“Amendment”), dated as of January 9, 2014, is by and among VOXX INTERNATIONAL
CORPORATION, a Delaware corporation (the “Company”), VOXX ACCESSORIES CORP., a
Delaware corporation (“VAC”), VOXX ELECTRONICS CORP. (formerly known as Audiovox
Electronics Corporation), a Delaware corporation (“AEC”), AUDIOVOX CONSUMER
ELECTRONICS, INC., a Delaware corporation (“ACEI”), AUDIOVOX ATLANTA CORP.
(formerly known as American Radio Corp.), a Georgia corporation (“ARC”), CODE
SYSTEMS, INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE SYSTEMS INC.,
a Delaware corporation (“IAS”), KLIPSCH GROUP, INC., an Indiana corporation
(“Klipsch”, and together with the Company, VAC, AEC, ACEI, ARC, CSI and IAS,
each, a “Domestic Borrower” and collectively, the “Domestic Borrowers”), VOXX
INTERNATIONAL (GERMANY) GMBH, a Gesellschaft mit beschränkter Haftung under the
laws of the Federal Republic of Germany (the “Foreign Borrower”, and together
with the Domestic Borrowers, each a “Borrower” and collectively the
“Borrowers”), VOXXHIRSCHMANN CORPORATION, a Delaware corporation (the “New
Guarantor”) and the other Subsidiaries of the Company party hereto (together
with the New Guarantor, collectively, the “Guarantors”), the Lenders (defined
below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of March
14, 2012 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of November 29, 2012 and that certain Second Amendment
to Amended and Restated Credit Agreement dated as of dated as of May 14, 2013,
and as further amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”);

 

WHEREAS, the Company has informed the Administrative Agent that Batteries.com,
LLC was merged with and into Audiovox Websales LLC (with Audiovox Websales LLC
being the surviving entity) in contravention of the provisions contained in
Section 6.4 of the Credit Agreement (the “Acknowledged Event of Default”);

 

WHEREAS, the Credit Parties have requested that the Lenders (a) waive the
Acknowledged Event of Default and (b) amend certain provisions of the Credit
Agreement; and

 

WHEREAS, the Lenders are willing to waive the Acknowledged Event of Default and
to make such amendments to the Credit Agreement, in accordance with and subject
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

ARTICLE I

WAIVER

 

1.1        Waiver of Acknowledged Event of Default.  Notwithstanding the
provisions of the Credit Agreement to the contrary, the Lenders hereby waive, on
a one-time basis, the Acknowledged Event of Default.

 

1.2        Effectiveness of Waiver.  This waiver shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default other than as specifically waived
herein nor as a waiver of any breach, Default or Event of Default of which the
Lenders have not been informed by the Credit Parties, (b) affect the right of
the Lenders to demand compliance by the Credit Parties with all terms and
conditions of the Credit Documents, except as specifically modified or waived by
this waiver, (c) be deemed a waiver of any transaction or future action on the
part of the Credit Parties requiring the Lenders’ or the Required Lenders’
consent or approval under the Credit Documents, or (d) except as waived hereby,
be deemed or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s or the Lenders’ exercise of any rights or remedies under
the Credit Agreement or any other Credit Document, whether arising as a
consequence of any Default or Event of Default (other than an Acknowledged Event
of Default) which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.

 

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

 

2.1        Amendment to Credit Agreement.  From and after the Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended to read
in the form of the Credit Agreement attached hereto as Exhibit A to this
Amendment (the “Amended Credit Agreement”).

 

2.2        Amendment to Schedules and Exhibits.  From and after the Amendment
Effective Date, those certain Schedules and Exhibits attached as Exhibit B to
this Amendment shall replace the corresponding Schedules and Exhibits to the
Credit Agreement.  All other Schedules and Exhibits to the Credit Agreement
shall not be modified or otherwise affected.

 

2.3        Release of Foreign Guarantors.  On the Amendment Effective Date, each
of the Foreign Guarantors set forth on Exhibit C hereto (each, a “Released
Guarantor” and collectively, the “Released Guarantors”) shall be released as a
Guarantor and shall be discharged from all of its Obligations under the Credit
Documents, and all Obligations of such Guarantor under the Guaranty and the
other Credit Documents shall be terminated.  This release and discharge shall be
effective without any additional action being taken by the Administrative Agent
or any Lender.

 

2.4        Release of Foreign Borrower.  On the Amendment Effective Date, the
Foreign Borrower shall be released as a Borrower and shall be discharged from
all of its Obligations under the Credit Documents, and all Obligations of such
Foreign Borrower under the Credit Agreement and the other Credit Documents shall
be terminated.  This release and discharge shall be effective without any
additional action being taken by the Administrative Agent or any Lender.

 

2.5        Release of Foreign Collateral.  On the Amendment Effective Date, all
Liens in favor of the Administrative Agent (for the benefit of the Secured
Parties) on the property and assets of the Foreign Borrower and the Released
Guarantors securing the Foreign Obligations shall be automatically released and
discharged.  At the request of the Company, the Administrative Agent shall, and
each Lender hereby authorizes the Administrative Agent to, deliver to the
Company any release, instrument, document, or certificate reasonably required by
the Company to give effect to Sections 2.3, 2.4 and 2.5.

 

2

 

 

ARTICLE III

REFINANCING OF REVOLVING LOANS

 

Each of the parties hereto agrees that, after giving effect to this Amendment,
the revised Revolving Commitments and Revolving Commitment Percentages of the
Lenders (after giving effect to this Amendment) shall be as set forth on
Schedule 2.1(a) attached as Exhibit B hereto.  In connection with this
Amendment, the outstanding Revolving Loans, Participation Interests and Term
Loans shall be reallocated by causing such fundings and repayments (which shall
not be subject to any processing and/or recordation fees) among the Lenders of
Revolving Loans as necessary such that, after giving effect to increases to the
Revolving Commitments contemplated hereby, each Lender will hold Revolving Loans
and Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such increases to the Revolving Commitment).  The Borrowers
shall be responsible for any costs arising under Section 2.15 of the Amended
Credit Agreement resulting from such reallocations and repayments.  For the
avoidance of doubt, interest and fees with respect to the Term Loan and the
Multicurrency Revolving Facility outstanding on the date hereof shall remain
outstanding after giving effect to this Amendment, and shall be due and payable
on the first Interest Payment Date to occur following the date hereof.

 

ARTICLE IV

JOINDER OF GUARANTOR

 

4.1    Joinder to Credit Agreement.  The New Guarantor hereby acknowledges,
agrees and confirms that, by its execution of this Amendment, the New Guarantor
will be deemed to be a party to and a “Guarantor” under the Credit Agreement and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement.  The New Guarantor hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the applicable Credit Documents, including, without
limitation (a) all of the representations and warranties set forth in
Article III of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles V and VI of the Credit Agreement.  Without
limiting the generality of the foregoing terms of this Section 4.1, the New
Guarantor hereby guarantees, jointly and severally together with the other
Guarantors, the prompt payment of the Credit Party Obligations in accordance
with Article X of the Credit Agreement.

 

4.2    Joinder to Security Agreement.  The New Guarantor hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Guarantor
will be deemed to be a party to the Security Agreement, and shall have all the
rights and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The New
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Security
Agreement.  Without limiting the generality of the foregoing terms of this
Section 4.2, the New Guarantor hereby grants to the Administrative Agent, for
the benefit of the Lenders, a continuing security interest in, and a right of
set off, to the extent applicable, against any and all right, title and interest
of the New Guarantor in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the New Guarantor.

 

4.3    Joinder to Pledge Agreement The New Guarantor hereby acknowledges, agrees
and confirms that, by its execution of this Agreement, the New Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” (as such term is defined in the Pledge Agreement)
thereunder as if it had executed the Pledge Agreement.  The New Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all the terms,
provisions and conditions contained in the Pledge Agreement.  Without limiting
the generality of the foregoing terms of this Section 4.3, the New Guarantor
hereby pledges and assigns to the Administrative Agent, for the benefit of the

 

3

 

 

Lenders, and grants to the Administrative Agent, for the benefit of the Lenders,
a continuing security interest in any and all right, title and interest of the
New Guarantor in and to Pledged Collateral (as such term is defined in Section 2
of the Pledge Agreement).

 

4.4    Acknowledgment.  The New Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Exhibit B
(and such information is true and correct as of the date hereof).

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS

 

5.1        Closing Conditions.  This Amendment shall become effective as of the
day and year set forth above (the “Amendment Effective Date”) upon satisfaction
of the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):

 

(a)        Executed Amendment.  The Administrative Agent shall have received a
copy of this Amendment duly executed by each of the Credit Parties, the
Administrative Agent and the Lenders.

 

(b)        Joinder Documents.  The Administrative Agent shall have received,
with respect to the New Guarantor, the documentation required to be delivered
pursuant to Section 5.10 of the Credit Agreement.  The New Guarantor and the
Continuing Credit Parties (defined below) shall be referred to collectively as
the “Domestic Credit Parties”).

 

(c)        Organizational Documents.  The Administrative Agent shall have
received, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (A) certifying that the articles
of incorporation or other organizational documents, as applicable, of each
Credit Party other than the Foreign Borrower or the Released Guarantors (each a
“Continuing Credit Party” and collectively the “Continuing Credit Parties”) that
were delivered on the Closing Date or the date on which any Credit Party was
joined as a Guarantor pursuant to a Joinder Agreement (the “Joinder Date”)
remain true and complete as of the Amendment Effective Date (or certified
updates as applicable), (B) certifying that the code of regulations, bylaws,
operating agreements or partnership agreements of each Continuing Credit Party
that were delivered on the Closing Date or the Joinder Date remain true and
correct and in force and effect as of the Amendment Effective Date (or certified
updates as applicable), (C) attaching copies of the resolutions of the board of
directors or managers of each Continuing Credit Party approving and adopting
this Amendment, the transactions contemplated herein and authorizing execution
and delivery hereof, and certifying such resolutions to be true and correct and
in force and effect as of the Amendment Effective Date, (D) attaching
certificates of good standing, existence or its equivalent with respect to each
Continuing Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and (E)
certifying that each officer listed in the incumbency certification contained in
each Continuing Credit Party’s Secretary’s Certificate, delivered on the Closing
Date or the Joinder Date remains a duly elected and qualified officer of such
Continuing Credit Party and such officer remains duly authorized to execute and
deliver on behalf of such Credit Party the Amendment or attaching a new
incumbency certificate for each officer signing this Amendment.  

 

4

 

 

(d)        Legal Opinion.  The Administrative Agent shall have received an
opinion or opinions of counsel for the Domestic Credit Parties, dated the
Amendment Effective Date and addressed to the Administrative Agent and the
Lenders which shall be in form and substance reasonably satisfactory to the
Administrative Agent and consistent with the language of the opinion delivered
on behalf of the Domestic Credit Parties in connection with the closing of the
Credit Agreement.

 

(e)        Personal Property Collateral.  All documents, instruments, reports
and policies which are reasonably required by the Administrative Agent to
perfect or evidence the Administrative Agent’s first priority (subject to
certain Permitted Liens) security interest in and Liens on the Collateral will
have been executed and/or delivered and, to the extent applicable, be in proper
form for filing.

 

(f)         Consents.  The Administrative Agent shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the transactions
contemplated by this Amendment have been obtained and all applicable waiting
periods have expired without any action being taken by any authority that could
restrain, prevent or impose any material adverse conditions on such transactions
or that could seek or threaten any of the foregoing.  

 

(g)        No Material Adverse Change.  Since February 28, 2013, there shall
have been no Material Adverse Effect.

 

(h)        Financial Statements.  The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent: (i)
copies of satisfactory audited consolidated financial statements for the Company
and its Subsidiaries for the three fiscal years most recently ended for which
financial statements are available and interim unaudited financial statements
for each quarterly period ended since the last audited financial statements for
which financial statements are available and (ii) projections prepared by
management of balance sheets, income statements and cashflow statements of the
Company and its Subsidiaries, which will be quarterly for the first year after
the Amendment Effective Date and annually thereafter for the term of the Credit
Agreement.

 

(i)         Financial Condition Certificate.  The Administrative Agent shall
have received a certificate or certificates executed by an Authorized Officer of
the Company as of the Amendment Effective Date stating that (i) there does not
exist any pending or ongoing action, suit, investigation, litigation or
proceeding in any court or before any other Governmental Authority (A) affecting
the Credit Agreement or the other Credit Documents, that has not been settled,
dismissed, vacated, discharged or terminated prior to the Amendment Effective
Date or (B) that purports to affect any Domestic Credit Party or any of its
domestic Subsidiaries, or any Transaction, which action, suit, investigation,
litigation or proceeding could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Amendment Effective Date, (ii) immediately after giving effect to
this Amendment and the transactions contemplated to occur on the Amendment
Effective Date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein, in the Credit Agreement and in
the other Credit Documents are true and correct in (i) all material respects
with respect to those representations and warranties that are not qualified by
materiality and (ii) all respects with respect to all other representations and
warranties, in each case as of the date hereof (except for those which expressly
relate to an earlier date), and (C) the Consolidated EBITDA of the Company and
its Subsidiaries, on a pro forma basis after giving effect to the transactions
contemplated hereby, for the twelve months ended as

 

5

 

 

of the most recent month end prior to the Amendment Effective Date for which
financial statements are available is not less than $61 million.

 

(j)         Fees and Expenses.  The Administrative Agent shall have received
from the Company such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby (including, without
limitation, the fees and expenses referred to in the Fee Letter dated as of
December 13, 2013 by and among the Company, the Administrative Agent and Wells
Fargo Securities, LLC) and King & Spalding LLP shall have received from the
Company payment of all outstanding fees and expenses previously incurred and all
fees and expenses reasonably incurred in connection with this Amendment.

 

(k)        Miscellaneous.  All other documents and legal matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

 

ARTICLE VI

MISCELLANEOUS

 

6.1        Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

6.2        Representations and Warranties of Credit Parties.  Each of the Credit
Parties represents and warrants as follows:

 

(a)        It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)        This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)        No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment other than the filing of a UCC-1 financing
statement against the New Guarantor.

 

(d)        The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in (i) all material respects with respect
to those representations and warranties that are not qualified by materiality
and (ii) all respects with respect to all other representations and warranties,
in each case as of the date hereof (except for those which expressly relate to
an earlier date).

 

(e)        After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

6

 

 

(f)        After giving effect to this Amendment, the Security Documents
continue to create a valid security interest in, and Lien upon, the Collateral,
in favor of the Administrative Agent, for the benefit of the Lenders, which
security interests and Liens are perfected in accordance with the terms of the
Security Documents and prior to all Liens other than Permitted Liens.

 

(g)        Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

6.3        Reaffirmation of Credit Party Obligations.  Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.

 

6.4        Credit Document.  This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.

 

6.5        Expenses.  The Company agrees to pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

 

6.6        Further Assurances.  The Credit Parties agree to promptly take such
action, upon the reasonable request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

 

6.7        Entirety.  This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

6.8        Counterparts; Telecopy.  This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation or covenant that an original will be delivered.  

 

6.9        No Actions, Claims, Etc.  As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors, arising from any
action by such Persons, or failure of such Persons to act, under the Credit
Agreement on or prior to the date hereof.  

 

6.10      GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

6.11      Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

7

 

 

6.12      Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

 

VOXX INTERNATIONAL CORPORATION

Third Amendment to

Amended and Restated Credit Agreement

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS: VOXX International corporation,   a Delaware corporation, as the
Company       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: CFO/Senior Vice President

      VOXX ACCESSORIES CORP., a Delaware   corporation, as a Borrower       By:
/s/ Loriann Shelton

  Name: LORIANN SHELTON   Title: CFO/Vice President/Secretary/Treasurer

      VOXX ELECTRONICS CORP. (formerly known as   Audiovox Electronics
Corporation), a Delaware   corporation, as a Borrower       By: /s/ Loriann
Shelton

  Name: LORIANN SHELTON   Title: CFO/Secretary/Treasurer

      AUDIOVOX CONSUMER ELECTRONICS, INC., a   Delaware corporation, as a
Borrower       By: /s/ Loriann Shelton

  Name: LORIANN SHELTON   Title: CFO/Secretary/Treasurer

      AUDIOVOX ATLANTA CORP. (formerly known as   American Radio Corp.), a
Georgia corporation, as a   Borrower       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

      CODE SYSTEMS, INC., a Delaware corporation, as a   Borrower       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Chief Financial Officer

 

 

 

 

  INVISION AUTOMOTIVE SYSTEMS INC., a   Delaware corporation, as a Borrower    
  By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

      KLIPSCH GROUP, INC., an Indiana corporation, as a   Borrower       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

      VOXX INTERNATIONAL (GERMANY) GMBH, a   Gesellschaft mit beschränkter
Haftung under the laws of   the Federal Republic of Germany, as the Foreign  
Borrower       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Managing Director

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

GUARANTORS: ELECTRONICS TRADEMARK HOLDING   COMPANY, LLC, a Delaware corporation
        By: /s/ Chris Lis Johnson

  Name: CHRIS LIS JOHNSON   Title: Secretary

      TECHNUITY, INC., an Indiana corporation       By: /s/ Loriann Shelton

  Name: LORIANN SHELTON   Title: Secreatry

      OMEGA RESEARCH AND DEVELOPMENT   TECHNOLOGY LLC, a Delaware limited
liability   company       By: /s/ Loriann Shelton

  Name: LORIANN SHELTON   Title: Secretary

      LATIN AMERICA EXPORTS CORP., a Delaware   corporation       By: /s/ Chris
Lis Johnson

  Name: CHRIS LIS JOHNSON   Title: Secretary

      KLIPSCH HOLDING LLC, a Delaware limited   liability company       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President/Secretary

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

  AUDIOVOX WEBSALES LLC, a Delaware limited   liability company       By: /s/
Loriann Shelton

  Name: LORIANN SHELTON   Title: Vice President/Secretary

      AUDIOVOX LATIN AMERICA LTD., a Delaware   corporation       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

      AUDIOVOX INTERNATIONAL CORP., a Delaware   corporation       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

      AUDIOVOX COMMUNICATIONS CORP., a   Delaware corporation       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President/Treasurer

      AUDIOVOX GERMAN CORPORATION, a   Delaware corporation       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: CFO/Vice President

      AUDIOVOX ASIA INC., a Delaware corporation       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President/Secreatry/Treasurer

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

  Audiovox Advanced Accessories Group   LLC, a Delaware limited liability
company       By: /s/ Loriann Shelton

  Name: LORIANN SHELTON   Title: Vice President/Secretary/Treasurer

      VOXX WOODVIEW TRACE LLC, a Delaware   limited liability company       By:
/s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: President

      VoxxHirschmann Corporation, a Delaware   corporation       By: /s/ Charles
M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

  CAR COMMUNICATION HOLDING GMBH,   a Gesellschaft mit beschränkter Haftung
under the laws   of the Federal Republic of Germany       By: /s/ Charles M.
Stoehr

  Name: CHARLES M. STOEHR   Title: Managing Director

      Hirschmann Car Communication GmbH,   a Gesellschaft mit beschränkter
Haftung under the laws   of the Federal Republic of Germany       By: /s/
Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Managing Director

      Hirschmann Car Communication  Kft., a   limited liability corporation
(Korlátolt Felelõsségû   Társaság) organized under the laws of Hungary       By:
/s/ Peter Inzenhofer

  Name: PETER INSENHOFER   Title: Director

      Audiovox Venezuela C.A., a company
organized under the laws of Venezuela       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

      Audiovox Mexico, S de RL de CV, a company
organizad under the laws of Mexico       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Manager

      Klipsch Group Europe, B.V., a private
company with limited liability with its corporate seat in
Leiden, the Netherlands       By: /s/ T. Paul Jacobs

  Name: T. PAUL JACOBS   Title: Director

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

  Audio Products International Corp., a
corporation formed under the laws of Province of
Ontario         By: /s/ T. Paul Jacobs

  Name: T. PAUL JACOBS   Title: President

      Audiovox canada limited, a corporation
formed under the laws of Province of Ontario       By: /s/ Charles M. Stoehr

  Name: CHARLES M. STOEHR   Title: Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender and
as Administrative Agent         By: /s/ David W. Lewing

  Name: David W. Lewing   Title: Senior Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: Capital One, National Association   as a Lender       By: /s/ Jed
Pomerantz

  Name: Jed Pomerantz   Title: Senior Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: Citibank, N.A.,   as a Lender         By: /s/ Stuart N. Berman

  Name: Stuart N. Berman   Title: Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: Fifth Third Bank   as a Lender         By: /s/ Neil Kiernan

  Name: Neil Kiernan   Title: Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: HSBC Bank USA, N.A.,   as a Lender         By: /s/ William Conlan

  Name: William Conlan   Title: Senior Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: People’s United Bank,   as a Lender         By: /s/ Matthew Harrison

  Name: Matthew Harrison   Title: Assistant Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: RBS Citizens, N.A.,     as a Lender         By: /s/ Michael K. Makaitis

  Name: Michael k. Makaitis   Title: Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

LENDERS: Santander Bank, N.A.   as a Lender         By: /s/ Christine Gerula

  Name: Christine Gerula   Title: Senior Vice President

 

 

 

 

VOXX INTERNATIONAL CORPORATION

THIRD Amendment to

Amended and Restated Credit Agreement

 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

See Attached.

 

 

 

 

Exhibit A

 



 



$200,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

 

VOXX INTERNATIONAL CORPORATION,

as the Company,

Voxx Accessories Corp.,

VOXX ELECTRONICS CORP.,

AUDIOVOX CONSUMER ELECTRONICS, INC.,

AUDIOVOX ATLANTA CORP.,

CODE SYSTEMS, INC.,

INVISION AUTOMOTIVE SYSTEMS INC., and

KLIPSCH GROUP, INC.,

as Borrowers,


CERTAIN SUBSIDIARIES OF THE BORROWERS
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



FIFTH THIRD BANK and HSBC BANK USA, N.A.,

as Co-Syndication Agents

 

and

 

CITIBANK, N.A. and RBS CITIZENS, N.A.,

as Co-Documentation Agents


Dated as of March 14, 2012

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner

 

As amended by the following:

First Amendment to Amended and Restated Credit Agreement dated as of November
29, 2012

Second Amendment to Amended and Restated Credit Agreement dated as of May 14,
2013

Third Amendment to Amended and Restated Credit Agreement dated as of January 9,
2014

 

  Prepared by:   [logo.jpg]

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I  DEFINITIONS 1 Section 1.1 Defined Terms. 1 Section 1.2
Other Definitional Provisions. 32 Section 1.3 Accounting Terms. 32 Section 1.4
Time References. 34 Section 1.5 Execution of Documents. 34 Section 1.6
Computation of Dollar Amounts; Exchange Rates; Currency Equivalents. 34      
ARTICLE II  THE LOANS; AMOUNT AND TERMS 35 Section 2.1 Revolving Loans. 35
Section 2.2 [Reserved]. 37 Section 2.3 Letter of Credit Subfacility. 37 Section
2.4 Swingline Loan Subfacility. 40 Section 2.5 Fees. 42 Section 2.6 Commitment
Reductions. 43 Section 2.7 Prepayments. 43 Section 2.8 Default Rate and Payment
Dates. 44 Section 2.9 Conversion Options. 45 Section 2.10 Computation of
Interest and Fees; Usury. 46 Section 2.11 Pro Rata Treatment and Payments. 47
Section 2.12 Non-Receipt of Funds by the Administrative Agent. 49 Section 2.13
Inability to Determine Interest Rate. 50 Section 2.14 Yield Protection. 50
Section 2.15 Compensation for Losses; Eurocurrency Liabilities. 52 Section 2.16
Taxes. 52 Section 2.17 Indemnification; Nature of Issuing Lender’s Duties. 56
Section 2.18 Illegality. 57 Section 2.19 Mitigation Obligations; Replacement of
Lenders. 57 Section 2.20 Cash Collateral. 59 Section 2.21 Defaulting Lenders. 59
Section 2.22 Incremental Facility. 62       ARTICLE III  REPRESENTATIONS AND
WARRANTIES 63 Section 3.1 Financial Condition. 63 Section 3.2 No Material
Adverse Effect. 64 Section 3.3 Corporate Existence; Compliance with Law; Patriot
Act Information. 64 Section 3.4 Corporate Power; Authorization; Enforceable
Obligations. 65 Section 3.5 No Legal Bar; No Default. 65 Section 3.6 No Material
Litigation. 65 Section 3.7 Investment Company Act; etc. 66 Section 3.8 Margin
Regulations. 66 Section 3.9 ERISA. 66 Section 3.10 Environmental Matters. 67
Section 3.11 Use of Proceeds. 68 Section 3.12 Subsidiaries; Joint Ventures;
Partnerships. 68 Section 3.13 Ownership. 68 Section 3.14 Consent; Governmental
Authorizations. 68 Section 3.15 Taxes. 68

 

i

 

 



Section 3.16 Collateral Representations. 69 Section 3.17 Solvency. 70 Section
3.18 Compliance with FCPA. 70 Section 3.19 No Burdensome Restrictions. 70
Section 3.20 Brokers’ Fees. 70 Section 3.21 Labor Matters. 71 Section 3.22
Accuracy and Completeness of Information. 71 Section 3.23 Material Contracts. 71
Section 3.24 Insurance. 71 Section 3.25 Security Documents. 71 Section 3.26
Classification of Senior Indebtedness. 72 Section 3.27 Anti-Terrorism Laws. 72
Section 3.28 Compliance with OFAC Rules and Regulations. 72 Section 3.29
Authorized Officer. 72 Section 3.30 Regulation H. 72 Section 3.31 Consummation
of Acquisition. 73       ARTICLE IV  CONDITIONS PRECEDENT 73 Section 4.1
Conditions to Closing Date. 73 Section 4.2 Conditions to All Extensions of
Credit. 78       ARTICLE V  AFFIRMATIVE COVENANTS 79 Section 5.1 Financial
Statements. 79 Section 5.2 Certificates; Other Information. 80 Section 5.3
Payment of Taxes and Other Obligations. 81 Section 5.4 Conduct of Business and
Maintenance of Existence. 81 Section 5.5 Maintenance of Property; Material
Contracts; Insurance. 81 Section 5.6 Maintenance of Books and Records. 82
Section 5.7 Notices. 82 Section 5.8 Environmental Laws. 83 Section 5.9 Financial
Covenants. 84 Section 5.10 Additional Guarantors. 85 Section 5.11 Compliance
with Law. 85 Section 5.12 Pledged Assets. 85 Section 5.13 Landlord Waivers. 86
Section 5.14 Further Assurances and Post-Closing Covenants. 86 Section 5.15 Use
of Proceeds. 87       ARTICLE VI  NEGATIVE COVENANTS 87 Section 6.1
Indebtedness. 87 Section 6.2 Liens. 89 Section 6.3 Nature of Business. 91
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc. 91 Section
6.5 Advances, Investments and Loans. 92 Section 6.6 Transactions with
Affiliates. 93 Section 6.7 Ownership of Subsidiaries; Restrictions. 93 Section
6.8 Corporate Changes. 93 Section 6.9 Limitation on Restricted Actions. 94
Section 6.10 Restricted Payments. 94 Section 6.11 Amendment of Subordinated
Debt. 94 Section 6.12 Sale Leasebacks. 95 Section 6.13 No Further Negative
Pledges. 95



 



ii

 

 



Section 6.14 Account Control Agreements; Additional Bank Accounts. 95      
ARTICLE VII  EVENTS OF DEFAULT 95 Section 7.1 Events of Default. 95 Section 7.2
Acceleration; Remedies. 98       ARTICLE VIII  THE ADMINISTRATIVE AGENT 99
Section 8.1 Appointment and Authority. 99 Section 8.2 Nature of Duties. 99
Section 8.3 Exculpatory Provisions. 100 Section 8.4 Reliance by Administrative
Agent. 101 Section 8.5 Notice of Default. 101 Section 8.6 Non-Reliance on
Administrative Agent and Other Lenders. 101 Section 8.7 Indemnification. 102
Section 8.8 Administrative Agent in Its Individual Capacity. 102 Section 8.9
Resignation of Administrative Agent. 102 Section 8.10 Collateral and Guaranty
Matters. 103 Section 8.11 Bank Products. 104       ARTICLE IX  MISCELLANEOUS 104
Section 9.1 Amendments, Waivers, Consents and Release of Collateral. 104 Section
9.2 Notices. 107 Section 9.3 No Waiver; Cumulative Remedies. 109 Section 9.4
Survival of Representations and Warranties. 110 Section 9.5 Payment of Expenses
and Taxes; Indemnity. 110 Section 9.6 Successors and Assigns; Participations.
111 Section 9.7 Right of Set-off; Sharing of Payments. 115 Section 9.8 Table of
Contents and Section Headings. 116 Section 9.9 Counterparts; Effectiveness;
Electronic Execution. 116 Section 9.10 Severability. 117 Section 9.11
Integration. 117 Section 9.12 Governing Law. 117 Section 9.13 Consent to
Jurisdiction; Service of Process and Venue. 117 Section 9.14 Confidentiality.
118 Section 9.15 Acknowledgments. 119 Section 9.16 Waivers of Jury Trial. 119
Section 9.17 Patriot Act Notice. 119 Section 9.18 Resolution of Drafting
Ambiguities. 119 Section 9.19 Subordination of Intercompany Debt. 120 Section
9.20 Continuing Agreement. 120 Section 9.21 Concerning Joint and Several
Obligations of the Borrowers. 120 Section 9.22 Press Releases and Related
Matters. 120 Section 9.23 Appointment of Company. 121 Section 9.24 No Advisory
or Fiduciary Responsibility. 121 Section 9.25 Responsible Officers and
Authorized Officers. 121 Section 9.26 Amendment and Restatement. 122 Section
9.27 Judgment Currency. 122       ARTICLE X  GUARANTY 124 Section 10.1 The
Guaranty. 124 Section 10.2 Bankruptcy. 124 Section 10.3 Nature of Liability. 125
Section 10.4 Independent Obligation. 125

 

iii

 

 



Section 10.5 Authorization. 125 Section 10.6 Reliance. 125 Section 10.7 Waiver.
126 Section 10.8 Limitation on Enforcement. 127 Section 10.9 Confirmation of
Payment. 127       ARTICLE XI  SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE
OCCURRENCE OF A SHARING EVENT 128 Section 11.1 Participations. 128 Section 11.2
Administrative Agent’s Determination Binding. 128 Section 11.3 Participation
Payments in Dollars. 128 Section 11.4 Delinquent Participation Payments. 129
Section 11.5 Settlement of Participation Payments. 129 Section 11.6
Participation Obligations Absolute. 129 Section 11.7 Increased Cost;
Indemnities. 129 Section 11.8 Provisions Solely to Effect Intercreditor
Agreement. 130

 

iv

 

 

Schedules

 

Schedule 1.1(a) Investments Schedule 1.1(b) Liens Schedule 1.1(c) Existing
Letters of Credit Schedule 1.1(d) Mandatory Cost Schedule 2.1(a) Schedule of
Lenders and Commitments Schedule 3.3 Patriot Act Information Schedule 3.12
Subsidiaries Schedule 3.16(a) Intellectual Property Schedule 3.16(b) Documents,
Instruments and Tangible Chattel Paper Schedule 3.16(c) Deposit Accounts,
Electronic Chattel Paper, Letter-of-Credit Rights, Securities Accounts,
Uncertificated Investment Property Schedule 3.16(d) Commercial Tort Claims
Schedule 3.16(e) Pledged Equity Interests Schedule 3.16(f)(i) Mortgaged Property
Schedule 3.16(f)(ii) Other Collateral Locations Schedule 3.21 Labor Matters
Schedule 3.23 Material Contracts Schedule 3.24 Insurance Schedule 3.29
Authorized Officers Schedule 4.1(t) Capitalization Schedule 6.1(b) Indebtedness
Schedule 6.9 Restricted Actions     Exhibits       Exhibit 1.1(a) Form of
Account Designation Notice Exhibit 1.1(b) Form of Assignment and Assumption
Exhibit 1.1(c) Form of Notice of Borrowing Exhibit 1.1(d) Form of Notice of
Conversion/Extension Exhibit 1.1(f) Form of Permitted Acquisition Certificate
Exhibit 1.1(g) Form of Bank Product Provider Notice Exhibit 2.1(a) Form of
Funding Indemnity Letter Exhibit 2.1(e) Form of Revolving Loan Note Exhibit
2.4(d) Form of Swingline Loan Note Exhibit 4.1(b) Form of Officer’s Certificate
Exhibit 4.1(g) Form of Solvency Certificate Exhibit 4.1(p) Form of Financial
Condition Certificate Exhibit 5.2(b) Form of Officer’s Compliance Certificate
Exhibit 8.10 Consent to Sale of Receivables

 

v

 

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 14, 2012, is by
and among VOXX INTERNATIONAL CORPORATION, a Delaware corporation (the
“Company”), VOXX ACCESSORIES CORP. (formerly known as Audiovox Accessories
Corporation), a Delaware corporation (“ACC”), VOXX ELECTRONICS CORP. (formerly
known as Audiovox Electronics Corporation), a Delaware corporation (“VEC”),
AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation (“ACEI”), AUDIOVOX
ATLANTA CORP. (formerly known as American Radio Corp.), a Georgia corporation
(“ARC”), CODE SYSTEMS, INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE
SYSTEMS INC., a Delaware corporation (“IAS”), KLIPSCH GROUP, INC., an Indiana
corporation (“Klipsch”, and together with the Company, ACC, VEC, ACEI, ARC, CSI
and IAS, each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as hereinafter defined), the Lenders (as hereinafter defined) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers entered into that certain Credit Agreement, dated as of
March 1, 2011 (as amended, modified or supplemented prior to the date hereof,
the “Existing Credit Agreement”), by and among the Borrowers, certain domestic
and foreign subsidiaries of the Borrowers, as guarantors, the lenders from time
to time party thereto, and Wells Fargo Capital Finance, LLC, a Delaware limited
liability company (which is an affiliate of the Administrative Agent), as agent
for the lenders thereunder, pursuant to which the lenders thereunder made loans
and other financial accommodations to the Borrowers in an aggregate amount of up
to $175,000,000, as more particularly described therein;

 

WHEREAS, the Borrowers party to the Existing Credit Agreement desire to amend
and restate the Existing Credit Agreement for purposes of amending certain
provisions agreed upon by the parties hereto and obtaining loans and other
financial accommodations in an aggregate amount of up to $200,000,000; and

 

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement and make such loans and other financial accommodations to the Credit
Parties, in each case on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree to amend and restate the Existing Credit Agreement in its entirety on the
following terms and conditions:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1           Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Accessible Availability” shall mean, as of any date of determination, the sum
of (a) the amount that the Borrower is able to borrow on such date under the
Revolving Committed Amount under the terms

 

 

 

 

of this Agreement plus (b) the amount of all domestic cash and Cash Equivalents
on the Consolidated balance sheet of the Company and its Subsidiaries as of such
date.

 

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Company to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

 

“Acquired Company” shall mean a collective reference to Car Communication
Holding GmbH, a Gesellschaft mit beschränkter Haftung under the laws of the
Federal Republic of Germany, and its Subsidiaries.

 

“Acquisition” shall mean the purchase of the outstanding Equity Interests of the
Acquired Company by Voxx International (Germany) GmbH pursuant to the
Acquisition Documents.

 

“Acquisition Agreement” shall mean that certain Sale and Purchase Agreement,
dated as of February 7, 2012, among Voxx International (Germany) GmbH, as
purchaser, the Sellers, as seller, and the Company, as guarantor.

 

“Acquisition Documents” shall mean (a) the Acquisition Agreement, and (b) any
other material agreement, document or instrument executed in connection with the
foregoing, in each case as in effect on the Closing Date.

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

 

“Aggregate Revolving Exposure” shall mean, at any time, the sum of the Revolving
Credit Exposures of all Revolving Lenders at such time.

 

“Agreement” or “Credit Agreement” shall mean this Amended and Restated Credit
Agreement, as amended, modified, extended, restated, amended and restated,
replaced, or supplemented from time to time in accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination.   If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive in the absence of
manifest error) (A) that it is unable to ascertain the Federal Funds Effective
Rate, for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms above or (B)
that the Prime Rate or LIBOR no longer accurately reflects an accurate
determination of the prevailing Prime Rate or LIBOR, the Administrative

 

2

 

 

Agent may select a reasonably comparable index or source to use as the basis for
the Alternate Base Rate, until the circumstances giving rise to such inability
no longer exist.  Any change in the Alternate Base Rate due to a change in any
of the foregoing will become effective on the effective date of such change in
the Federal Funds Rate, the Prime Rate or LIBOR for an Interest Period of one
(1) month.  Notwithstanding anything contained herein to the contrary, to the
extent that the provisions of Section 2.13 shall be in effect in determining
LIBOR pursuant to clause (c) hereof, the Alternate Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.

 

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Total Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
that are Alternate Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin”, (b) Revolving Loans that are LIBOR Rate Loans shall
be the percentage set forth under the column “LIBOR Margin & L/C Fee”, (c) the
Letter of Credit Fee shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, and (d) the Commitment Fee shall be the percentage set forth
under the column “Commitment Fee”:

 

Applicable Margin Level  Total Leverage Ratio  LIBOR Margin
& L/C Fee   Base Rate Margin   Commitment Fee  I  Less than 1.00 to 1.00 
 1.00%   0.00%   0.15% II  Greater than or equal to 1.00 to 1.00 but less than
1.50 to 1.00   1.25%   0.25%   0.15% III  Greater than or equal to 1.50 to 1.00
but less than 2.00 to 1.00   1.50%   0.50%   0.20% IV  Greater than or equal to
2.00 to 1.00 but less than 2.50 to 1.00   1.75%   0.75%   0.25% V  Greater than
or equal to 2.50 to 1.00   2.00%   1.00%   0.30%

 

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the first Business Day after the date on which the Administrative Agent has
received from the Company the quarterly financial information (in the case of
the first three fiscal quarters of the Company’s fiscal year), the annual
financial information (in the case of the fourth fiscal quarter of the Company’s
fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination
Date”).  Such Applicable Margin shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  After the
Closing Date, if the Credit Parties shall fail to provide the financial
information or certifications in accordance with the provisions of Sections
5.1(a), 5.1(b) and 5.2(b), the

 

3

 

 

Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties were so required to provide such financial information
or certifications to the Administrative Agent and the Lenders, be based on Level
V until such time as such information or certifications or corrected information
or corrected certificates are provided, whereupon the Level shall be determined
by the then current Total Leverage Ratio.  Notwithstanding the foregoing, the
Applicable Margins from and after the Third Amendment Effective Date shall be
set with pricing as set forth in Level III until the financial information and
certificates required to be delivered pursuant to Section 5.1 and 5.2 for the
first full fiscal quarter to occur following the Third Amendment Effective Date
have been delivered to the Administrative Agent, for distribution to the
Lenders.  In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Company shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay, or cause the other Borrowers to pay, to
the Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.  It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 2.8 and Article VII.

 

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment.  If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

 

“Arranger” shall mean WFS.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

 

“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
3.29.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for

 

4

 

 

purposes of a distribution under Section 2.11(b), the applicable Bank Product
Provider must have previously provided a Bank Product Provider Notice to the
Administrative Agent which shall provide the following information: (i) the
existence of such Bank Product and (ii) the maximum dollar amount (if reasonably
capable of being determined) of obligations arising thereunder (the “Bank
Product Amount”).  The Bank Product Amount may be changed from time to time upon
written notice to the Administrative Agent by the Bank Product Provider.  Any
Bank Product established from and after the time that the Lenders have received
written notice from the Company or the Administrative Agent that an Event of
Default exists, until such Event of Default has been waived in accordance with
Section 9.1, shall not be included as “Credit Party Obligations” for purposes of
a distribution under Section 2.11(b).

 

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

 

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

 

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

 

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

 

“Board of Directors” shall mean the board of directors (or comparable managers)
of the Company or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).

 

“Borrower” and “Borrowers” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market and (b) with respect to any Loan denominated in a Foreign
Currency, the term “Business Day” shall also exclude any day that is not a
Target Settlement Day.

 

“Canadian Guarantors” shall mean, collectively, the following (together with
their respective successors and assigns): (a) Audio Products International
Corp., a corporation formed under the laws of

 

5

 

 

the Province of Ontario and (b) Audiovox Canada Limited, a corporation formed
under the laws of the Province of Ontario; each sometimes being referred to
herein as a “Canadian Guarantor”.

 

“Canadian Security Documents” shall mean, collectively, (a) the Amended and
Restated General Security Agreement granted by the Canadian Guarantor and the
other Credit Parties that have Collateral located in Canada (including Canadian
Intellectual Property); (b) the Amended and Restated Trademark Security
Agreements, the Amended and Restated Copyright Security Agreements, the Amended
and Restated Patent Security Agreements and the Amended and Restated Industrial
Design Agreements granted by a Canadian Guarantor or any Credit Party owning
Canadian Intellectual Property (or, with respect to Audio Productions
International Corp., U.S. Intellectual Property); (c) any Deposit Account
Control Agreement in respect of depository accounts located in Canada and (d)
all other agreements, documents and instruments relating to, arising out of, or
in any way connected with any of the foregoing documents or granting to the
Administrative Agent, for the benefit of the Secured Parties, Liens or security
interests to secure, inter alia, all or any portion of the Credit Party
Obligations, whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, Personal Property Security Act financing
statements.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the Issuing Lender or the Swingline Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar or Foreign Currency denominated time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating at the time of the acquisition thereof is at least A-1 or the
equivalent thereof from S&P or from Moody’s is at least P-1 or the equivalent
thereof from Moody’s (any such bank being an “Approved Bank”), in each case with
maturities of not more than 364 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a term of not more than thirty (30) days with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America,

 

6

 

 

(e) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment, (f) money market accounts subject to Rule 2a-7 of the
Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily of cash and
cash equivalents set forth in clauses (a) through (e) above and of which 95%
shall at all times be comprised of First Tier Securities (as defined in Rule
2a-7) and any remaining amount shall at all times be comprised of Second Tier
Securities (as defined in Rule 2a-7), and (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less.

 

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) reflecting a
change in interpretation of (a) or (b) above by any Governmental Authority;
provided, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean (a) at any time that the Permitted Holders are
not directly or indirectly the “beneficial owner” (as such term is used in Rule
13d- 3 of the Exchange Act) of at least thirty (30%) percent of the voting power
of the Voting Stock of the Company then entitled to vote; (b) any “person” or
“group” (as such terms are used in Rule 13d- 5 of the Exchange Act, and Sections
13(d) and 14(d) of the Exchange Act) of persons, other than the Permitted
Holders, becomes, directly or indirectly, in a single transaction or in a
related series of transactions, the “beneficial owner” (as such term is used in
Rule 13d- 3 of the Exchange Act) of a greater percentage than is owned by the
Permitted Holders of the voting power of the Voting Stock of the Company then
entitled to vote; (c) the Continuing Directors shall cease for any reason to
constitute a majority of the Board of Directors of the Company then in office;
(d) except as otherwise expressly permitted herein, the Company shall cease to
be the direct or indirect holder and owner of one hundred (100%) percent of the
voting power of the Voting Stock of the other Credit Parties then entitled to
vote.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument,

 

7

 

 

chattel paper or other obligation or property of any kind due from, owed by, or
belonging to, a Sanctioned Person or Sanctioned Entity, (b) any lease in which
the lessee is a Sanctioned Person or Sanctioned Entity and (c) real property
subject to Liens permitted by Section 6.2(r) and 6.2(s).

 

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

 

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is five (5) days prior
to the Maturity Date.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with any Borrower within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes any Borrower and which
is treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 412 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.

 

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Company Material Adverse Effect” shall mean a material adverse change of the
business or operation of the Acquired Company and its Subsidiaries other than
any change or effect resulting from (i) the general economic conditions,
including the general developments of the capital markets or conditions
affecting companies and undertakings generally in the industries in which the
Acquired Company and its Subsidiaries operate (ii) any disruptions to any
business of the Acquired Company and its Subsidiaries, which is attributable to
the announcement of the Acquisition Agreement or the transactions contemplated
thereby and (iii) any changes in the laws of any relevant jurisdictions or the
interpretations thereof taken as a whole which (x) causes a financial loss to
the Acquired Company and its Subsidiaries of more than €4,000,000.00 (in words:
four million Euro), (y) causes a reduction of more than 20% in consolidated
turnover of the Acquired Company and its Subsidiaries in the 12 month period
immediately following the Signing Date (as defined in the Acquisition Agreement)
or (z) will result in EBITDA (as defined in the Acquisition Agreement) of the
Acquired Company and its Subsidiaries in the 12 month period immediately
following the Signing Date (as defined in the Acquisition Agreement) which is at
least 20% lower than it would have been, had the respective material adverse
change not taken place; unless the effects of such adverse change are covered by
insurance or the Sellers otherwise have compensated such adverse change.

 

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Assets” shall mean, as of any date of determination, the
Consolidated assets of the Company and its Subsidiaries at such date, as
determined in accordance with GAAP.

 

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, for the
Company and its Subsidiaries on a Consolidated basis, the aggregate of all
expenditures by the Credit Parties and their Subsidiaries during

 

8

 

 

such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Consolidated EBIT” shall mean, as of any date of determination for the four (4)
consecutive fiscal quarter period ending on such date, for the Company and its
Subsidiaries on a Consolidated basis and without duplication, the sum of (a)
Consolidated EBITDA minus (b) depreciation minus (c) amortization, in each case,
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated EBIT to Consolidated Interest Expense Ratio” shall mean, as of any
date of determination, for the Company and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated EBIT on such date to (b) Consolidated
Interest Expense.

 

“Consolidated EBITDA” shall mean, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, without duplication,
the Consolidated Net Income (or loss) of the Company and its Subsidiaries on a
Consolidated basis, minus (a) non-cash extraordinary gains minus (b) interest
income, plus, (c) to the extent deducted in calculating Consolidated Net Income
for such period: (i) non-cash extraordinary losses, (ii) Consolidated Interest
Expense, (iii) tax expense (including, without limitation, any federal, state,
local and foreign income and similar taxes), (iv) non-cash charges related to
goodwill impairment and impairment of non-cash intangibles, (v) closing costs
incurred in connection with the Acquisition and the senior credit facilities
related to this Agreement, and (vi) depreciation and amortization of the Company
and its Subsidiaries for such period, in each case, determined on a Consolidated
basis in accordance with GAAP.

 

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Company and its Subsidiaries on a Consolidated basis.

 

“Consolidated Interest Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, the
aggregate of (a) the interest expense of the Company and its Subsidiaries for
such period, without duplication, plus (b) any amounts applied under any
Permitted Receivables Purchase Facility in the nature of interest, purchase fees
or discount, in each case of clauses (a) and (b), determined on a Consolidated
basis in accordance with GAAP.  

 

“Consolidated Net Income” shall mean, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, the net income
(excluding (a) gains from Dispositions not in the ordinary course of business,
(b) gains from the early extinguishment of Indebtedness, (c) all non-cash
income, (d) tax credits, rebates and other benefits and (e) income received from
joint venture investments to the extent not received in cash by a Credit Party)
of the Company and its Subsidiaries on a Consolidated basis for such period, all
as determined in accordance with GAAP.

 

“Continuing Director” shall mean (a) any member of the Board of Directors of the
Company who was a director (or comparable manager) on the Closing Date, after
giving effect to the execution and delivery of this Agreement and the other
transactions contemplated hereby to occur on such date, and (b) any individual
who becomes a member of the Board of Directors of the Company after the Closing
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

9

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

 

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents and the Security Documents and
all other agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a Bank
Product).

 

“Credit Party” shall mean any of the Borrowers or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, the sharing thereof
and/or payments from proceeds of the Collateral, all Bank Product Debt, but in
all cases excluding Excluded Swap Obligations.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans, (A) the Alternate Base Rate plus (B) the Applicable Margin
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable
to LIBOR Rate Loans plus (C) 2.00% per annum, (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Margin applicable to
Letter of Credit Fees plus 2.00% per annum, and (c) when used with respect to
any other fee or amount due hereunder, an interest rate equal to (A) the
Alternate Base Rate plus (B) the Applicable Margin applicable to Alternate Base
Rate Loans plus (C) 2% per annum.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that, (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date

 

10

 

 

when due, (b) has notified the Company, the Administrative Agent, the Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Company, the Issuing Lender, the Swingline Lender
and each Lender.

 

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and the Company
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) described therein or any
foreign equivalent thereof, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Disposition” shall have the meaning set forth in Section 6.4.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount thereof in Dollars as
reasonably determined by the Administrative Agent at such time on the basis of
the Spot Rate (as determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

 

“Domestic Revolving Loan” shall mean any Revolving Loan denominated in Dollars.

 

11

 

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Dutch Guarantor” shall mean Klipsch Group Europe, B.V., a private company with
limited liability with its corporate seat in Leiden, the Netherlands, and its
successors and assigns.

 

“Dutch Parallel Debt” shall have the meaning set forth in Section 9.30.

 

“Dutch Security Documents” shall mean, collectively, (a) a Dutch law notarial
share pledge deed creating a right of pledge (with conditional transfer of
voting rights) over the shares and any future shares in the share capital of
Klipsch Group Europe B.V. and (b) a Dutch law pledge deed creating a right of
pledge over certain of Klipsch Group Europe B.V.’s receivables and tangible
assets, in favor of the Administrative Agent.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Swingline Lender and the Issuing Lender and
(iii) unless an Event of Default has occurred and is continuing and so long as
the Primary Syndication of the Loans has been completed, the Company (each such
approval not to be unreasonably withheld or delayed), provided, that, the
Company shall be deemed to have approved such Person unless it shall object
thereto by written notice to the Administrative Agent (A) within five (5)
Business Days after having received notice thereof and (B) notwithstanding the
foregoing, “Eligible Assignee” shall not include (1) any Credit Party or any of
the Credit Party’s Affiliates or Subsidiaries, (2) any Person holding
Subordinated Debt of the Credit Parties or any of such Person’s Affiliates or
(3) any Defaulting Lender (or any of their Affiliates).

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union (Official Journal C 191, July 29, 1992).

 

“EMU Legislation” shall mean legislative measures of the European Council
(including, without limitation, European Council regulations) for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

12

 

 

“Euro” shall mean the single currency of Participating Member States of the
European Union.

 

“Euro Unit” shall mean the currency unit of the Euro.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excluded Swap Obligation” shall mean, with respect to any Borrower or any
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the Guaranty of such Borrower or Guarantor of, or the grant by such Borrower or
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Borrower or such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Borrower or such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.

 

“Existing Credit Agreement” shall have the meaning set forth in the preamble.

 

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(c) hereto.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XI) of which (a) the numerator shall be the sum of (i) the then
outstanding Revolving Loans held by such Lender plus (ii) Participation
Interests of such Lender in Letters of Credit and Swingline Loans (in each case
taking the Dollar Equivalent of any amounts expressed in a Foreign Currency on
the date of the occurrence of the Sharing Event) and (b) the denominator of
which shall be the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans plus (ii) the aggregate of all LOC Obligations and the aggregate
principal amount of all Swingline Loans (in each case taking the Dollar
Equivalent of any amounts expressed in a Foreign Currency on the date of the
occurrence of the Sharing Event).

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient, (a) Taxes imposed on or measured by the Recipient’s net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii) as
the result of any other present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (b) in the case of a Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in

 

13

 

 

effect on the date on which (i) such Lender becomes a party hereto or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(g) and (d)
any Taxes imposed under FATCA (or any amended or successor version of FATCA that
is substantively comparable and not materially more onerous to comply with).

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the letter agreement dated December 13, 2013, addressed
to the Company from Wells Fargo and WFS, as amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Financial Covenant Election” shall mean the election by the Company, on a one
time basis following a Permitted Debt Issuance, to convert from being subject to
the Total Leverage Ratio set forth in in Section 5.9(a)(i) to being subject to
the Total Leverage Ratio and the Senior/Secured Leverage Ratio set forth in
Section 5.9(a)(ii).  

 

“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards or any similar requirements or provisions under any foreign
Requirement of Law.

 

“Foreign Collateral” shall mean a collective reference to the collateral owned
by the Canadian Guarantors or the Dutch Guarantor which is identified in, and at
any time will be covered by, the Foreign Security Documents and any other
foreign collateral that may from time to time secure the Credit Party
Obligations.

 

“Foreign Currency” shall mean Euros.

 

“Foreign Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in a Foreign
Currency as reasonably determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Foreign Currency with Dollars.

 

“Foreign Currency Revolving Loan” shall mean any Revolving Loan denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” shall mean the Euro equivalent of $30,000,000.

 

14

 

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, any Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” shall mean any benefit or welfare plan that under
applicable law outside of the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

 

“Foreign Security Documents” shall mean, collectively, the Canadian Security
Documents and the Dutch Security Documents and any other security agreement,
pledge agreement or similar document securing the Credit Party Obligations.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e),
(i) or (m) (solely to the extent such clause (m) relates to Indebtedness under
clause (e) or (i) thereof) of such definition).

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3; provided,
further, that after an election by the Company to convert to IFRS, references in
this Agreement to GAAP shall be deemed to refer to IFRS.

 

“Government Acts” shall have the meaning set forth in Section 2.17.

 

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

15

 

 

“Guarantor” shall mean (a) any of the Domestic Subsidiaries of the Borrowers
identified as a “Guarantor” on the signature pages hereto, (b) the Canadian
Guarantors, (c) the Dutch Guarantor and (d) any Additional Credit Party that
executes a Joinder Agreement in order to become a Guarantor, together with their
successors and permitted assigns.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.  

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness against loss in respect thereof, or (d) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

 

“IFRS” shall mean, as of any date of determination, the International Financial
Reporting Standards adopted by the International Accounting Standards Board, as
applicable on such date, consistently applied, as in effect from time to time,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9, to the provisions of Section 1.3.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Domestic Subsidiary of the Company (other than a Borrower) that, together with
its Subsidiaries, (a) generates less than 2% of Consolidated EBITDA on a Pro
Forma Basis for the four (4) fiscal quarter period most recently ended or (b)
owns less than 2% of the Consolidated Assets as of the last day of the most
recently ended fiscal quarter of the Company.

 

“Incremental Increase Amount” shall have the meaning set forth in Section 2.22.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within nine months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of

 

16

 

 

such Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations plus any accrued interest thereon, (i) all net
obligations of such Person under Hedging Agreements, (j) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration or is convertible (at the request of the holders thereof or
otherwise) into a type of Indebtedness set forth in the other classes of this
definition, (l) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product plus any accrued interest thereon and (m) all obligations of
the type described in (a) through (l) of this definition of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer (unless such Indebtedness is expressly made non-recourse to such
Person).  For the avoidance of doubt, Indebtedness shall not include any
non-recourse Indebtedness incurred in connection with any Permitted Receivables
Purchase Facility.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

 

“Indiana Project” shall mean a project to consolidate the operations of the
Company and its Subsidiaries in the State of Indiana.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

 

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

 

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

 

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each February, May, August and November and on the
applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBOR Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.7(b), the date
on which such mandatory prepayment is due.

 

17

 

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)          initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter as selected by the Company in
the Notice of Borrowing or Notice of Conversion given with respect thereto; and

 

(b)          thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, as selected by the Company by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:

 

(i)          if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)         any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)        if the Company shall fail to give notice as provided above, the
Company shall be deemed to have selected (A) with respect to any Loan
denominated in Dollars, an Alternate Base Rate Loan to replace the affected
LIBOR Rate Loan and (B) with respect to any Loan denominated in a Foreign
Currency a LIBOR Rate Loan with an Interest Period of one month;

 

(iv)        no Interest Period in respect of any Loan shall extend beyond the
Maturity Date; and

 

(v)         no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

 

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of Equity
Interests, other ownership interests or other securities of any Person or bonds,
notes, debentures or all or substantially all of the assets of any Person,
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Lender” shall mean Wells Fargo together with any successor.

 

18

 

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

 

“Joinder Agreement” shall mean a Joinder Agreement in form and substance
reasonably satisfactory to the Administrative Agent, executed and delivered by
an Additional Credit Party in accordance with the provisions of Section 5.10.

 

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement (including,
without limitation, the Issuing Lender and the Swingline Lender); provided that
notwithstanding the foregoing, “Lender” shall not include (1) any Credit Party
or any of the Credit Party’s Affiliates or Subsidiaries, (2) any Person holding
Subordinated Debt of the Credit Parties or any of such Person’s Affiliates or
(3) any Defaulting Lender (or any of their Affiliates).

 

“Letter of Credit” shall mean (a) any standby or commercial letter of credit
issued by the Issuing Lender pursuant to the terms hereof, as such letter of
credit may be amended, modified, restated, extended, renewed, increased,
replaced or supplemented from time to time in accordance with the terms of this
Agreement and (b) any Existing Letter of Credit, in each case as such letter of
credit may be amended, modified, extended, renewed or replaced from time to time
in accordance with the terms of this Agreement.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in Section
2.5(c).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) and, in the
case of a Foreign Currency, the appropriate page of the Reuters Screen which
displays British Bankers Association Interest Settlement Rates for deposits in
such Foreign Currency, as the London interbank offered rate for deposits in
Dollars or such Foreign Currency at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent in accordance with its customary practices, Dollars or
such Foreign Currency in an amount comparable to the Loans then requested are
being offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.  With
respect to any LIBOR Rate Loan denominated in Euros, for any Interest Period,
“LIBOR” shall mean the rate equal to the sum of (A) the rate determined in
accordance with the foregoing terms of this definition plus (B) any Mandatory
Cost for such Interest Period.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire (including any office designated as its LIBOR Lending Office for
Foreign Currency Revolving Loans); and thereafter, such other office of such
Lender as such Lender may from time to time specify to the Administrative Agent
and the Company as the office of such Lender at which the LIBOR Rate Loans of
such Lender are to be made.

 

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

 

19

 

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.  LIBOR Rate Loans may be denominated in Dollars or a
Foreign Currency.

 

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, (a)
any conditional sale or other title retention agreement and any Capital Lease
having substantially the same economic effect as any of the foregoing and (b)
the filing of, or the agreement to give, any UCC financing statement).

 

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Revolving Commitment Percentage of the LOC Committed
Amount.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“Mandatory Cost” shall mean, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1(d).

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).

 

“Material Adverse Effect” shall mean a material adverse change in, or material
adverse effect on (a) the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, any of the Notes or any
other Credit Document or of the ability of the Credit Parties, taken as a whole,
to perform their obligations, when such obligations are required to be
performed, under this Agreement, any of the Notes or any other Credit Document
or (c) the legality, validity or enforceability of this Agreement, any of the
Notes or any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

20

 

 

“Material Contract” shall mean (a) any contract, license or other agreement
listed on Schedule 3.23, (b) any contract, license or other agreement, written
or oral, of the Credit Parties or any of their Subsidiaries involving aggregate
consideration payable to or by any Credit Party or any Subsidiary of a Credit
Party of $7,500,000 per annum or more (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than sixty (60) days notice
without penalty or premium) and (c) any other contract, agreement, permit or
license, written or oral, of the Credit Parties or any of their Subsidiaries as
to which the breach, nonperformance, cancellation or failure to renew by any
party thereto, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

“Material Permitted Acquisition” shall mean any Permitted Acquisition for which
the aggregate consideration (including, without limitation, equity
consideration, earn out obligations, deferred purchase price consideration,
non-competition payment obligations and the amount of Indebtedness and other
liabilities assumed from the seller(s) and/or target(s) by the Credit Parties
and their Subsidiaries) paid in connection with the consummation thereof exceeds
$50,000,000.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean the date that is five (5) years following the Third
Amendment Effective Date; provided, however, if such date is not a Business Day,
the Maturity Date shall be the preceding Business Day.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy (or a foreign equivalent thereof) issued by a
title insurance company (the “Title Insurance Company”) reasonably selected by
the Administrative Agent in an amount reasonably satisfactory to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Mortgaged Property” shall mean the owned real property of the Credit Parties
listed on Schedule 3.16(f)(i).

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.1 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

21

 

 

“Note” or “Notes” shall mean the Revolving Loan Notes and/or the Swingline Loan
Note, collectively, separately or individually, as appropriate.

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate.  A Form of Notice of Borrowing is
attached as Exhibit 1.1(c).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(d).

 

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Swingline Lender
and the Issuing Lender) and the Administrative Agent, whenever arising, under
this Agreement, the Notes or any of the other Credit Documents, including
principal, interest, fees, costs, charges, expenses, professional fees,
reimbursements, all sums chargeable to the Credit Parties or for which any
Credit Party is liable as an indemnitor and whether or not evidenced by a note
or other instrument and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).  In no event shall the Obligations include any Excluded Swap
Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.  

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participating Member State” shall mean each country so described in any EMU
Legislation.

 

“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.

 

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3 and in Swingline
Loans as provided in Section 2.4.

 

“Participant Register” has the meaning specified in Section 9.6(d).

 

22

 

 

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

 

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

 

“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person,
(b) a Person that is incorporated, formed or organized by a merger, amalgamation
or consolidation or any other combination with such Person or (c) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, in each case so long as:

 

(i)          no Default or Event of Default shall then exist or would exist
immediately after giving effect thereto;

 

(ii)         the Credit Parties shall demonstrate to the reasonable satisfaction
of the Administrative Agent that, after giving effect to the acquisition on a
Pro Forma Basis, (A) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9 and (B) the Total Leverage Ratio
shall be 0.25 to 1.00 less than the then applicable level (after giving effect
to any Permitted Acquisition Leverage Increase in connection with such
acquisition) set forth in Section 5.9(a) (e.g., if the maximum Total Leverage
Ratio permitted pursuant to Section 5.9(a) at the time of such acquisition is
3.00 to 1.00, the Credit Parties shall demonstrate that, after giving effect to
the acquisition on a Pro Forma Basis, the Total Leverage Ratio shall be less
than or equal to 2.75 to 1.00);

 

(iii)        the Administrative Agent, on behalf of the Secured Parties, shall
have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest in all property
(including, without limitation, Equity Interests) acquired with respect to the
Target in accordance with the terms of Sections 5.10 and 5.12 (subject to
Permitted Liens) and the Target, if a Person, shall have executed a Joinder
Agreement in accordance with the terms of Section 5.10;

 

(iv)        the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date, (C) Consolidated projected income statements of
the Credit Parties and their Subsidiaries

 

23

 

 

(giving effect to such acquisition), and (D) not less than five (5) Business
Days prior to the consummation of any Permitted Acquisition with a purchase
price in excess of $2,000,000, a certificate substantially in the form of
Exhibit 1.1(f), executed by an Authorized Officer of the Company certifying that
such Permitted Acquisition complies with the requirements of this Agreement;

 

(v)         the Target shall have earnings before interest, taxes, depreciation
and amortization for the four fiscal quarter period prior to the acquisition
date, and after giving effect to any pro forma adjustments reasonably acceptable
to the Administrative Agent, in an amount greater than $0;

 

(vi)        such acquisition shall not be a “hostile” acquisition and shall have
been approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target; and

 

(vii)       immediately after giving effect to such acquisition, there shall be
at least $35,000,000 of Accessible Availability.

 

“Permitted Acquisition Leverage Increase” shall have the meaning set forth in
Section 5.9(a).

 

“Permitted Debt Issuance” shall mean the issuance of unsecured Indebtedness by
one or more of the Credit Parties in an aggregate principal amount not to exceed
$100,000,000; provided that (i) the representations, covenants and events of
default in respect of such Indebtedness (other than interest rate and fees) are
not materially more restrictive, taken as a whole, on the applicable Credit
Party than the representations, covenants and events of default in this
Agreement and (ii) the maturity date of any Permitted Debt Issuance shall not be
prior to the date that is 181 days after the Maturity Date, and such Permitted
Debt Issuance shall not be subject to amortization payments or prepayments
(other than due to acceleration upon occurrence of an event of default
thereunder) prior to such date.

 

“Permitted Holders” shall mean, as of the date of determination, (a) John J.
Shalam, his spouse, their ancestors or lineal descendants (by blood or adoption)
and the spouses of such ancestors or lineal descendants (by blood or adoption)
(collectively, the “Shalam Associates”), (b) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of John J.
Shalam or any other Shalam Associates, (c) a trust or custodianship, to the
extent that the beneficiaries of which, or a corporation or partnership, the
stockholders or general or limited partners of which, include only John J.
Shalam and any other Shalam Associates, (d) any charitable foundation a majority
of whose members, trustees or directors, as the case may be, are John J. Shalam
or any other Shalam Associates, and (e) any corporation, partnership or other
Person controlled by, controlling or under common control with any Person
controlled by any of the Persons included in clause (a) of this definition (as
the term “controlled” is defined in the definition of the term “Affiliate”
herein).

 

“Permitted Investments” shall have the meaning set forth in Section 6.5.

 

“Permitted Liens” shall have the meaning set forth in Section 6.2.

 

“Permitted Receivables Purchase Facility” shall mean the receivables purchase
facilities pursuant to the Receivables Purchase Agreement; provided, that (a)
all sales related thereto and all Indebtedness, if any, incurred in connection
therewith shall be non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Credit Parties and their Subsidiaries, (b) any Liens arising under any
Permitted Receivables Purchase Facility shall not at any time encumber any
property other than the accounts receivables sold pursuant to the applicable

 

24

 

 

Permitted Receivables Purchase Agreement, (c) the aggregate amount of all
receivables purchased under the Receivables Purchase Agreement shall not exceed
$40,000,000 at any time outstanding, (d) one hundred percent (100%) of the
consideration paid for such receivables shall be paid in cash or Cash
Equivalents and (e) other than customary discounts, the sale of such receivables
shall be for fair market value.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties (to the extent organized and existing under the
laws of the United States or any state or commonwealth thereof or under the laws
of the District of Columbia) in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Primary Syndication” shall mean any assignments by the Administrative Agent in
order to effectuate the initial post-closing syndication made on or prior to the
earlier of (a) the date that is ninety (90) days after the Closing Date and
(b) the completion of all assignments relating to the completion of a successful
syndication.

 

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by the Administrative Agent
at its principal office in Charlotte, North Carolina as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“PPSA” shall mean the Personal Property Security Act (Ontario), the Civil Code
of Québec or any other applicable Canadian Federal or Provincial statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time.  References to sections of the PPSA shall be construed to also refer to
any successor sections.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated

 

25

 

 

thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Issuance” shall mean the sale to the public of common stock of
the Company that yields gross proceeds of not less than $40,000,000.

 

“Real Estate Project-Florida” shall mean a project to consolidate the
manufacturing facilities and operations of the Company and its Subsidiaries in
the State of Florida.

 

“Real Estate Project-Germany” shall mean a project to consolidate the
manufacturing facilities and operations of Hirschman Car Communication GmbH and
its Subsidiaries in Germany.

 

“Receivables Purchase Agreement” shall mean (a) the Receivables Purchase
Agreement (as the same may be amended, supplemented or otherwise modified from
time to time), dated as of March 15, 2013, by and among the Company and Wells
Fargo Bank, National Association, in respect of the accounts receivable owing by
Wal-Mart Stores, Inc., a Delaware corporation, and Sam’s West, Inc., an Arkansas
corporation, and such of their subsidiaries and affiliates as may be included
pursuant to the terms thereof and (b) any receivables purchase agreement entered
into by the Company after the Third Amendment Effective Date with a Lender or an
Affiliate of a Lender (as the same may be amended, supplemented or otherwise
modified from time to time) in respect of accounts receivable owing by Best Buy
Co. on terms and conditions reasonably satisfactory to the Administrative Agent.

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender, (c) the
Swingline Lender and (d) the Issuing Lender, as applicable.

 

“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.  

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

“Reimbursement Obligation” shall mean the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

 

26

 

 

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president, general counsel or chief financial officer of such
Credit Party and any additional responsible officer that is designated as such
to the Administrative Agent in its reasonable discretion.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding, (d) any payment or prepayment of
principal of, premium, if any, or interest on, redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Debt of any Credit Party or any of its Subsidiaries, (e) the payment by any
Credit Party or any of its Subsidiaries of any management, advisory or
consulting fee to any Affiliate of a Credit Party or any of their Subsidiaries
or (f) the payment of any extraordinary salary, bonus or other form of
compensation to any Person who is directly or indirectly a significant partner,
shareholder, owner or executive officer of any such Person, to the extent such
extraordinary salary, bonus or other form of compensation is not included in the
corporate overhead of such Credit Party or such Subsidiary.

 

“Revaluation Date” shall mean each of the following: (a) each date a Loan is
made pursuant to Section 2.1; (b) each date a Loan is converted to or continued
as a LIBOR Rate Loan pursuant to the terms of this Agreement; (c) each date a
Revolving Loan is made to reimburse a Swingline Loan or drawing under a Letter
of Credit or a Participation Interest is required to be purchased in an
outstanding Swingline Loan or outstanding LOC Obligation pursuant to the terms
of this Agreement; (d) the last Business Day of each calendar month; and (e)
such additional dates as the Administrative Agent or the Required Lenders shall
reasonably specify.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount as
specified in Schedule 2.1(a).

 

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a)
or in the Assignment and Assumption pursuant to which such Revolving Lender
became a Revolving Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
9.6(b).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

27

 

 

“Revolving Credit Exposure” shall mean, as to any Revolving Lender at any time,
the sum of such Revolving Lender’s (a) Revolving Commitment Percentage of the
aggregate principal Dollar Equivalent of outstanding Revolving Loans plus (b)
Participation Interests in LOC Obligations plus (c) Participation Interests in
Swingline Loans at such time.

 

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Facility Increase” shall have the meaning set forth in Section 2.22.

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

 

“Revolving Loan” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Loan Note” or “Revolving Loan Notes” shall mean the Revolving Loan
Notes, individually or collectively, as appropriate, as such promissory notes
may be amended, modified, extended, restated, replaced, or supplemented from
time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

“Seasonal Step-Up Period” shall mean the period from August 31 through and
including November 30 of each fiscal year.

 

“Second Amendment Effective Date” shall mean May 14, 2013.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders and the Bank
Product Providers.

 

“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Articles 8 and 9 of
the UCC) over the securities account(s) described therein or any foreign
equivalent thereof, as the same may be as amended, modified, extended, restated,
replaced, or supplemented from time to time.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

28

 

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley, any foreign equivalent of the Securities Act, the Exchange Act
and Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” shall mean the U.S. Security Agreement dated as of the
Closing Date executed by the Credit Parties (to the extent organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia) in favor of the
Administrative Agent, for the benefit of the Secured Parties, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Deposit Account Control Agreement, any Securities Account Control Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, all or any
portion of the Credit Party Obligations whether now or hereafter executed and/or
filed, each as may be amended from time to time in accordance with the terms
hereof, executed and delivered in connection with the granting, attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements and any
foreign equivalent thereof.

 

“Sellers” shall mean, collectively, Viktor Schicker, IRS Profil GmbH, Ludwig
Geis and Jochim Brandes.

 

“Senior/Secured Funded Debt” shall mean, as of any date of determination for the
Credit Parties and their Subsidiaries, all Funded Debt (including, without
limitation, Extensions of Credit hereunder) which is not Subordinated Debt or a
Permitted Debt Issuance.

 

“Senior/Secured Leverage Ratio” shall mean, as of any date of determination, for
the Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(i) Senior/Secured Funded Debt on such date to (ii) Consolidated EBITDA for the
four (4) consecutive fiscal quarters ending on such date (or, for purposes other
than measuring compliance with the financial covenants set forth in Section 5.9,
on the most recently ended four (4) consecutive fiscal quarters for which
financial statements are available).

 

“Sharing Event” shall mean (a) the occurrence and continuance of any Event of
Default under Section 7.1(f), (b) the declaration of the termination of any
Commitment, or the acceleration of the maturity of any Loans, in each case in
accordance with Section 7.2 or (c) the failure of any Borrower to pay any
principal of, or interest on, any Loans or any LOC Obligations on the Maturity
Date.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Solvent” shall mean, with respect to any Person on a particular date, that, at
fair valuations, the sum of such Person's assets is greater than all of such
Person's debts.

 

“Spot Rate” shall mean, for any currency, the rate determined by the
Administrative Agent, to be the rate quoted by the Person acting in such
capacity, as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from

 

29

 

 

another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms reasonably acceptable to the Administrative Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Swap Obligations” shall mean, with respect to any Borrower (other than a/the
counterparty to a “swap”) or any Guarantor, an obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of § 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.4(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

 

“Swingline Exposure” shall mean, with respect to any Lender, an amount equal to
the Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.

 

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

 

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

 

“Swingline Loan Note” shall mean the promissory note of the Borrowers in favor
of the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

 

“Target Settlement Day” shall mean any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Third Amendment Effective Date” shall mean January 9, 2014.

 

30

 

 

“Title Insurance Company” shall have the meaning set forth in the definition of
“Mortgage Policy”.

 

“Total Leverage Ratio” shall mean, as of any date of determination, for the
Company and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt on such date to (b) Consolidated EBITDA for the
four (4) consecutive quarters ending on such date (or, for purposes other than
measuring compliance with the financial covenants set forth in Section 5.9, on
the most recently ended four (4) consecutive fiscal quarters for which financial
statements are available).

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

 

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

 

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents (including, without limitation, the initial borrowings
under the Credit Documents and the payment of fees and expenses in connection
with all of the foregoing).

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

 

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits 2007 Revision, UCP 600, published
by the International Chamber of Commerce (or, if L/C Issuer will agree at the
time of issuance, such later version thereof as may be in effect immediately
prior to the issuance of such Letter of Credit, the extension of the expiry date
thereof or any increase of the amount thereof).

 

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.16.

 

31

 

 

“Visaton Acquisition” shall mean the acquisition by Audiovox German Holdings
GmbH of all or substantially all of the assets or a majority of the outstanding
Voting Stock or economic interests of VISATON GmbH & Co KG, so long as such
acquisition meets the requirements set forth in clauses (i), (ii), (iv), (v),
(vi), (vii) and (viii) of the definition of “Permitted Acquisition.”

 

“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

 

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

 

Section 1.2          Other Definitional Provisions.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Agreement shall have the defined meanings when used in any other
Credit Document or any certificate or other document made or delivered pursuant
hereto.

 

Section 1.3          Accounting Terms.

 

(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the most recently delivered
audited Consolidated financial statements of the Company, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant

 

32

 

 

(including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of the
Financial Accounting Standards Board’s Accounting Standards Codifications 825
and 470-20 on financial liabilities shall be disregarded.

 

(i)    all references herein to consolidated financial statements of the Company
and its Subsidiaries shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to the
Financial Accounting Standards Board’s Accounting Standards Codification 810 as
if such variable interest entity were a Subsidiary as defined
herein.  Notwithstanding the preceding sentence, the parties hereto specifically
agree to exclude any impact of the variable interest entities on the Company or
its Subsidiaries’ financial position or results of operations in any calculation
made under this Agreement (including, without limitation, the calculation of any
component of the financial covenant ratios required to be calculated under the
terms of this Agreement); and

 

(ii)   all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (A) without giving effect to any election under the Financial Accounting
Standards Board’s Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under the Financial Accounting Standards Board’s Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (C) in a manner such that any obligations relating to a lease
that was accounted for by a Person as an operating lease as of the Closing Date
and any operating lease entered into after the Closing Date by such Person shall
be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations.

 

(b)          Changes in GAAP.  If, at any time, any change in GAAP, an election
by the Company to convert to IFRS or a change in IFRS would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP, conversion to IFRS or change in IFRS (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein (or following a conversion to IFRS, IFRS prior to such
change) and (ii) the Company shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP, conversion to IFRS or change in IFRS.

 

(c)          Financial Covenant Calculations.  The parties hereto acknowledge
and agree that, for purposes of all calculations made in determining compliance
for any applicable period with the financial covenants set forth in Section 5.9
and for purposes of determining the Applicable Margin, (i) after consummation of
any Permitted Acquisition, (A) income statement items and

 

33

 

 

other balance sheet items (whether positive or negative) attributable to the
Target acquired in such transaction shall be included in such calculations to
the extent relating to such applicable period, subject to adjustments mutually
acceptable to the Company and the Administrative Agent and (B) Indebtedness of a
Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period and (ii) after any Disposition permitted by
Section 6.4(a)(viii) or Section 6.4(a)(ix), (A) income statement items, cash
flow statement items and balance sheet items (whether positive or negative)
attributable to the property or assets disposed of shall be excluded in such
calculations to the extent relating to such applicable period, subject to
adjustments mutually acceptable to the Company and the Administrative Agent and
(B) Indebtedness that is repaid with the proceeds of such Disposition shall be
excluded from such calculations and deemed to have been repaid as of the first
day of such applicable period.

 

Section 1.4          Time References.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.5          Execution of Documents.

 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.

 

Section 1.6          Computation of Dollar Amounts; Exchange Rates; Currency
Equivalents.

 

(a)          The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalents of Loans
outstanding hereunder denominated in a Foreign Currency.  Such Spot Rate shall
become effective as of such Revaluation Date and shall be the Spot Rate employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  

 

(b)          Wherever in this Agreement, in connection with the making of any
Loan, any conversion, continuation or prepayment of a Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent, as reasonably determined by the Administrative Agent.

 

(c)          Wherever in this Agreement an amount is expressed in Dollars, it
shall be deemed to refer to the Dollar Equivalent or Foreign Currency Equivalent
thereof, as applicable.

 

(d)          Determinations by the Administrative Agent pursuant to this Section
shall be conclusive absent demonstrable error.

 

(e)          Subject to the provisions of Section 9.27, each provision in this
Agreement relating to payments to be made by the Borrowers on account of
principal, interest and fees which requires payment in Dollars, shall be deemed
to mean (i) in the case of Loans or other amounts denominated in Dollars,
payment in Dollars and (ii) in the case of Loans or other amounts denominated in
a Foreign Currency, payment in such Foreign Currency.

 

34

 

 

ARTICLE II

THE LOANS; AMOUNT AND TERMS

 

Section 2.1         Revolving Loans.

 

(a)         Revolving Commitment.  During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans (“Revolving Loans”) in Dollars or the
Foreign Currency to the Borrowers from time to time in an aggregate principal
amount of up to TWO HUNDRED Million DOLLARS ($200,000,000) (as may be increased
from time to time as provided in Section 2.22 and as such aggregate maximum
amount may be reduced from time to time as provided in Section 2.6, the
“Revolving Committed Amount”) for the purposes hereinafter set forth (such
facility, the “Revolving Facility”); provided, however, that after giving effect
to such Revolving Loans, (A) with regard to each Revolving Lender individually,
such Revolving Lender’s Revolving Credit Exposure shall not exceed such
Revolving Lender’s Revolving Commitment, (B) with regard to the Revolving
Lenders collectively, the aggregate Revolving Credit Exposure outstanding shall
not exceed the Revolving Committed Amount then in effect and (C) the aggregate
principal Dollar Equivalent of outstanding Foreign Currency Revolving Loans made
to the Borrowers shall not exceed the Foreign Currency Sublimit.  Domestic
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Company may request, and Foreign Currency
Revolving Loans may consist only of LIBOR Rate Loans.  Revolving Loans made on
the Closing Date or any of the three (3) Business Days following the Closing
Date, may only consist of Alternate Base Rate Loans unless the Borrowers deliver
a funding indemnity letter, substantially in the form of Exhibit 2.1(a),
reasonably acceptable to the Administrative Agent not less than three (3)
Business Days prior to the Closing Date.  LIBOR Rate Loans shall be made by each
Revolving Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office.  

 

(b)         Revolving Loan Borrowings.

 

(i)          Notice of Borrowing.  The Company, for itself or another Borrower,
shall request a Revolving Loan borrowing by delivering a written Notice of
Borrowing (or telephone notice promptly confirmed in writing by delivery of a
written Notice of Borrowing, which delivery may be by fax) to the Administrative
Agent not later than 11:00 A.M. (x) on the Business Day of the requested
borrowing in the case of Alternate Base Rate Loans, (y) on the third Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate Loans
denominated in Dollars and (z) on the fourth Business Day prior to the date of
the requested borrowing in the case of a Foreign Currency Revolving Loan.  Each
such Notice of Borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, (D)
whether the borrowing shall consist of Domestic Revolving Loans or Foreign
Currency Revolving Loans, (E) for borrowings denominated in Dollars, whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, (F) if LIBOR Rate Loans are requested, the Interest
Period(s) therefor and (G) the applicable Borrower.  If the Company shall fail
to specify in any such Notice of Borrowing (1) an applicable Interest Period in
the case of a LIBOR Rate Loan, then such notice shall be deemed to be a request
for an Interest Period of one month, (2) the Type of Revolving Loan requested,
then such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder, (3) the currency of such borrowing, then such

 

35

 

 

notice shall be deemed to be a request for a Domestic Revolving Loan, or (4) the
applicable Borrower(s), then such notice shall be deemed to be a request for a
Loan to the Company.  The Administrative Agent shall give notice to each
Revolving Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Revolving Lender’s share thereof.  

 

(ii)         Minimum Amounts.  Each Revolving Loan that is made as an Alternate
Base Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).  Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).

 

(iii)        Advances.  Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the applicable Borrower, in Dollars or the Foreign
Currency and in funds immediately available to the Administrative Agent, at the
office of the Administrative Agent specified in Section 9.2, or at such other
office as the Administrative Agent may designate in writing, by (A) 2:00 P.M. on
the date specified in the applicable Notice of Borrowing in the case of any
Domestic Revolving Loan and (B) the Applicable Time specified by the
Administrative Agent in the case of any Foreign Currency Revolving Loan.  Such
borrowing will then be made available to the applicable Borrower by the
Administrative Agent by crediting the account of the applicable Borrower on the
books of such office (or such other account that the Company may designate in
writing to the Administrative Agent) with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

(c)          Repayment.  Subject to the terms of this Agreement, Revolving Loans
may be borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.7(a).  The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2.  

 

(d)          Interest.  Subject to the provisions of Section 2.8, Revolving
Loans shall bear interest as follows:

 

(i)          Alternate Base Rate Loans.  During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Margin; and

 

(ii)         LIBOR Rate Loans.  During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)          Revolving Loan Notes; Covenant to Pay.  The Borrowers’ obligation
to pay each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note substantially the
form of Exhibit 2.1(e).  

 

36

 

 

Section 2.2          [Reserved].

 

Section 2.3          Letter of Credit Subfacility.

 

(a)          Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Revolving Lenders shall participate in, standby or
commercial Letters of Credit denominated in Dollars for the account of the
Borrowers from time to time upon request in a form acceptable to the Issuing
Lender; provided, however, that (i) the aggregate amount of LOC Obligations
shall not at any time exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “LOC
Committed Amount”), (ii) the Aggregate Revolving Exposure shall not exceed the
Revolving Committed Amount and (iii) Letters of Credit shall be issued for any
lawful corporate purposes and shall be issued as standby or commercial letters
of credit.  Except as otherwise expressly agreed in writing by all the Revolving
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Company or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date that
is five (5) Business Days prior to the Maturity Date.  Each Letter of Credit
shall comply with the related LOC Documents.  The issuance and expiry date of
each Letter of Credit shall be a Business Day.  Each standby Letter of Credit
issued hereunder shall be in a minimum original face amount of $100,000 and each
commercial letter of credit issued hereunder shall be in a minimum original face
of amount of $100,000, in each case, or such lesser amount as approved by the
Issuing Lender. The Borrowers’ Reimbursement Obligations in respect of each
Existing Letter of Credit, and each Revolving Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement.  Wells Fargo shall be the Issuing Lender on all Letters of Credit
issued after the Closing Date.  The Existing Letters of Credit shall, as of the
Closing Date, be deemed to have been issued as Letters of Credit hereunder and
subject to and governed by the terms of this Agreement.

 

(b)          Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least five (5) Business Days
prior to the requested date of issuance.  The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Revolving
Lenders a detailed report specifying the Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit.  The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

 

(c)          Participations.  Each Revolving Lender, (i) on the Closing Date
with respect to each Existing Letter of Credit and (ii) upon issuance of a
Letter of Credit, shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of

 

37

 

 

Credit and the obligations arising thereunder and any Collateral relating
thereto, in each case in an amount equal to its Revolving Commitment Percentage
of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Revolving Commitment Percentage of the obligations arising under such Letter
of Credit; provided that any Person that becomes a Revolving Lender after the
Closing Date shall be deemed to have purchased a Participation Interest in all
outstanding Letters of Credit on the date it becomes a Lender hereunder and any
Letter of Credit issued on or after such date, in each case in accordance with
the foregoing terms.  Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Revolving Lender shall pay to the Issuing Lender its Revolving
Commitment Percentage of such unreimbursed drawing in same day funds pursuant to
and in accordance with the provisions of subsection (d) hereof.  The obligation
of each Revolving Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event.  Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrowers to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

 

(d)          Reimbursement.  In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Company and the
Administrative Agent.  The Borrowers, on a joint and several basis, shall
reimburse the Issuing Lender on the day of drawing under any Letter of Credit if
notified prior to 3:00 P.M. on a Business Day or, if after 3:00 P.M., on the
following Business Day (either with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in same day funds as provided herein or in the LOC
Documents.  If the Borrowers shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall automatically
bear interest at a per annum rate equal to the Default Rate.  Unless the Company
shall immediately notify the Issuing Lender and the Administrative Agent of the
Borrowers’ intent to otherwise reimburse the Issuing Lender, the Borrowers shall
be deemed to have requested a Mandatory LOC Borrowing in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the Reimbursement Obligations.  The Borrowers’ Reimbursement
Obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrowers may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on
any failure of the Borrowers to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Administrative
Agent will promptly notify the other Revolving Lenders of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in
immediately available funds, the amount of such Revolving Lender’s Revolving
Commitment Percentage of such unreimbursed drawing.  Such payment shall be made
on the Business Day such notice is received by such Revolving Lender from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the Business Day such notice is received.  If such Revolving
Lender does not pay such amount to the Administrative Agent for the account of
the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Administrative Agent for the
account of the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date of drawing, the Federal Funds Effective
Rate and thereafter at a rate

 

38

 

 

equal to the Alternate Base Rate.  Each Revolving Lender’s obligation to make
such payment to the Issuing Lender, and the right of the Issuing Lender to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and without regard to the termination of this
Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the Obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

(e)          Repayment with Revolving Loans.  On any day on which the Borrowers
shall have requested, or been deemed to have requested, a Revolving Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Revolving Lenders that a Revolving Loan has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case a Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans
(each such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
Administrative Agent for the account of the Issuing Lender for application to
the respective LOC Obligations.  Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans on the day such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon.  In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund its Participation Interests in the outstanding LOC Obligations on
the Business Day such notice to fund is received by such Revolving Lender from
the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the Business Day such notice is received; provided, further,
that in the event any Lender shall fail to fund its Participation Interest as
required herein, then the amount of such Revolving Lender’s unfunded
Participation Interest therein shall automatically bear interest payable by such
Revolving Lender to the Administrative Agent for the account of the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.

 

(f)          Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

(g)          ISP98 and UCP.  Unless otherwise expressly agreed by the Issuing
Lender and the Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most

 

39

 

 

recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each documentary Letter of Credit.

 

(h)         Conflict with LOC Documents.  In the event of any conflict between
this Agreement and any LOC Document (including any letter of credit application
and any LOC Documents relating to the Existing Letters of Credit), this
Agreement shall control.

 

(i)          Designation of Subsidiaries as Account Parties.  Notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Domestic Subsidiary of any Borrower; provided that, notwithstanding such
statement, the Borrowers shall be the actual account party for all purposes of
this Agreement for such Letter of Credit and such statement shall not affect the
Borrowers’ Reimbursement Obligations hereunder with respect to such Letter of
Credit.

 

(j)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Issuing Lender may require the Borrowers to Cash
Collateralize the LOC Obligations pursuant to Section 2.20.

 

Section 2.4          Swingline Loan Subfacility.

 

(a)          Swingline Commitment.  During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
may, in its discretion and in reliance upon the agreements of the other Lenders
set forth in this Section, make certain revolving credit loans in Dollars to the
Borrowers (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed TEN
MILLION DOLLARS ($10,000,000) (the “Swingline Committed Amount”), and (ii) the
Aggregate Revolving Exposure shall not exceed the Revolving Committed
Amount.  Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof; provided that the proceeds of Swingline Loans may
not be used to repay other Swingline Loans.  

 

(b)          Swingline Loan Borrowings.

 

(i)          Notice of Borrowing and Disbursement.  Upon receiving a Notice of
Borrowing from the Company not later than 2:00 P.M. on any Business Day
requesting that a Swingline Loan be made, the Swingline Lender will make
Swingline Loans available to the Borrowers on the same Business Day such request
is received by the Administrative Agent.  Swingline Loan borrowings hereunder
shall be made in minimum amounts of $100,000 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $100,000
in excess thereof.  

 

(ii)         Repayment of Swingline Loans.  Each Swingline Loan borrowing shall
be due and payable on the earlier of (A) the Maturity Date and (B) fifteen (15)
days following such borrowing.  The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Company and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Company shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any

 

40

 





 

Bankruptcy Event, (C) upon acceleration of the Obligations hereunder, whether on
account of a Bankruptcy Event or any other Event of Default, and (D) the
exercise of remedies in accordance with the provisions of Section 7.2 hereof
(each such Revolving Loan borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”).  Each Revolving Lender hereby irrevocably agrees to make
such Revolving Loans promptly upon any such request or deemed request on account
of each Mandatory Swingline Borrowing in the amount and in the manner specified
in the preceding sentence on the date such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the date such notice is received notwithstanding
(1) the amount of Mandatory Swingline Borrowing may not comply with the minimum
amount for borrowings of Revolving Loans otherwise required hereunder, (2)
whether any conditions specified in Section 4.2 are then satisfied, (3) whether
a Default or an Event of Default then exists, (4) failure of any such request or
deemed request for Revolving Loans to be made by the time otherwise required in
Section 2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6)
any reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith.  In the event that any Mandatory Swingline
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each Revolving Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the Swingline
Lender such Participation Interest in the outstanding Swingline Loans as shall
be necessary to cause each such Revolving Lender to share in such Swingline
Loans ratably based upon its respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2); provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Participation Interest is purchased, and (y) at the time any purchase
of a Participation Interest pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interest purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.  The
Borrowers shall have the right to repay the Swingline Loan in whole or in part
from time to time in accordance with Section 2.7(a).

 

(c)           Interest on Swingline Loans.  Subject to the provisions of Section
2.8, Swingline Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Margin for Revolving Loans that are
Alternate Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

 

(d)           Swingline Loan Note; Covenant to Pay.  The Swingline Loans shall
be evidenced by this Agreement and, upon request of the Swingline Lender, by a
duly executed promissory note of the Borrowers in favor of the Swingline Lender
in the original amount of the Swingline Committed Amount and substantially in
the form of Exhibit 2.4(d).  The Borrowers jointly and

 

41

 

 

severally covenant and agree to pay the Swingline Loans in accordance with the
terms of this Agreement.

 

(e)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Swingline Lender may require the Borrowers to Cash
Collateralize the outstanding Swingline Loans pursuant to Section 2.20.

 

Section 2.5           Fees.

 

(a)           Commitment Fee.  Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrowers jointly and severally agree to pay to the
Administrative Agent, (i) for the benefit of the Revolving Lenders (on a ratable
basis after giving effect to any step-up or step-down of availability under the
Revolving Facility), a commitment fee (the “Commitment Fee”) in an amount equal
to the Applicable Margin per annum on the average daily unused amount of the
Revolving Committed Amount. The Commitment Fee shall be calculated quarterly in
arrears.  For purposes of computation of the Commitment Fee, LOC Obligations
shall be considered usage of the Revolving Committed Amount but Swingline Loans
shall not be considered usage of the Revolving Committed Amount.  The Commitment
Fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter.

 

(b)           Letter of Credit Fees.  Subject to Section 2.21, in consideration
of the LOC Commitments, the Borrowers jointly and severally agree to pay to the
Administrative Agent, for the ratable benefit of the Revolving Lenders, a fee
(i) with respect to each standby letter of credit (the “Standby Letter of Credit
Fee”), equal to the Applicable Margin for Revolving Loans that are LIBOR Rate
Loans per annum on the average daily maximum amount available to be drawn under
each standby Letter of Credit from the date of issuance to the date of
expiration and (ii) with respect to each commercial letter of credit (the
“Commercial Letter of Credit Fee”; and together with the Standby Letter of
Credit Fee, the “Letter of Credit Fee”), equal to the Applicable Margin for
Revolving Loans that are LIBOR Rate Loans per annum on the average daily maximum
amount available to be drawn under each commercial Letter of Credit from the
date of issuance to the date of expiration.  The Letter of Credit Fee shall be
payable quarterly in arrears on the last Business Day of each calendar
quarter.  

 

(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (b) hereof, the Borrowers jointly and severally
agree to pay to the Issuing Lender for its own account without sharing by the
other Lenders the reasonable and customary charges (excluding the Letter of
Credit Facing Fee) from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).  The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.25% per annum on the average daily maximum amount available to
be drawn under each such Letter of Credit issued by it.  The Issuing Lender Fees
and the Letter of Credit Facing Fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter.

 

(d)           Administrative Fee.  The Borrowers jointly and severally agree to
pay to the Administrative Agent the annual administrative fee as described in
the Fee Letter.

 

42

 

 

Section 2.6           Commitment Reductions.

 

(a)           Voluntary Reductions.    The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, (i) the
Aggregate Revolving Exposure would exceed the Revolving Committed Amount or (ii)
the aggregate principal outstanding Dollar Equivalent of Foreign Currency
Revolving Loans would exceed the Foreign Currency Sublimit, as reduced.  Any
reduction in the Revolving Committed Amount shall be applied to the Commitment
of each Revolving Lender in accordance with its Revolving Commitment Percentage.

 

(b)           [Reserved].

 

(c)           LOC Committed Amount.   If the Revolving Committed Amount is
reduced below the then current LOC Committed Amount, the LOC Committed Amount
shall automatically be reduced by an amount such that the LOC Committed Amount
equals the Revolving Committed Amount.

 

(d)           Swingline Committed Amount.   If the Revolving Committed Amount is
reduced below the then current Swingline Committed Amount, the Swingline
Committed Amount shall automatically be reduced by an amount such that the
Swingline Committed Amount equals the Revolving Committed Amount.

 

(e)           Maturity Date.  The Revolving Commitments, the Swingline
Commitment and the LOC Commitment shall automatically terminate on the Maturity
Date.

 

Section 2.7           Prepayments.

 

(a)           Optional Prepayments and Repayments.   The Borrowers shall have
the right to repay the Revolving Loans and Swingline Loans in whole or in part
from time to time; provided, however, that each partial prepayment or repayment
of (i) Revolving Loans that are Alternate Base Rate Loans shall be in a minimum
principal amount of $1,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining outstanding principal amount), (ii) Revolving Loans
that LIBOR Rate Loans shall be in a minimum principal amount of $1,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining outstanding
principal amount), (iii) Swingline Loans shall be in a minimum principal amount
of $100,000 and integral multiples of $100,000 in excess thereof (or the
remaining outstanding principal amount) and (iv) each Revolving Loan shall be
repaid in the currency in which it was made.  The Company shall give three
Business Days’ irrevocable notice of prepayment in the case of LIBOR Rate Loans
and same-day irrevocable notice on any Business Day in the case of Alternate
Base Rate Loans, to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable).  To the extent the Borrowers elect to repay the
Revolving Loans and/or Swingline Loans, amounts prepaid under this Section shall
be applied to the Revolving Loans and/or Swingline Loans, as applicable of the
Revolving Lenders in accordance with their respective Revolving Commitment
Percentages.  The Borrowers may elect to repay Revolving Loans in the Foreign
Currency or in

 

43

 

 

Dollars; provided, that any optional repayment must be in the applicable
currency.  Within the foregoing parameters, prepayments under this Section shall
be applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities.  All prepayments under this Section
shall be subject to Section 2.15, but otherwise without premium or
penalty.  Interest on the principal amount prepaid shall be payable on the next
occurring Interest Payment Date that would have occurred had such loan not been
prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment.  

 

(b)         Mandatory Prepayments.

 

(i)           Revolving Committed Amount.    If (A) at any time, the Aggregate
Revolving Exposure shall exceed the Revolving Committed Amount, the Borrowers
shall immediately repay the Revolving Loans and Swingline Loans and (after all
Revolving Loans and Swingline Loans have been repaid) Cash Collateralize the LOC
Obligations in an amount sufficient to eliminate such excess (such repayment to
be applied as set forth in clause (ii) below) and (B) on any Revaluation Date,
the aggregate principal Dollar Equivalent of outstanding Foreign Currency
Revolving Loans shall exceed an amount equal to 105% of the Foreign Currency
Sublimit, the Borrowers shall immediately repay such Foreign Currency Revolving
Loans in an amount sufficient to reduce such aggregate principal amount as of
such date of payment to an amount not to exceed 100% of the Foreign Currency
Sublimit (such repayment to be applied as set forth in clause (ii) below).

 

(ii)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section shall be applied (1) first to the outstanding
Swingline Loans, (2) second to the outstanding Revolving Loans (first to Foreign
Currency Revolving Loans and second to Domestic Revolving Loans) and (3) third
to Cash Collateralize the LOC Obligations;

 

(c)         Bank Product Obligations Unaffected.    Any repayment or prepayment
made pursuant to this Section shall not affect the Borrowers’ joint and several
obligation to continue to make payments under any Bank Product, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Bank Product.

 

Section 2.8         Default Rate and Payment Dates.

 

(a)         If all or a portion of the principal amount of any Domestic
Revolving Loan which is a LIBOR Rate Loan shall not be paid when due or
continued as a LIBOR Rate Loan in accordance with the provisions of Section 2.9
(whether at the stated maturity, by acceleration or otherwise), such overdue
principal amount of such Loan shall be converted to an Alternate Base Rate Loan
at the end of the Interest Period applicable thereto.

 

(b)         Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of occurrence of such Event of Default until

 

44

 

 

such Event of Default is waived in accordance with Section 9.1.  Any default
interest owing under this Section 2.8(b) shall be due and payable on the earlier
to occur of (x) demand by the Administrative Agent (which demand the
Administrative Agent shall make if directed by the Required Lenders) and (y) the
Maturity Date.

 

(c)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.

 

Section 2.9           Conversion Options.

 

(a)           The Company may, in the case of Domestic Revolving Loans, elect
from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans or to
continue LIBOR Rate Loans, by delivering a Notice of Conversion/Extension to the
Administrative Agent at least three Business Days prior to the proposed date of
conversion or continuation.  In addition, the Company may elect from time to
time to convert all or any portion of a LIBOR Rate Loan denominated in Dollars
to an Alternate Base Rate Loan by giving the Administrative Agent irrevocable
written notice thereof by 11:00 A.M. one (1) Business Day prior to the proposed
date of conversion.  If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.  LIBOR Rate Loans may only
be converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period.  If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.  All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Domestic Revolving Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions shall be in an aggregate principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof.  All or any part of
outstanding LIBOR Rate Loans may be converted as provided herein; provided that
partial conversions shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof.

 

(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
that is a Domestic Revolving Loan may be continued as such when any Default or
Event of Default has occurred and is continuing, in which case such Loan shall
be automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto.  At any time any Default or
Event of Default has occurred and is continuing, Foreign Currency Revolving
Loans shall be automatically continued as LIBOR Rate Loans with a one month
Interest Period at the end of the applicable Interest Period with respect
thereto.  If the Company shall fail to give timely notice of an election to
continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans (A) to the extent denominated in
Dollars, shall be automatically converted to Alternate Base Rate Loans at the
end of the applicable Interest Period with respect thereto and (B) to the extent
denominated in the Foreign Currency, shall be automatically continued as LIBOR
Rate Loans with a one month Interest Period at the end of the applicable
Interest Period with respect thereto.

 

45

 

 

(c)           At the election of the Required Lenders, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Revolving
Loans then outstanding shall be redenominated into Dollars on the last day of
the then current Interest Periods of such Foreign Currency Revolving Loans, and
such Dollar denominated Loans shall be Alternate Base Rate Loans; provided that
in each case the Borrower shall be liable for any currency exchange loss related
to such payments and shall promptly pay to each Lender upon receipt of notice
thereof by the Borrower from such Lender the amount of any such loss incurred by
such Lender.

 

Section 2.10         Computation of Interest and Fees; Usury.

 

(a)           Interest payable hereunder with respect to any Alternate Base Rate
Loan based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of the effective date and the amount of each such
change.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the computations used by the Administrative Agent in
determining any interest rate.

 

(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrowers or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full

 

46

 

 

stated term (including any renewal or extension) of the Loans so that the amount
of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

 

Section 2.11         Pro Rata Treatment and Payments.

 

(a)           Allocation of Payments Prior to Exercise of Remedies.    Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.  Unless otherwise required by the terms of
this Agreement, each payment under this Agreement shall be applied, first, to
any fees then due and owing by the Borrowers pursuant to Section 2.5, second, to
interest then due and owing hereunder of the Borrowers and, third, to principal
then due and owing hereunder and under this Agreement of the Borrowers.  Each
payment on account of any fees pursuant to Section 2.5 shall be made pro rata in
accordance with the respective amounts due and owing (except as to the Letter of
Credit Facing Fees and the Issuing Lender Fees which shall be paid to the
Issuing Lender).  Each optional repayment and prepayment by the Borrowers on
account of principal of and interest on the Revolving Loans shall be applied to
such Loans, as applicable, on a pro rata basis and in accordance with the terms
of Section 2.7(a) hereof.  Each mandatory prepayment on account of principal of
the Loans shall be applied to such Loans, as applicable, on a pro rata basis
and, to the extent applicable, in accordance with Section 2.7(b).  All payments
(including prepayments) to be made by the Borrowers on account of principal,
interest and fees shall be made without defense, set-off or counterclaim and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in immediately available
funds and (i) in the case of Loans or other amounts denominated in Dollars,
shall be made in Dollars not later than 2:00 P.M. on the date when due and (ii)
in the case of Loans or other amounts denominated in a Foreign Currency, unless
otherwise specified herein, shall be made in such Foreign Currency not later
than the Applicable Time specified by the Administrative Agent on the date when
due.  The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the LIBOR Rate Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, such payment date shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

(b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the application of default
interest pursuant to Section 2.8) by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents (including, without limitation, the maximum amount of all
contingent liabilities under Letters of Credit) shall automatically become due
and payable in accordance with the terms of such Section), all amounts collected
or received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows (irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

 

47

 

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section.  Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product.  Amounts distributed with respect to any Bank Product
Debt shall be the last Bank Product Amount reported to the Administrative Agent;
provided that any such Bank Product Provider may provide an updated Bank Product
Amount to the Administrative Agent prior to payments

 

48

 

 

made pursuant to this Section.  The Administrative Agent shall have no
obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the applicable Bank Product Provider.  In
the absence of such notice, the Administrative Agent may assume the amount to be
distributed is the Bank Product Amount last reported to the Administrative
Agent.

 

Section 2.12         Non-Receipt of Funds by the Administrative Agent.

 

(a)           Funding by Lenders; Presumption by Administrative Agent.    Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
the interest rate applicable to the Loans funded to the Borrowers.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Lender pays its share of the applicable Extension of
Credit to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Extension of Credit.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(b)           Payments by Borrowers; Presumptions by Administrative
Agent.    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the Issuing
Lender, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
Issuing Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.    If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article IV are not satisfied or waived in accordance with the terms thereof, the
Administrative

 

49

 

 

Agent shall return such funds (in like funds as received from such Lender) to
such Lender on the date that the Administrative Agent determines such conditions
are not satisfied or waived, without interest.

 

(d)           Obligations of Lenders Several.    The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.5(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

 

(e)           Funding Source.    Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

Section 2.13         Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Company has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given (i) any affected Loans denominated in Foreign Currencies
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Company, in Dollars as Alternate Base Rate Loans or such
request shall be cancelled, (ii) any affected LIBOR Rate Loans requested to be
made on the first day of such Interest Period shall be made in Dollars as
Alternate Base Rate Loans and (iii) any affected Loans that were to have been
converted on the first day of such Interest Period to or continued as LIBOR Rate
Loans shall be converted to or continued in Dollars as Alternate Base Rate
Loans.  Until any such notice has been withdrawn by the Administrative Agent or
the Required Lenders, as applicable, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.  Any such notice shall be effective until such time as the
Administrative Agent or the Required Lenders, as applicable, reasonably
determine that the conditions described above no longer exist.

 

Section 2.14         Yield Protection.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

50

 

 

(ii)          subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)         impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Rate Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrowers will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts to the
extent necessary to compensate such Lender, Issuing Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.    If any Lender or the Issuing Lender
reasonably determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts to the extent necessary to compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date such Lender or Issuing Lender, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Lender’s intention to claim compensation
therefore (except that, if the Change in Law giving rise to such

 

51

 

 

increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.15         Compensation for Losses; Eurocurrency Liabilities.

 

(a) Compensation for Losses.       Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any actual loss, cost or
expense incurred by it as a result of:

 

(i)           any continuation, conversion, payment or prepayment (other than a
prepayment under Section 2.12(a)) of any Loan other than an Alternate Base Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise) ;

 

(ii)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than an Alternate Base Rate Loan on the date or in the amount notified by
the Borrowers; or

 

(iii)         any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 2.19;

 

The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

(b)           Regulation D Reserves.  The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves under Regulation D
with respect to “eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding, additional interest on the unpaid principal
amount of each LIBOR Rate Loan equal to the actual costs of such reserves
allocated to such LIBOR Rate Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such LIBOR Rate Loan,
provided the Borrowers shall have received at least fifteen (15) days prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender.  If a Lender fails to give notice fifteen (15) days prior to
the relevant interest payment date, such additional interest shall be due and
payable fifteen (15) days from receipt of such notice.

 

Section 2.16         Taxes.

 

(a)           Issuing Lender.  For purposes of this Section 2.16, the term
“Lender” includes the Issuing Lender.

 

52

 

 

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Credit Party shall be increased as necessary so that after making
such deductions (including such deductions applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such deductions been made.

 

(c) Payment of Other Taxes by the Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d) Indemnification by the Credit Parties.  The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
such indemnification payment shall be required to the extent resulting from the
gross negligence or willful misconduct of such Recipient and no consequential or
special damages shall be required to be paid.  A certificate as to the amount of
such payment or liability delivered to the Company by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(e) Indemnification by the Lenders.    Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)  Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.16, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

53

 

 

(g) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(g) (ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(i)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for

 

54

 

 

U.S. federal income tax purposes under an income tax treaty (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such beneficial owner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds.  If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such

 

55

 

 

indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i) Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

Section 2.17         Indemnification; Nature of Issuing Lender’s Duties.

 

(a)           In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”); provided that no such
indemnification payment shall be required to the extent resulting from the gross
negligence or willful misconduct of the Issuing Lender or such Lender and no
consequential or special damages shall be required to be paid.

 

(b)           As between the Credit Parties, the Issuing Lender and each Lender,
the Credit Parties shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  Neither the Issuing Lender nor
any Lender shall be responsible: (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) for errors in interpretation of technical terms; (vi) for any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

 

(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such

 

56

 

 

Lender under any resulting liability to the Credit Parties.  It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender and each Lender against any and all risks involved
in the issuance of the Letters of Credit, all of which risks are hereby assumed
by the Credit Parties, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government
Authority.  The Issuing Lender and the Lenders shall not, in any way, be liable
for any failure by the Issuing Lender or anyone else to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender and the Lenders.

 

(d)           Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrowers contained in Section 2.3(d) hereof.  The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.

 

(e)           Notwithstanding anything to the contrary contained in this
Section, the Credit Parties shall have no obligation to indemnify the Issuing
Lender or any Lender in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.

 

Section 2.18         Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for a Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to obtain
in the interbank eurodollar market through its LIBOR Lending Office the funds
with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Company thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall forthwith give
telephone notice of such determination, confirmed in writing, to the Company and
the Lenders that the condition or situation which gave rise to the suspension
shall no longer exist within two (2) Business Days thereof, and (c) such
Lender’s Loans then outstanding as LIBOR Rate Loans, shall be converted on the
last day of the Interest Period for such Loans or within such earlier period as
required by law into Alternate Base Rate Loans denominated in Dollars.  The
Borrowers hereby agree to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Company shall
be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.19         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to

 

57

 

 

Section 2.16, then such Lender shall (at the request of the Company) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.    If any Lender requests compensation
under Section 2.14 or is unable to make LIBOR Loans, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.19(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate at par, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.14 or Section 2.16) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)           the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.6;

 

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)         such assignment does not conflict with applicable law; and

 

(v)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

58

 

 

Section 2.20         Cash Collateral.

 

(a)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrowers shall Cash Collateralize all Fronting Exposure of the Issuing Lender
and the Swingline Lender with respect to such Defaulting Lender (determined
after giving effect to Section 2.21(b) and any Cash Collateral provided by the
Defaulting Lender).

 

(b)           Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to clause (c) below.  If at any time the Administrative
Agent, Issuing Lender or Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrowers will, promptly upon demand
by the Administrative Agent, Issuing Lender or Swingline Lender pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(c)           Application.    Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section or Section
2.21 in respect of Letters of Credit or Swingline Loans, shall be held and
applied to the satisfaction of the specific LOC Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.20 following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral (which determination shall not be unreasonably
withheld or delayed); provided that, Subject to Section 2.21, the Person
providing Cash Collateral and the Issuing Lender and Swingline Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

Section 2.21         Defaulting Lenders.  

 

(a)           Defaulting Lender Adjustments.    Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 9.1.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting

 

59

 

 

Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.7 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender or Swingline Lender hereunder; third, to
Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting Exposure
in accordance with Section 2.20; fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s and the Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with Section 2.20; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LOC Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)        Commitment Fees.  No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting
Lender).  

 

(B)         Letter of Credit Fees.  Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a

 

60

 

 

Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant Section 2.20.

 

(C)         Reallocation of Fees.  With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LOC Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the Issuing Lender and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LOC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) the conditions set forth in Sections 4.2(a) and (b) are satisfied at
the time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) such reallocation does not cause the aggregate principal amount of the
outstanding Loans and Participation Interests of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.20.

 

(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, the Swingline Lender and the Issuing Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that

 

61

 

 

except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 2.22         Incremental Facility.

 

(a)           General Terms.    Subject to the terms and conditions set forth
herein, the Borrowers shall have the right, at any time and from time to time
until the date that is six months prior to the Maturity Date, to increase the
Revolving Committed Amount (each such increase, a “Revolving Facility Increase”)
by an aggregate principal amount for all such Revolving Facility Increases shall
not exceed $50,000,000 (the “Incremental Increase Amount”).

 

(b)           Terms and Conditions.    The following terms and conditions shall
apply to any Revolving Facility Increase: (i) no Default or Event of Default
shall exist immediately prior to or after giving effect to such Revolving
Facility Increase, (ii) any loans made pursuant to a Revolving Facility Increase
shall constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (iii) any Lenders providing such Revolving
Facility Increase shall be entitled to the same voting rights as the existing
Lenders and shall be entitled to receive proceeds of prepayments on the same
terms as the existing Lenders, (iv) any such Revolving Facility Increase shall
be in a minimum principal amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof (or the remaining amount of the Incremental
Increase Amount, if less), (v) the proceeds of any such Revolving Facility
Increase will be used for the purposes set forth in Section 3.11, (vi) the
Borrowers shall execute a Revolving Note in favor of any new Lender or any
existing Lender whose Revolving Commitment is increased pursuant to this
Section, in each case, if requested by such Lender, (vii) the conditions to
Extensions of Credit in Section 4.2 shall have been satisfied, (viii) the
Administrative Agent shall have received (A) upon the reasonable request (which
shall be made promptly upon receipt of a request by the Company of a Revolving
Facility Increase) of the Administrative Agent, an opinion or opinions
(including, if reasonably requested by the Administrative Agent, local counsel
opinions) of counsel for the Credit Parties, addressed to the Administrative
Agent and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent and substantially similar to the opinion delivered to the
Administrative Agent on the Closing Date, (B) any authorizing corporate
documents as the Administrative Agent may reasonably request (which request
shall be made promptly upon receipt of a request by the Company of a Revolving
Facility Increase) and (C) if applicable, a duly executed Notice of Borrowing,
(ix) such Revolving Facility Increase shall be in Dollars and (x) the
Administrative Agent shall have received from the Company updated financial
projections and an officer’s certificate, in each case in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, after
giving effect to any such Revolving Facility Increase on a Pro Forma Basis, the
Borrowers will be in compliance with the financial covenants set forth in
Section 5.9.

 

(c)           Applicable Margin and Yield.  The Applicable Margin and any other
components of yield on the Revolving Facility Increase payable to the Lenders
making such Revolving Facility Increase may be higher than the then current
Applicable Margin (or any other components of yield) on the Revolving Facility
(and any prior Revolving Facility Increase, as

 

62

 

 

applicable), calculating yield in the same manner, but in each case by no more
than 50 basis points (it being understood that the pricing on the Revolving
Facility will be increased and/or additional fees will be paid to Lenders
holding Revolving Loans to the extent necessary to satisfy such requirement).

 

(d)           Revolving Facility Increase.  In connection with the closing of
any Revolving Facility Increase, the outstanding Revolving Loans and
Participation Interests shall be reallocated by causing such fundings and
repayments among the Lenders of Revolving Loans as necessary such that, after
giving effect to such Revolving Facility Increase, each Lender will hold
Revolving Loans and Participation Interests based on its Revolving Commitment
Percentage (after giving effect to such Revolving Facility Increase); provided
that (i) such reallocations and repayments shall not be subject to any
processing and/or recordation fees and (ii) the Borrowers shall be responsible
for any costs arising under Section 2.15 resulting from such reallocation and
repayments.

 

(e)           Participation.  Participation in any such Revolving Facility
Increase may be offered to each of the existing Lenders, but no Lender shall
have any obligation to provide all or any portion of any such Revolving Facility
Increase.  The Borrowers may invite other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent (such consent
not to be unreasonably withheld or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Revolving Facility Increase; provided
that such other banks, financial institutions and investment funds shall enter
into such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.  

 

(f)            Amendments.    The Administrative Agent is authorized to enter
into, on behalf of the Lenders, any amendment to this Credit Agreement or any
other Credit Document as may be necessary to incorporate the terms of any such
Revolving Facility Increase.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

 

Section 3.1           Financial Condition.

 

(a)           (i)   The audited Consolidated financial statements of the Company
and its Subsidiaries for the fiscal years ended 2009, 2010 and 2011 and of the
Acquired Company and its Subsidiaries for the fiscal years ended 2009, 2010 and
2011, together with the related Consolidated statements of income or operations,
equity and cash flows for the fiscal years ended on such dates (and, with
respect to the Acquired Company, together with a quality of earnings report
prepared by Grant Thornton LLP), (ii) the unaudited Consolidated financial
statements of the Company and its Subsidiaries and of the Acquired Company and
its Subsidiaries for the year-to-date period ending on the last day of the
quarter that ended at least twenty (20) days prior to the Closing Date, together
with the related Consolidated of income or operations, equity and cash flows for
the year-to-date period ending on such date and (iii) pro forma consolidated
financial statements for the Company and its Subsidiaries for the four-quarter
period most recently ended prior to the Closing Date for which financial
statements are available giving pro forma effect to the Transactions (it being
understood that the Company will endeavor to prepare such financial

 

63

 

 

statements in accordance with Regulation S-X under the Securities Act of 1933,
as amended, and all other rules and regulations of the SEC under such Securities
Act) (iv) a pro forma balance sheet of the Company and its Subsidiaries as of
the last day of the quarter that ended at least twenty (20) days prior to the
Closing Date giving pro forma effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements):

 

(A)          were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;

 

(B)           fairly present the financial condition of the Company and its
Subsidiaries, as applicable, as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby; and

 

(C)           show all material Indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries, as applicable, as of the date
thereof, including liabilities for taxes, material commitments and contingent
obligations.  

 

(b)         The five-year projections of the Credit Parties and their
Subsidiaries (prepared quarterly for the first year following the Closing Date
and annually thereafter for the term of this Agreement) delivered to the Lenders
on or prior to the Closing Date have been prepared in good faith based upon
reasonable assumptions.

 

Section 3.2           No Material Adverse Effect.

 

Since February 28, 2011 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.3           Corporate Existence; Compliance with Law; Patriot Act
Information.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business, (c) is duly
qualified to conduct business and in good standing under the laws of (i) the
jurisdiction of its organization or formation and (ii) each other jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing in any such other jurisdiction could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law,
organizational documents, government permits and government licenses except to
the extent such non-compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Set forth on
Schedule 3.3 as of the Closing Date, or as of the last date such Schedule was
required to be updated in accordance with Section 5.2, is the following
information for each Credit Party: the exact legal name and any former legal
names of such Credit Party in the four (4) months prior to the Closing Date, the
state of incorporation or organization, the type of organization, the

 

64

 

 

jurisdictions in which such Credit Party is qualified to do business, the chief
executive office, the principal place of business, the business phone number,
the organization identification number, the federal tax identification number
and ownership information (e.g. publicly held, if private or partnership, the
owners and partners of each of the Credit Parties).

 

Section 3.4           Corporate Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party.  Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

Section 3.5           No Legal Bar; No Default.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any material
Requirement of Law or any material Contractual Obligation of any Credit Party
(except those as to which waivers or consents have been obtained); provided,
however, solely with respect to any Immaterial Subsidiary, where such violation
could not reasonably be expected to result in a Material Adverse Effect,
(b) will not conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws, articles of organization, operating
agreement or other organization documents of the Credit Parties or any material
Contractual Obligation to which such Person is a party or by which any of its
properties may be bound or any material approval or material consent from any
Governmental Authority relating to such Person; provided, however, solely with
respect to any Immaterial Subsidiary, where such breach could not reasonably be
expected to result in a Material Adverse Effect, and (c) will not result in, or
require, the creation or imposition of any Lien on any Credit Party’s properties
or revenues pursuant to any material Requirement of Law or material Contractual
Obligation other than the Liens arising under or contemplated in connection with
the Credit Documents or Permitted Liens.  No Credit Party is in default under or
with respect to any of its Contractual Obligations except to the extent such
default could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

 

Section 3.6           No Material Litigation.

 

Both immediately before and immediately after giving effect to the Acquisition,
no litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Credit Parties after due inquiry, threatened in writing
by or against any Credit Party or any of its Subsidiaries or against any of its
or their respective properties or revenues (a) with respect to the Credit
Documents or any Extension of Credit or any of the Transactions, or (b) which
could reasonably be expected to have a Material Adverse Effect.  Both
immediately before and immediately after giving effect to the Acquisition, no
permanent injunction, temporary restraining order or similar decree has been
issued against any Credit Party or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.  

 

65

 

 

Section 3.7           Investment Company Act; etc.

 

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.

 

Section 3.8           Margin Regulations.

 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.  The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

 

Section 3.9           ERISA.

 

(a)           Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied with the applicable provisions of ERISA and the Code, except where,
in respect of any of the foregoing, individually or in the aggregate, no such
event, circumstance or failure to comply has had or could reasonably be expected
to have a Material Adverse Effect.  No termination of a Single Employer Plan has
occurred resulting in any liability that has remained underfunded, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits, except to the extent that any such
shortfall(s), individually or in the aggregate, has not had or could not
reasonably be expected to have a Material Adverse Effect.  Neither any Credit
Party nor any Commonly Controlled Entity is currently subject to any liability
for a complete or partial withdrawal from a Multiemployer Plan that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

 

(b)           Each Foreign Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan, except as could not reasonably be expected to result in
a Material Adverse Effect.  With respect to each Foreign Pension Plan, neither
any Borrower nor any Subsidiary or any of their respective directors, officers,
employees or agents has engaged in a transaction which would subject any
Borrower or any Subsidiary, directly or indirectly, to a tax or civil penalty
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.  With respect to each Foreign Pension Plan,
reserves have been established in the financial statements in respect of any
unfunded liabilities in accordance with applicable law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Pension Plan is maintained, except (a)
where the failure to establish any such reserves could not could not reasonably
be expected to have a Material Adverse Effect or (b)

 

66

 

 

where the aggregate unfunded liabilities with respect to such Foreign Pension
Plans could not reasonably be expected to result in a Material Adverse
Effect.  The present value of the aggregate accumulated benefit liabilities of
all such Foreign Pension Plans (based on those assumptions used to fund each
such Foreign Pension Plan) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of all such
Foreign Pension Plans except in such case where the underfunding could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.10         Environmental Matters.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

 

(a)           The facilities and properties owned, leased or operated by the
Credit Parties or any of their Subsidiaries (the “Properties”) do not contain
any Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability on behalf of
any Credit Party under, any Environmental Law.

 

(b)           The Properties and all operations of the Credit Parties and/or
their Subsidiaries at the Properties are in compliance, and have in the last
five years been in compliance, with all applicable Environmental Laws, and there
is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

 

(c)           Neither the Credit Parties nor their Subsidiaries have received
any written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability on behalf of any Credit Party with respect to
environmental matters or Environmental Laws regarding any of the Properties or
the Business, nor do the Credit Parties or their Subsidiaries have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

(d)           Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability on behalf of any Credit Party under any
Environmental Law, and no Materials of Environmental Concern have been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law.

 

(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

 

(f)           There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability on behalf of any Credit
Party under Environmental Laws.

 

67

 

 

Section 3.11         Use of Proceeds.

 

The proceeds of the Extensions of Credit shall be used by the Borrowers solely
(a) to finance in whole or in part the Acquisition, (b) to refinance certain
existing Indebtedness of the Credit Parties and their Subsidiaries and/or the
Acquired Company, (c) to pay any costs, fees and expenses associated with this
Agreement on the Closing Date, (d) to pay any costs, fees and expenses incurred
in connection with the Acquisition and (e) for working capital and other general
corporate purposes (including Permitted Acquisitions) of the Credit Parties and
their Subsidiaries.

 

Section 3.12         Subsidiaries; Joint Ventures; Partnerships.

 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing
Date.  Information on the attached Schedule includes the following: (a) the
number of shares of each class of Equity Interests of each Subsidiary
outstanding and (b) the number and percentage of outstanding shares of each
class of Equity Interests owned by the Credit Parties and their Subsidiaries.
The outstanding Equity Interests of all such Subsidiaries are validly issued,
fully paid and non-assessable and are owned free and clear of all Liens (other
than those arising under or contemplated in connection with the Credit
Documents).  There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares and warrants granted to
consultants) of any nature relating to any Equity Interests of any Credit Party
or any Subsidiary thereof, except as contemplated in connection with the Credit
Documents or otherwise are not materially adverse to the Lenders.  

 

Section 3.13         Ownership.

 

Except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, each of the Credit Parties and its
Subsidiaries is the owner of, and has good and marketable title to or a valid
leasehold interest in, all of its respective assets, which, together with assets
leased or licensed by the Credit Parties and their Subsidiaries, represents all
assets material to the conduct of the business of the Credit Parties and their
Subsidiaries, and (after giving effect to the Transactions) none of such assets
is subject to any Lien other than Permitted Liens.  Except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, each Credit Party and its Subsidiaries enjoys peaceful
and undisturbed possession under all of its leases and all such leases are valid
and subsisting and in full force and effect.  

 

Section 3.14         Consent; Governmental Authorizations.

 

No material approval, consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of Extensions of Credit by the Borrowers
or the making of the Guaranty hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those which
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).

 

Section 3.15         Taxes.

 

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
material taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) that are not yet

 

68

 

 

delinquent, or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (iii) solely with respect to any Immaterial Subsidiary,
to the extent such failure could not reasonably be expected to have a Material
Adverse Effect.  None of the Credit Parties or their Subsidiaries is aware as of
the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries.

 

Section 3.16         Collateral Representations.

 

(a)           Intellectual Property.  Set forth on Schedule 3.16(a), as of the
Closing Date, is a list of all registered or issued Intellectual Property
(including all applications for registration and issuance) owned by each of the
Credit Parties or that each of the Credit Parties has the right to (including
the name/title, current owner, registration or application number, and
registration or application date and such other information as reasonably
requested by the Administrative Agent).  

 

(b)           Documents, Instruments, and Tangible Chattel Paper. Set forth on
Schedule 3.16(b), as of the Closing Date, is a description of all Documents (as
defined in the UCC), Instruments (as defined in the UCC), and Tangible Chattel
Paper (as defined in the UCC) of the Credit Parties (including the Credit Party
owning such Document, Instrument and Tangible Chattel Paper and such other
information as reasonably requested by the Administrative Agent).

 

(c)           Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts and Uncertificated Investment Property.  Set forth
on Schedule 3.16(c), as of the Closing Date, is a description of all Deposit
Accounts (as defined in the UCC), Electronic Chattel Paper (as defined in the
UCC), Letter-of-Credit Rights (as defined in the UCC), Securities Accounts (as
defined in the UCC) and uncertificated Investment Property (as defined in the
UCC) of the Credit Parties, including the name of (i) the applicable Credit
Party, (ii) in the case of a Deposit Account, the depository institution and
average amount held in such Deposit Account, (iii) in the case of Electronic
Chattel Paper, the account debtor, (iv) in the case of Letter-of-Credit Rights,
the issuer or nominated person, as applicable, and (v) in the case of a
Securities Account or other uncertificated Investment Property, the Securities
Intermediary or issuer and the average amount held in such Securities Account,
as applicable.

 

(d)           Commercial Tort Claims.  Set forth on Schedule 3.16(d), as of the
Closing Date, is a description of all Commercial Tort Claims (as defined in the
UCC) of the Credit Parties (detailing such Commercial Tort Claim in such detail
as reasonably requested by the Administrative Agent).

 

(e)           Pledged Equity Interests.  Set forth on Schedule 3.16(e), as of
the Closing Date, is a list of (i) 100% (or, if less, the full amount owned by
such Credit Party) of the issued and outstanding Equity Interests owned by such
Credit Party of each Domestic Subsidiary, (ii) 65% (or, if less, the full amount
owned by such Credit Party) of each class of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% (or, if less, the full amount owned by such Credit
Party) of each class of the issued and outstanding Equity Interests not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) owned by such
Credit Party of each first-tier Foreign Subsidiary and (iii) all other Equity
Interests required to be pledged to the Administrative Agent pursuant to the
Security Documents.

 

(f)            Properties.  Set forth on Schedule 3.16(f)(i), as of the Closing
Date, is a list of all Mortgaged Properties (including the Credit Party owning
such Mortgaged Property).  Set forth on

 

69

 

 

Schedule 3.16(f)(ii) is a list of (i) each headquarter location of the Credit
Parties (and an indication if such location is leased or owned), (ii) each other
location where any significant administrative or governmental functions are
performed (and an indication if such location is leased or owned), (iii) each
other location where the Credit Parties maintain any books or records
(electronic or otherwise) (and an indication if such location is leased or
owned) and (iv) each location where any personal property Collateral is located
at any premises owned or leased by a Credit Party with a Collateral value in
excess of $1,000,000 (and an indication whether such location is leased or
owned).

 

Section 3.17         Solvency.

 

Each Borrower is Solvent and is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business. The Company and its Subsidiaries, taken as a whole, are Solvent and
are able to pay their debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business.  None of the
Credit Parties (other than Immaterial Subsidiaries) has unreasonably small
capital in relation to the business in which it is or proposes to be
engaged.  None of the Credit Parties (other than Immaterial Subsidiaries) has
incurred, or believes that it will incur debts beyond its ability to pay such
debts as they become due.  In executing the Credit Documents and consummating
the Transactions, none of the Credit Parties intends to hinder, delay or defraud
either present or future creditors or other Persons to which one or more of the
Credit Parties is or will become indebted.  On the Closing Date, the foregoing
representations and warranties shall be made both before and after giving effect
to the Transactions.  

 

Section 3.18         Compliance with FCPA.

 

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

Section 3.19         No Burdensome Restrictions.

 

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.20         Brokers’ Fees.

 

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the Transactions other than the closing and other
fees payable pursuant to this Agreement and as set forth in the Fee Letter.

 

70

 

 

Section 3.21         Labor Matters.

 

Except as disclosed on Schedule 3.21 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Credit Parties
or any of their Subsidiaries as of the Closing Date.  None of the Credit Parties
or their Subsidiaries (a) has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years or (b) has knowledge
of any potential or pending strike, walkout or work stoppage; no unfair labor
practice complaint is pending against any Credit Party or any of its
Subsidiaries; and there are no strikes, walkouts, work stoppages or other
material labor difficulty pending or threatened against any Credit Party.

 

Section 3.22         Accuracy and Completeness of Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arranger or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any Transaction,
is, or when furnished, will be, to the knowledge of the Company, true and
accurate in all material respects and not incomplete by omitting to state any
material fact necessary to make such information not misleading.  There is no
fact now known to any Credit Party or any of its Subsidiaries which,
individually or in the aggregate, has, or could reasonably be expected to have,
a Material Adverse Effect, which fact has not been set forth herein, in the
financial statements of the Credit Parties and their Subsidiaries furnished to
the Administrative Agent and the Lenders, or in any certificate, opinion or
other written statement made or furnished by any Credit Party to the
Administrative Agent and the Lenders.

 

Section 3.23         Material Contracts.

 

Schedule 3.23 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties and their Subsidiaries in effect as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 5.2.  Except for matters which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
each Material Contract is, and immediately after giving effect to the
Transactions will be, in full force and effect in accordance with the terms
thereof.  The Credit Parties have delivered to the Administrative Agent a true
and complete copy of each Material Contract.  

 

Section 3.24         Insurance.

 

The insurance coverage of the Credit Parties and their Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 3.24
as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 5.2 and such insurance coverage complies with
the requirements set forth in Section 5.5(b).  

 

Section 3.25         Security Documents.

 

The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby (other than any such
Collateral with respect to which a Lien would be perfected by possession or
control and with respect to which the Administrative Agent shall not have
determined to effect such possession or control).  Except as set forth in the
Security Documents, such security interests and Liens are currently perfected
security interests and Liens (other than any such Collateral with respect to
which a Lien would be perfected by possession or control and with respect to
which the Administrative Agent shall not have determined to effect such
possession or control) in favor of the Administrative Agent, for the benefit of
the Secured Parties, prior to all other Liens (other than any such Collateral
with respect to which a Lien would be perfected by possession or control and
with respect

 

71

 

 

to which the Administrative Agent shall not have determined to effect such
possession or control) other than Permitted Liens.

 

Section 3.26         Classification of Senior Indebtedness.

 

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

 

Section 3.27         Anti-Terrorism Laws.

 

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

Section 3.28         Compliance with OFAC Rules and Regulations.

 

(a)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(b)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has a more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

Section 3.29         Authorized Officer.

 

Set forth on Schedule 3.29 are Responsible Officers that are permitted to sign
Credit Documents on behalf of the Credit Parties, holding the offices indicated
next to their respective names, as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2.  Such
Authorized Officers are the duly elected and qualified officers of such Credit
Party and are duly authorized to execute and deliver, on behalf of the
respective Credit Party, the Credit Agreement, the Notes and the other Credit
Documents.

 

Section 3.30         Regulation H.

 

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is

 

72

 

 

located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Credit
Party evidencing flood insurance reasonably satisfactory to the Administrative
Agent and naming the Administrative Agent as loss payee on behalf of the
Lenders.

 

Section 3.31       Consummation of Acquisition.

 

The Acquisition and related transactions have been consummated substantially in
accordance with the terms of the Acquisition Documents as of the Closing
Date.  As of the Closing Date, the Acquisition Documents have not been altered,
amended or otherwise modified or supplemented in any respect that is materially
adverse to the Lenders or any material condition thereof waived without the
prior written consent of the Administrative Agent.  Each of the representations
and warranties made in the Acquisition Documents by the Credit Parties and their
Subsidiaries is true and correct in all material respects.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1         Conditions to Closing Date.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

 

(a)         Execution of Credit Agreement; Credit Documents.  The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note, (iii)
for the account of the Swingline Lender requesting a promissory note, the
Swingline Loan Note, (iv) counterparts of the Security Agreement, the Pledge
Agreement and each Mortgage Instrument, in each case conforming to the
requirements of this Agreement and executed by duly authorized officers of the
Credit Parties or other Person, as applicable, and (v) counterparts of any other
Credit Document, executed by the duly authorized officers of the parties
thereto.

 

(b)         Authority Documents.    The Administrative Agent shall have received
the following:

 

(i)           Articles of Incorporation/Charter Documents.  Original certified
articles of incorporation or other charter documents (or foreign equivalent
thereof), as applicable, of each Credit Party certified (A) by an officer of
such Credit Party (pursuant to an officer’s certificate in substantially the
form of Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and
correct and in force and effect as of such date, and (B) to be true and complete
as of a recent date by the appropriate Governmental Authority of the state of
its incorporation or organization, as applicable.

 

(ii)          Resolutions.  Copies of resolutions (or foreign equivalent
thereof) of the board of directors or comparable managing body of each Credit
Party approving and adopting the Credit Documents, the Transactions and
authorizing execution and delivery thereof, certified by an officer of such
Credit Party (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

73

 

 

(iii)         Bylaws/Operating Agreement.    A copy of the bylaws (or foreign
equivalent thereof) or comparable operating agreement of each Credit Party
certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

 

(iv)         Good Standing.    Original certificates of good standing (or
foreign equivalent thereof), existence or its equivalent with respect to each
Credit Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization and each other state
in which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect.

 

(v)          Incumbency.  An incumbency certificate of each Authorized Officer
of each Credit Party certified by an officer (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) to be
true and correct as of the Closing Date.

 

(c)           Legal Opinion of Counsel.  The Administrative Agent shall have
received an opinion or opinions (including, if requested by the Administrative
Agent, local counsel opinions) of counsel for the Credit Parties (including the
Acquired Company), dated the Closing Date and addressed to the Administrative
Agent and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each Credit Party
(including the Acquired Company), opinions as to perfection of the Liens granted
to the Administrative Agent pursuant to the Security Documents and opinions as
to the non-contravention of the Credit Parties’ (including the Acquired
Company’s) organizational documents and Material Contracts).  The Administrative
Agent shall have received evidence that the Administrative Agent and the Lenders
have been permitted to rely on each opinion delivered by the Borrowers and the
seller in connection with the Acquisition, in form and substance reasonably
acceptable to the Administrative Agent.  

 

(d)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i)           (A) searches of UCC filings or the equivalent records in the
jurisdiction of incorporation or formation, as applicable, of each Credit Party
and each jurisdiction where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien and judgment searches;

 

(ii)          searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

 

(iii)         completed UCC financing statements or the foreign equivalent for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

74

 

 

(iv)         stock or membership certificates (or foreign equivalent thereof),
if any, evidencing the Equity Interests pledged to the Administrative Agent
pursuant to the Security Documents and undated stock or transfer powers duly
executed in blank;

 

(v)          duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral;

 

(vi)         in the case of any personal property Collateral located at premises
leased by a Credit Party and set forth on Schedule 3.16(f)(ii) such estoppel
letters, consents and waivers from the landlords of such real property to the
extent required to be delivered in connection with Section 5.13 (such letters,
consents and waivers shall be in form and substance reasonably satisfactory to
the Administrative Agent); and

 

(vii)        to the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or reasonably appropriate to perfect the Administrative
Agent’s and the Lenders’ security interest in the Collateral.

 

(e)           Real Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders:

 

(i)           fully executed and notarized Mortgage Instruments encumbering the
Mortgaged Properties as to properties owned by the Credit Parties and, to the
extent reasonably required by the Administrative Agent, the leasehold interest
in the Mortgaged Properties as to properties that are warehouses, plants or
other real properties material to the conduct of the Credit Parties’ business
and are leased by the Credit Parties; and

 

(ii)          a title report in respect of each of the Mortgaged Properties.

 

(f)           Liability, Casualty, Property and Business Interruption
Insurance.    The Administrative Agent shall have received copies of insurance
policies or certificates and endorsements of insurance evidencing liability,
casualty, property and business interruption insurance meeting the requirements
set forth herein or in the Security Documents.  The Administrative Agent shall
be named (i) as lenders’ loss payee, as its interest may appear, with respect to
any such insurance providing coverage in respect of any Collateral and (ii) as
additional insured, as its interest may appear, with respect to any such
insurance providing liability coverage, and the Credit Parties will use their
commercially reasonable efforts to have each provider of any such insurance
agree, by endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.

 

(g)           Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate prepared by the chief financial officer or
other Authorized Officer reasonably approved by the Administrative Agent of the
Company as to the financial condition, solvency and related matters of the
Credit Parties and their Subsidiaries, after giving effect to the Transactions
and the initial borrowings under the Credit Documents, in substantially the form
of Exhibit 4.1(g) hereto.

 

(h)           Account Designation Notice.  The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.

 

75

 

 

(i)            Notice of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing with respect to the Loans to be made on the
Closing Date.

 

(j)            Consents.  The Administrative Agent shall have received evidence
that all boards of directors (including, without limitation, the board of
directors of the Acquired Company), governmental, shareholder and material third
party consents and approvals necessary in connection with the Transactions have
been obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such Transactions or that could seek or threaten any of
the foregoing.  

 

(k)           Compliance with Laws.  The financings and other Transactions
contemplated hereby shall be in compliance in all material respects with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations), except where such failure to so comply could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(l)            Bankruptcy.  There shall be no bankruptcy or insolvency
proceedings pending with respect to any Credit Party or any Subsidiary where
such Person is the debtor in such bankruptcy or insolvency proceeding thereof.

 

(m)          Existing Indebtedness of the Credit Parties.  All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(including the Acquired Company), other than Indebtedness permitted to exist
pursuant to Section 6.1, shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date.

 

(n)           Financial Statements.  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in
Section 3.1, each in form and substance reasonably satisfactory to each of them.

 

(o)           No Material Adverse Change.  (i) Since February 28, 2011, there
shall not have occurred any event or condition that has had or could be
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect and (ii) since December 31, 2011, there shall not have occurred a
Company Material Adverse Effect.  

 

(p)           Financial Condition Certificate.  The Administrative Agent shall
have received a certificate or certificates executed by an Authorized Officer of
the Company as of the Closing Date, substantially in the form of Exhibit 4.1(p)
stating that (i) there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any Transaction, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date, (ii) immediately after
giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents are true and correct, and (C) the Credit Parties are
in pro forma compliance with the financial tests set forth in Section 4.1(s) (as
evidenced through detailed calculations of such financial covenants on a
schedule to such certificate) as of January 31, 2012 and (iii) each of the other

 

76

 

 

conditions precedent in Section 4.1 have been satisfied, except to the extent
the satisfaction of any such condition is subject to the judgment or discretion
of the Administrative Agent or any Lender.

 

(q)           Material Contracts.    The Administrative Agent shall have
received true and complete copies, certified by an officer of the Company as
true and complete, of all Material Contracts, together with all exhibits and
schedules.

 

(r)           Acquisition Documents.    The Administrative Agent shall have
reviewed and approved in its reasonable discretion all of the Acquisition
Documents and there shall not have been any modification, amendment, supplement
or waiver to the Acquisition Documents that is materially adverse to the Lenders
(as determined by the Administrative Agent in its reasonable discretion) without
the prior written consent of the Administrative Agent, and the Acquisition shall
have been consummated in accordance with the terms of the Acquisition Documents
(without waiver of any conditions precedent to the obligations of any party
thereto).  The Administrative Agent shall have received a copy, certified by an
officer of the Company as true and complete, of each Acquisition Document as
originally executed and delivered, together with all exhibits and schedules
thereto.

 

(s)           Consolidated EBITDA and Total Leverage Ratio.    The
Administrative Agent shall have received evidence that (i) Consolidated EBITDA
is no less than $68,000,000 and (ii) the Total Leverage Ratio of the Credit
Parties and their Subsidiaries is not greater than 2.70 to 1.0, in each case,
calculated on a Pro Forma Basis after giving effect to the Transactions, for the
twelve-month period ending as of the most recent month prior to the Closing Date
for which financial statements are available, such calculations to be reasonably
satisfactory to the Administrative Agent.

 

(t)           Structure.    The pro forma capital, ownership and management
structure and shareholding arrangement of the Credit Parties and their
Subsidiaries (and all agreements relating thereto) shall be reasonably
satisfactory to the Administrative Agent.  The Administrative Agent shall be
reasonably satisfied that there are no material restrictions on the ability of
any Subsidiary of the Company to pay dividends or distributions to, or otherwise
advance, directly or indirectly, funds to the Borrowers.  Set forth on Schedule
4.1(t) is the total capitalization of the Company after giving effect to the
Transactions.  The Administrative Agent shall be reasonably satisfied with the
terms and amounts of any intercompany loans among the Credit Parties and the
flow of funds in connection with the closing hereof.

 

(u)           “Know Your Customer” Requirements.    The Administrative Agent and
the Lenders shall have received, at least five (5) Business Days prior to the
Closing Date, all documentation and other information required by any regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act.

 

(v)           Fees and Expenses.    The Administrative Agent and the Lenders
shall have received all fees and expenses, if any, owing pursuant to the Fee
Letter and Section 2.5.

 

(w)          Additional Matters.  All other documents and legal matters in
connection with the Transactions shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

 

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement

 

77

 

 

shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

Section 4.2           Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein, in the other Credit Documents and
which are contained in any certificate furnished at any time under or in
connection herewith shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the date of such Extension of Credit as if made on and as of such date
except for any representation or warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date.

 

(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

 

(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect, (ii) the aggregate
principal amount of outstanding Foreign Currency Revolving Loans shall not
exceed the Foreign Currency Sublimit, (iii) the outstanding LOC Obligations
shall not exceed the LOC Committed Amount, and (iv) the outstanding Swingline
Loans shall not exceed the Swingline Committed Amount.

 

(d)           Additional Conditions to Revolving Loans.  If a Revolving Loan is
requested, all conditions set forth in Section 2.1(a) shall have been satisfied.

 

(e)           Additional Conditions to Letters of Credit.  If the issuance of a
Letter of Credit is requested, (i) all conditions set forth in Section 2.3 shall
have been satisfied and (ii) there shall exist no Lender that is a Defaulting
Lender unless the Issuing Lender has entered into satisfactory arrangements with
the Borrowers or such Defaulting Lender to eliminate the Issuing Lender’s risk
with respect to such Defaulting Lender’s LOC Obligations.

 

(f)           Additional Conditions to Swingline Loans.  If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.4 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrowers
or such Defaulting Lender to eliminate the Swingline Lender’s risk with respect
to such Defaulting Lender’s in respect of its Swingline Commitment.

 

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as

 

78

 

 

of the date of such Extension of Credit that the conditions set forth above in
paragraphs (a) through (f), as applicable, have been satisfied.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c)  the Credit Party Obligations are paid in
full in cash, such Credit Party shall, and shall cause each of their
Subsidiaries, to:

 

Section 5.1           Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           Annual Financial Statements.  As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Company is required by the SEC to deliver its Form 10-K for each fiscal year of
the Company (including the fiscal year ending February 29, 2012) and (ii) one
hundred (100) days after the end of each fiscal year of the Company (including
the fiscal year ending February 29, 2012), a copy of the Consolidated and
consolidating balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year (including the fiscal year ending February 29, 2012) and the
related Consolidated and consolidating statements of income and retained
earnings and of cash flows of the Company and its Subsidiaries for such year,
which shall be audited by a firm of independent certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative
Agent, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification;

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Company is required by the SEC to deliver its Form 10-Q for any fiscal quarter
of the Company (including the fiscal quarter ended November 30, 2011) and
(ii) fifty-five (55) days after the end of each of the first three (3) fiscal
quarters of the Company (including the fiscal quarter ended November 30, 2011),
a copy of the Consolidated and consolidating balance sheet of the Company and
its Subsidiaries as of the end of such period and related Consolidated and
consolidating statements of income and retained earnings and of cash flows for
the Company and its Subsidiaries for such quarterly period and for the portion
of the fiscal year ending with such period, in each case setting forth in
comparative form Consolidated figures for the corresponding period or periods of
the preceding fiscal year (subject to normal recurring year-end audit
adjustments) and including management discussion and analysis of operating
results inclusive of operating metrics in comparative form; and

 

(c)           Annual Operating Budget and Cash Flow.  As soon as available, but
in any event within forty five (45) days after the end of each fiscal year
(including the fiscal year ended February 29, 2011), a copy of the detailed
annual operating budget or plan including cash flow projections of the Company
and its Subsidiaries for the next four fiscal quarter period prepared on a
monthly basis, in form and detail reasonably acceptable to the Administrative
Agent and the

 

 

79

 

 

Lenders, together with a summary of the material assumptions made in the
preparation of such annual budget or plan;

 

all such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP as provided in Section 1.3(b).

 

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Company through
electronic mail; provided that, upon the Administrative Agent’s request, the
Company shall provide paper copies of any documents required hereby to the
Administrative Agent.

 

Section 5.2           Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           Accountants’ Certificate.    Concurrently with the delivery of the
financial statements referred to in Section 5.1(a) above, any document or other
correspondence from the Company’s independent certified public accountants
reporting on the financial statements of the Company and including any
information relating to such accountants knowledge of any Default or Event of
Default.

 

(b)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of an Authorized Officer substantially in the form of Exhibit 5.2(b)
stating that (i) such financial statements present fairly the financial position
of the Credit Parties and their Subsidiaries for the periods indicated in
conformity with GAAP applied on a consistent basis, (ii) each of the Credit
Parties during such period observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement to be
observed, performed or satisfied by it, and (iii) such Authorized Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period.

 

(c)           Updated Schedules.  Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above,
updated Schedules, if necessary, with respect to any new or altered Collateral
items where action is required by the Administrative Agent to perfect in such
Collateral, including any changes to insurance policies.

 

(d)           Reports; SEC Filings; Regulatory Reports; Press Releases;
Etc.  Promptly upon their becoming available, (i) copies of all reports (other
than those provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which any Credit Party sends to its
shareholders, (ii) copies of all reports and all registration statements and
prospectuses, if any, which any Credit Party makes to, or files with, the SEC
(or any successor or analogous Governmental Authority) or any securities
exchange or other private regulatory authority, (iii) all material regulatory
reports and (iv) all press releases and other statements made available by any
of the Credit Parties to the public concerning material developments in the
business of any of the Credit Parties.

 

80

 

 

(e)           Management Letters; Etc.  Promptly upon receipt thereof, a copy or
summary of any other report, or “management letter” or similar report submitted
by independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.

 

(f)           Changes in Corporate Structure.    Within ten days prior to any
merger, consolidation, dissolution or other change in corporate structure of any
Credit Party or any of its Subsidiaries permitted pursuant to the terms hereof,
provide notice of such change in corporate structure to the Administrative
Agent.  

 

(g)           General Information.  Promptly, such additional financial and
other information as the Administrative Agent, on behalf of any Lender, may from
time to time reasonably request.

 

Section 5.3           Payment of Taxes and Other Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all Federal, state or other material taxes and (b) all of its other
obligations and liabilities of whatever nature in accordance with industry
practice, except where such failure to pay, discharge or otherwise satisfy could
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect and (c) any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

 

Section 5.4           Conduct of Business and Maintenance of Existence.

 

Except as expressly permitted under Section 6.4, continue to engage in business
of the same general type as now conducted by it on the Closing Date and
preserve, renew and keep in full force and effect its corporate or other
formative existence and good standing.  Take all reasonable action to maintain
all material rights, privileges and franchises necessary in the normal conduct
of its business and to maintain its goodwill and comply with all material
Contractual Obligations and Requirements of Law, except to the extent that
failure to take such action could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

Section 5.5           Maintenance of Property; Material Contracts; Insurance.

 

(a)           Except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, maintain all material property necessary in
the operation of its business in good working order and condition (ordinary wear
and tear and obsolescence excepted).

 

(b)           Comply in all material respects with the terms and provisions of
the Material Contracts and cause the Material Contracts, to remain in full force
and effect other than (i) to the extent such Material Contracts terminate or
lapse in accordance with their respective terms in the ordinary course of
business if noncompliance, termination or lapse with respect to any such
Material Contract could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) as a result of a breach by the
opposite party subject to such Material Contract.

 

81

 

 

(c)           Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance (including,
without limitation, insurance with respect to its tangible Collateral) in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to the Administrative Agent, upon the reasonable request
of the Administrative Agent, full information as to the insurance carried.  The
Administrative Agent shall be named (i) as lenders’ loss payee, as its interest
may appear with respect to any property insurance, and (ii) as additional
insured, as its interest may appear, with respect to any such liability
insurance, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments to be
furnished to the Administrative Agent, that it will give the Administrative
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or canceled.  Without limiting the generality of the foregoing,
the Borrowers will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case if, and to
the extent required to be, in compliance with any applicable regulations of the
Board of Governors of the Federal Reserve System.

 

(d)           In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.  In case of any
such material loss, damage to or destruction of the Collateral of any Credit
Party or any part thereof, if reasonably required by the Administrative Agent or
the Required Lenders, such Credit Party (whether or not the insurance proceeds,
if any, received on account of such damage or destruction shall be sufficient
for that purpose), at such Credit Party’s cost and expense, will promptly repair
or replace the Collateral of such Credit Party so lost, damaged or destroyed.

 

(e) Obtain and maintain all material government permits, government licenses and
consents necessary for the operation and maintenance of the business of the
Credit Parties.

 

Section 5.6           Maintenance of Books and Records.

 

Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.

 

Section 5.7           Notices.

 

Give notice in writing to the Administrative Agent after any Responsible Officer
of any Credit Party has knowledge thereof (which shall promptly transmit such
notice to each Lender):

 

(a)           promptly, but in any event within two (2) Business Days, the
occurrence of any Default or Event of Default;

 

(b)           promptly, any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or involve a monetary claim in excess of $3,000,000;

 

(c)           promptly, any litigation, or any investigation or proceeding known
or threatened to any Credit Party (i) affecting any Credit Party or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a

 

82

 

 

monetary claim in excess of $3,000,000 or involving injunctions or requesting
injunctive relief by or against any Credit Party or any Subsidiary of any Credit
Party, (ii) affecting or with respect to this Agreement, any other Credit
Document or any security interest or Lien created thereunder, (iii) involving an
environmental claim or potential liability under Environmental Laws which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iv) by any Governmental Authority relating to any Credit
Party or any Subsidiary thereof and alleging fraud, deception or willful
misconduct by such Person;

 

(d)           of any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;

 

(e)           of any attachment, judgment, lien, levy or order exceeding
$3,000,000 that may be assessed against or threatened against any Credit Party
other than Permitted Liens;

 

(f)           as soon as possible and in any event within thirty (30) days:
(i) the occurrence or expected occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC (other than a Permitted Lien) or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or any Credit Party, any Commonly Controlled Entity or
any Multiemployer Plan, with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan;

 

(g)           promptly of the occurrence of any material weakness in, or fraud
that involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws;

 

(h)           as soon as possible and in any event within ten (10) days prior to
creating a Domestic Subsidiary or a Foreign Subsidiary, notice of the creation
of such Domestic Subsidiary or Foreign Subsidiary;

 

(i)            promptly, any other development or event which could reasonably
be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrowers shall specify that such notice is a Default or Event of Default notice
on the face thereof.

 

Section 5.8           Environmental Laws.

 

(a)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, comply with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

83

 

 

(b)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and

 

(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.

 

Section 5.9           Financial Covenants.

 

Comply with the following financial covenants:

 

(a)           Leverage Ratio.

 

(i)           Prior to the occurrence of a Financial Covenant Election, the
Total Leverage Ratio, calculated as of the last day of each fiscal quarter,
shall be less than or equal to (A) for each fiscal quarter ended prior to a
Qualified Equity Issuance, 3.00 to 1.00 and (B) for each fiscal quarter ended
following a Qualified Equity Issuance, 3.25 to 1.00; or

 

(ii)          Following the occurrence of a Financial Covenant Election, (A) the
Total Leverage Ratio, calculated as of the last day of each fiscal quarter,
shall be less than or equal to 4.00 to 1.00 and (B) the Senior/Secured Leverage
Ratio, calculated as of the last day of each fiscal quarter, shall be less than
or equal to (1) for each fiscal quarter ending during a Seasonal Step-Up Period,
2.75 to 1.00 and (2) for each fiscal quarter ending at all other times, 2.50 to
1.00;

 

provided that the then-applicable Total Leverage Ratio (but not the
Senior/Secured Leverage Ratio) set forth in this Section 5.9(a) shall be
increased (a “Permitted Acquisition Leverage Increase”) by 0.50 (without giving
effect to any prior Permitted Acquisition Leverage Increase) for the four (4)
fiscal quarter period following a Material Permitted Acquisition (e.g., if, at
the time any Material Permitted Acquisition occurs, the maximum Total Leverage
Ratio set forth in this Section 5.9(a) is 3.00 to 1.00, the maximum Total
Leverage Ratio shall be increased to 3.50 to 1.00 for the four (4) fiscal
quarter period following such Material Permitted Acquisition) (as well as for
purposes of calculating compliance with the Total Leverage Ratio pursuant to the
definition Permitted Acquisition).

 

84

 

 

(b)           Consolidated EBIT to Consolidated Interest Expense Ratio.  The
Consolidated EBIT to Consolidated Interest Expense Ratio, calculated as of the
last day of each fiscal quarter, shall be greater than or equal to 3.00 to 1.00.

 

Section 5.10         Additional Guarantors.

 

The Credit Parties will cause each of their Domestic Subsidiaries, whether newly
formed, after acquired or otherwise existing to promptly (and in any event
within thirty (30) days after such Domestic Subsidiary is formed or acquired (or
such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement; provided that any Domestic Subsidiary formed in connection
with the Indiana Project or the Florida Project shall not be required to become
a Guarantor to the extent doing so would violate applicable law or such
Subsidiary’s organizational documents or the relevant financing documentation
(to the extent otherwise permitted hereunder).  In connection therewith, the
Credit Parties shall give notice to the Administrative Agent not less than ten
(10) days prior to creating a Domestic Subsidiary (or such shorter period of
time as agreed to by the Administrative Agent in its reasonable discretion), or
acquiring the Equity Interests of any other Person.  The Credit Party
Obligations shall be secured by, among other things, a first priority perfected
security interest in the Collateral (subject to Permitted Liens) of such new
Guarantor and a pledge of 100% of the Equity Interests of such new Guarantor and
its Domestic Subsidiaries and 65% (or such higher percentage that would not
result in material adverse tax consequences for such new Guarantor) of the
voting Equity Interests and 100% of the non-voting Equity Interests of its
first-tier Foreign Subsidiaries.  In connection with the foregoing, the Credit
Parties shall deliver to the Administrative Agent, with respect to each
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1 and 5.12 and such other documents or
agreements as the Administrative Agent may reasonably request.

 

Section 5.11         Compliance with Law.

 

Comply with all Requirements of Law and orders (including Environmental Laws,
ERISA and the Patriot Act), and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and the Collateral if noncompliance
with any such Requirements of Law, order or restriction could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.12         Pledged Assets.

 

(a)           Equity Interests. Each Credit Party will cause 100% of the Equity
Interests in each of its direct or indirect Domestic Subsidiaries and 65% (to
the extent the pledge of a greater percentage would be unlawful or would cause
any materially adverse tax consequences to the Borrowers or any Guarantor) of
the voting Equity Interests and 100% of the non-voting Equity Interests of its
first-tier Foreign Subsidiaries (provided that any first-tier Foreign Subsidiary
that is treated as a disregarded entity for tax purposes shall be deemed to be a
Domestic Subsidiary), in each case to the extent owned by such Credit Party, to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.  

 

(b)           Personal Property. Each Credit Party will cause all of its
tangible and intangible personal property now owned or hereafter acquired by it
to be subject at all times to a first priority, perfected Lien (subject in each
case to Permitted Liens) in favor of the Administrative Agent for the benefit of
the Secured Parties to secure the Credit Party Obligations pursuant to the terms
and conditions of the Security Documents or such other security documents as the

 

85

 

 

Administrative Agent shall reasonably request.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, adhere to the covenants set forth in
the Security Documents.

 

(c)           Leases and other Agreements. Each Credit Party shall timely and
fully pay and perform its material obligations under all material leases and
other material agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.

 

Section 5.13         Landlord Waivers.

 

In the case of (a) each headquarter location of the Credit Parties, each other
location where any significant administrative or governmental functions are
performed and each other location where the Credit Parties maintain any books or
records (electronic or otherwise) and (b) any personal property Collateral
located at any other premises leased by a Credit Party containing personal
property Collateral with a value in excess of $3,000,000, the Credit Parties
will provide the Administrative Agent with such estoppel letters, consents and
waivers from the landlords on such real property to the extent (i) requested by
the Administrative Agent and (ii) the Credit Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts (such
letters, consents and waivers shall be in form and substance reasonably
satisfactory to the Administrative Agent.  

 

Section 5.14         Further Assurances and Post-Closing Covenants.

 

(a)           Public/Private Designation.  The Credit Parties will cooperate
with the Administrative Agent in connection with the publication of certain
materials and/or information provided by or on behalf of the Credit Parties to
the Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.

 

(b)           Additional Information.  The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

 

(c)           Visits and Inspections.  The Credit Parties shall permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, to
visit and inspect its properties (including the Collateral); inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business
prospects.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
any time without advance notice.

 

(d)           Conference Call. To the extent requested by the Administrative
Agent, within thirty (30) days of the delivery of any financial statements
referred to in subsections 5.1(a), the management of the Company shall host a
conference call for the Lenders to discuss such financial statements.  No fewer
than three days prior to each conference call, the Company shall notify the
Lenders of the time and date of such conference call and shall provide each
Lender with access instructions to the conference call.

 

86

 

 

(e)          Further Assurances.    Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the UCC or any other Requirement of Law which are necessary or
advisable to maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties, Liens on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.

 

(f)          Post Closing Covenant.      Within five (5) Business Days after the
Third Amendment Effective Date (or such longer period of time as agreed to by
the Administrative Agent in its sole discretion), the Company shall deliver a
certificate from the State of Georgia evidencing that Audiovox Atlanta Corp. is
in good standing.

 

Section 5.15         Use of Proceeds.

 

The proceeds of the Extensions of Credit shall be used by the Borrowers at all
times solely as set forth in Section 3.11.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated and (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, that:

 

Section 6.1         Indebtedness.

 

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)          Indebtedness arising or existing under this Agreement and the other
Credit Documents;

 

(b)          Indebtedness (including any undrawn amounts available under any
document representing such Indebtedness) of the Credit Parties and their
Subsidiaries existing as of the Third Amendment Effective Date as referred to in
the financial statements referenced in Section 3.1 or set forth specifically in
Schedule 6.1(b) hereto, and any renewals, refinancings or extensions thereof in
a principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension (plus any amounts permitted under Section
6.1(k)) and the terms of any such renewal, refinancing or extension are not
materially less favorable to the obligor thereunder;

 

(c)          Indebtedness of the Credit Parties and their Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be renewed, refinanced or extended for a principal amount in excess of the
principal balance outstanding thereon at the time of such renewal, refinancing
or extension; and

 

87

 

 

(iii) the total amount of all such Indebtedness shall not exceed $5,000,000 at
any time outstanding;

 

(d)          Unsecured intercompany Indebtedness (i) among the Credit Parties,
(ii) of Credit Parties owing to Foreign Subsidiaries and (iii) of Foreign
Subsidiaries owing to Credit Parties in an aggregate principal amount under this
clause (iii) not to exceed €10,000,000 at any time outstanding;

 

(e)          Indebtedness and obligations owing under (i) Bank Products and (ii)
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

 

(f)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $5,000,000 for all such Persons;
provided that any such Indebtedness was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of a Credit Party;

 

(g)          Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section;

 

(h)          [reserved];

 

(i)           Indebtedness incurred in connection with the purchase and/or
construction of the Indiana Project in an aggregate principal amount not to
exceed $8,000,000;

 

(j)           Indebtedness incurred in connection with the purchase and/or
construction of (i) the Real Estate Project-Florida in an aggregate principal
amount not to exceed $12,000,000 and (ii) the Real Estate Project-Germany in an
aggregate principal amount not to exceed €12,000,000;

 

(k)          (i) secured or unsecured Indebtedness of Foreign Subsidiaries
incurred in connection with the Visaton Acquisition in an aggregate principal
amount not to exceed €13,000,000 and (ii) other secured or unsecured
Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed (A) with respect to Indebtedness incurred by Hirschman Car Communication
GmbH and its Subsidiaries, €20,000,000 and (B) with respect to Indebtedness
incurred by any other Foreign Subsidiaries, €7,000,000;

 

(l)           Indebtedness to the extent constituting an Investment permitted
under Section 6.5;

 

(m)         Indebtedness incurred pursuant to a Permitted Debt Issuance; and

 

(n)          other unsecured Indebtedness of Credit Parties of a nature not
contemplated by the foregoing clauses hereof in an aggregate principal amount
not to exceed $5,000,000; provided that (i) no Default or Event of Default shall
have occurred and be continuing at the time of the incurrence of such
Indebtedness and (ii) immediately before and immediately after giving effect to
such incurrence, the Credit Parties are in compliance on a Pro Forma Basis with
each of the financial covenants set forth in Section 5.9.

 

88

 

 

Section 6.2         Liens.

 

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(the “Permitted Liens”):

 

(a)          Liens created by or otherwise existing under or in connection with
this Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;

 

(b)          Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations on a
pari passu basis;

 

(c)          Liens securing purchase money Indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
6.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;

 

(d)          Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace (not to exceed sixty (60) days),
if any, related thereto has not expired or which are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of any Credit Party or its Subsidiaries, as
the case may be, in conformity with GAAP;

 

(e)          statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
forty-five (45) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor and the aggregate amount of such Liens is less than $500,000;

 

(f)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in an aggregate amount not to
exceed $3,000,000;

 

(g)          Liens on amounts deposited to secure a Borrower's obligations in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money;

 

(h)          easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)          Liens existing on the Closing Date and set forth on Schedule 1.1(b)
and any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition;
provided that such extension, renewal or replacement Lien shall be limited to
all or a part of the property which secured the Lien so extended, renewed or
replaced (plus improvements on such property);

 

89

 

 

(j)          Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

 

(k)          any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;

 

(l)           restrictions on transfers of securities imposed by applicable
Securities Laws;

 

(m)          Liens arising out of judgments or awards not resulting in an Event
of Default; provided that the applicable Credit Party or Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review;

 

(n)         any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;

 

(o)          Liens in favor of the Administrative Agent, Issuing Lender and/or
Swingline Lender to Cash Collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;

 

(p)          assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;

 

(q)          Liens on the assets of Foreign Subsidiaries so long as the
principal amount of Indebtedness and other obligations (in addition to the
Indebtedness which is the subject of Section 6.1(b)) secured thereby does not
exceed €27,000,000 in the aggregate;

 

(r)          Liens in the form of a mortgage with respect to the Indiana
Project;

 

(s)          Liens in the form of a mortgage with respect to (i) the Real Estate
Project-Florida and (ii) the Real Estate Project-Germany;

 

(t)          additional Liens of a nature not contemplated by the foregoing
clauses hereof so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $1,000,000 in the aggregate; and

 

(u)          Liens arising under the Permitted Receivables Purchase Facility
permitted under Section 6.4(a)(x).

 

Notwithstanding the foregoing, if a Credit Party shall grant a Lien on any of
its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, to the
extent such Lien has not already been granted to the Administrative Agent.

 

90

 

 

Section 6.3         Nature of Business.

 

No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date, except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

Section 6.4         Consolidation, Merger, Sale or Purchase of Assets, etc.

 

The Credit Parties will not, nor will they permit any Subsidiary to,

 

(a)         dissolve, liquidate or wind up its affairs, or sell, transfer, lease
or otherwise dispose of its property or assets (each a “Disposition”) or agree
to do so at a future time, except the following, without duplication, shall be
expressly permitted:

 

(i)         (A) Dispositions of inventory and materials in the ordinary course
of business and (B) the conversion of cash into Cash Equivalents and Cash
Equivalents into cash;

 

(ii)        Dispositions of property or assets as a result of a Recovery Event;

 

(iii)       Dispositions of machinery, parts and equipment no longer used or
useful in the conduct of the business of the Credit Parties or any of their
Subsidiaries;

 

(iv)       the dissolution of (A) any Credit Party (other than the Borrowers) to
the extent any and all assets of such Credit Party are distributed to another
Credit Party and (B) any Subsidiary that is not a Credit Party to the extent any
and all assets of such Subsidiary are distributed to a Credit Party or another
Subsidiary that is not a Credit Party;

 

(v)        Dispositions not contemplated by the other clauses set forth in this
Section 6.4(a) by the Credit Parties and their Subsidiaries so long as such
Dispositions, which when taken together with intercompany Indebtedness and
Investments permitted by Section 6.5(d), do not violate the limitations and
other requirements permitted by Section 6.1(d);

 

(vi)       the termination of any Hedging Agreement;

 

(vii)      the sale, lease or transfer of account receivables in the
commercially reasonable judgment of the Credit Parties and in the ordinary
course of business;

 

(viii)     Dispositions in the form of sale-leaseback transactions in an amount
not to exceed $6,000,000 in the aggregate during the term of this Agreement;

 

(ix)        the sale, lease or transfer of property or assets of a nature not
contemplated by the foregoing clauses hereof not to exceed $5,000,000 in the
aggregate in any fiscal year; provided, however, the aggregate amount of all
sales, leases and transfers of property or assets pursuant to this clause (ix)
shall not exceed $15,000,000 during the term of this Agreement; and

 

91

 

 

(x)       any disposition of receivables (and related supporting obligations)
pursuant to the terms of the Permitted Receivables Purchase Facility so long as
no Default or Event of Default has occurred or is continuing or would result
therefrom.

 

provided that (A) with respect to clauses (i)(A), (iii), (v), (vi), (vii) and
(viii) above, at least 75% of the consideration paid to the Credit Parties or
any such Subsidiary shall be in the form of cash or Cash Equivalents, (B)
immediately after giving effect to any Disposition pursuant to clause (vii)
above, the Credit Parties shall be in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 5.9 hereof, recalculated for the most
recently ended fiscal quarter for which information is available, (C) with
respect to clauses (iv), (v), (vi), (vii), (viii) and (ix) above, no Default or
Event of Default shall exist or shall result therefrom and (D) any Disposition
pursuant to clauses (i), (iii) and (vii) shall be for fair market value;
provided, further, that with respect to sales of assets permitted hereunder
only, the Administrative Agent shall be entitled, without the consent of any
Lender, to release its Liens relating to the particular assets sold; or

 

(b)          enter into any transaction of merger or consolidation, except for
(A) Investments or acquisitions permitted pursuant to Section 6.5 so long as the
Credit Party subject to such merger or consolidation is the surviving entity,
(B) (y) the merger or consolidation of a Subsidiary that is not a Credit Party
with and into a Credit Party; provided that such Credit Party will be the
surviving entity and (z) the merger or consolidation of a Credit Party with and
into another Credit Party; provided that if any Borrower is a party thereto,
such Borrower will be the surviving corporation, and (C) the merger or
consolidation of a Subsidiary that is not a Credit Party with and into another
Subsidiary that is not a Credit Party.

 

Section 6.5         Advances, Investments and Loans.

 

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment or contract to make any Investment except for the following (the
“Permitted Investments”):

 

(a)          cash and Cash Equivalents;

 

(b)          Investments existing as of the Third Amendment Effective Date as
set forth on Schedule 1.1(a) and any renewals, refinancings or extensions
thereof in a principal amount not in excess of that outstanding as of the date
of such renewal, refinancing or extension and the terms of any such renewal,
refinancing or extension are not materially less favorable to the obligor
thereunder;

 

(c)          receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables, advances and payments to suppliers, in each
case if created, acquired or made in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;

 

(d)          Investments not otherwise contemplated by the other clauses of this
Section 6.5, which when taken together with Indebtedness permitted by Section
6.1(d) and Dispositions by Section 6.4(a)(v), do not exceed the amounts and
limitations permitted by Section 6.1(d);

 

(e)          loans and advances (excluding customary reimbursement expenses in
the ordinary course of business) to officers, directors and employees in an
aggregate amount not to exceed $300,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);

 

92

 

 

(f)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(g)         Permitted Acquisitions;

 

(h)         Bank Products to the extent permitted hereunder;

 

(i)          Investments constituting Indebtedness permitted under Section 6.1;

 

(j)          additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or Investments made after the Closing Date pursuant to this clause shall not
exceed an aggregate amount of $3,000,000 at any one time outstanding;

 

(k)         the Visaton Acquisition; and

 

(l)          Investments in and loans (i) to any Credit Party and (ii) by any
non-Credit Party to any other non-Credit Party.

 

Section 6.6         Transactions with Affiliates.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate, other than (a) transactions solely between
or among Credit Parties, (b) transactions solely between or among Subsidiaries
that are not Credit Parties, (c) transactions solely between Credit Parties and
their Subsidiaries with respect to the sale of inventory or materials consistent
with past practices of the Company and (d) any Restricted Payment permitted by
Section 6.10.

 

Section 6.7         Ownership of Subsidiaries; Restrictions.

 

The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for Domestic Subsidiaries that are
joined as Additional Credit Parties as required by the terms hereof.

 

Section 6.8         Corporate Changes.

 

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year (other than (i) a Subsidiary of the Company may change its
fiscal year to coincide with the fiscal year of the Company or (ii) to the
extent required by law), (b) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document) operating agreement or bylaws (or other similar
document) in any respect materially adverse to the interests of the Lenders
without the prior written consent of the Required Lenders. No Credit Party shall
(a) (i) except as permitted under Section 6.4, alter its legal existence or, in
one transaction or a series of transactions, merge into or consolidate with any
other entity, or sell all or substantially all of its assets, (ii) change its
state of incorporation or organization, without providing thirty (30) days prior
written notice to the Administrative Agent and without filing (or confirming
that the Administrative Agent has filed) such

 

93

 

 

financing statements and amendments to any previously filed financing statements
as the Administrative Agent may reasonably require, or (iii) change its
registered legal name, without providing thirty (30) days prior written notice
to the Administrative Agent and without filing (or confirming that the
Administrative Agent has filed) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require,
(b) have more than one state of incorporation, organization or formation or
(c) change its accounting method (except in accordance with GAAP or as permitted
by Section 1.3).

 

Section 6.9         Limitation on Restricted Actions.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or amend or
otherwise modify the Credit Documents, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable law or other restriction imposed by any Governmental
Authority, (iii) any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c) or any of Section 6.1(h) - (k); provided that any
such restriction contained therein relates only to the asset or assets
constructed, acquired or financed in connection therewith or is otherwise
reasonably acceptable to the Administrative Agent, (iv)  any document or
instrument existing on the Closing Date and set forth on Schedule 6.9; and
(v) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien or is otherwise reasonably
acceptable to the Administrative Agent.

 

Section 6.10       Restricted Payments.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interests of such Person, (b) to make dividends or other distributions payable
to any of the Credit Parties (directly or indirectly through its Subsidiaries),
(c) to make dividends or other distributions payable from a Foreign Subsidiary
to another Foreign Subsidiary or to any of the Credit Parties (directly or
indirectly through its Subsidiaries), (d) payments of cash (i) in lieu of the
issuance of fractional shares with respect to the conversion into Equity
Interests of convertible notes and (ii) relating to net share issuance with
respect to the conversion into Equity Interests of convertible bonds, in each
case issued pursuant to a Permitted Debt Issuance and (e) so long as (i) no
Default or Event of Default has occurred or is continuing or would result
therefrom and (ii) the Credit Parties have demonstrated to the reasonable
satisfaction of the Administrative Agent that, after giving effect to such
Restricted Payment on a Pro Forma Basis, (A) the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9 and (B)
the Total Leverage Ratio shall be .25 less than the then applicable level set
forth in Section 5.9, to make other Restricted Payments in an aggregate amount
not to exceed $4,500,000 during the term of this Agreement.

 

Section 6.11       Amendment of Subordinated Debt.

 

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment,

 

94

 

 

modification, waiver or extension of any term of any document governing or
relating to any Subordinated Debt in a manner that is materially adverse to the
interests of the Lenders.

 

Section 6.12       Sale Leasebacks.

 

Except as permitted by Section 6.4(a)(viii), the Credit Parties will not, nor
will they permit any Subsidiary to, directly or indirectly, become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an Operating Lease or a Capital Lease, of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary has sold or transferred or is to sell or transfer
to a Person which is not a Credit Party or a Subsidiary or (b) which any Credit
Party or any Subsidiary intends to use for substantially the same purpose as any
other property which has been sold or is to be sold or transferred by a Credit
Party or a Subsidiary to another Person which is not a Credit Party or a
Subsidiary in connection with such lease.

 

Section 6.13       No Further Negative Pledges.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) any document
or instrument governing Indebtedness incurred pursuant to Section 6.1(c) or any
of Section 6.1(h) - (k); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith or is otherwise acceptable to the Administrative Agent, and (c) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.

 

Section 6.14       Account Control Agreements; Additional Bank Accounts.

 

Each of the Credit Parties will not open, maintain or otherwise have any
checking, savings or other accounts (including securities accounts) at any bank
or other financial institution, or any other account where money is or may be
deposited or maintained with any Person, other than (a) the accounts set forth
on Schedule 3.16(c) and designated as unrestricted accounts; provided that the
balance on any such account does not exceed $1,000,000 and the aggregate balance
in all such accounts does not exceed $1,000,000, (b) deposit accounts that are
subject to a Deposit Account Control Agreement, (c) securities accounts that are
subject to a Securities Account Control Agreement, (d)  deposit accounts
established solely as payroll and other zero balance accounts, and (e) other
deposit accounts, so long as at any time the balance in any such account does
not exceed $1,000,000 and the aggregate balance in all such accounts does not
exceed $1,000,000.

 

ARTICLE VII

EVENTS OF DEFAULT

 

Section 7.1         Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)          Payment. (i) The Borrowers shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the

 

95

 

 

terms hereof or thereof; or (ii) the Borrowers shall fail to reimburse the
Issuing Lender for any LOC Obligations when due (whether at maturity, by reason
of acceleration or otherwise) in accordance with the terms hereof; or (iii) the
Borrowers shall fail to pay any interest on any Loan or any fee or other amount
payable hereunder when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof and such failure shall continue
unremedied for three (3) Business Days; or (iv)  any Guarantor shall fail to pay
on the Guaranty in respect of any of the foregoing or in respect of any other
Guaranty Obligations hereunder (after giving effect to the grace period in
clause (iii)); or

 

(b)         Misrepresentation.    Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement shall
prove to have been incorrect, false or misleading on or as of the date made or
deemed made; or

 

(c)         Covenant Default.

 

(i)         Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 5.1, 5.2, 5.4
(solely if any such Credit Party is not in good standing in its jurisdiction of
organization), 5.7, 5.9, 5.11, 5.13, 5.14 or Article VI hereof; or

 

(ii)        Any Credit Party shall fail to comply with any other covenant
contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above) and, with respect to this clause (ii) only, such breach or
failure to comply is not cured within thirty (30) days of its occurrence; or

 

(d)         Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall default in any payment
of principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $7,500,000 for the Credit Parties and any of their Subsidiaries (other
than an Immaterial Subsidiary) in the aggregate beyond any applicable grace
period (not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Credit Party or
any of its Subsidiaries (other than an Immaterial Subsidiary) shall default in
the observance or performance of any other agreement or condition relating to
any Indebtedness (other than the Loans, Reimbursement Obligations and the
Guaranty) in a principal amount outstanding of at least $7,500,000 in the
aggregate for the Credit Parties and their Subsidiaries (other than an
Immaterial Subsidiary) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to be repurchased, prepaid, deferred or redeemed (automatically or
otherwise); or (iii) any Credit Party or any of its Subsidiaries shall breach or
default any Hedging Agreement that is a Bank Product; or

 

96

 

 

(e)          Other Cross-Defaults. (i) The Credit Parties or any of their
Subsidiaries (other than an Immaterial Subsidiary) shall default in (A) the
payment when due under any Material Contract or (B) the performance or
observance, of any obligation or condition of any Material Contract and, in the
case of this clause (B) only, such failure to perform or observe such other
obligation or condition continues unremedied for a period of thirty (30) days
after notice of the occurrence of such default unless, but only as long as, the
existence of any such default is being contested by the Credit Parties in good
faith by appropriate proceedings and adequate reserves in respect thereof have
been established on the books of the Credit Parties to the extent required by
GAAP or (ii) the actual termination of a Material Contract occurs due to
nonperformance, alleged fraud, deception or willful misconduct of a Credit Party
or any Subsidiary (other than an Immaterial Subsidiary) thereof; or

 

(f)          Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or a Credit Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) a Credit
Party or any of its Subsidiaries (other than an Immaterial Subsidiary) shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) a Credit Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or

 

(g)          Judgment Default. (i) One or more judgments or decrees shall be
entered against a Credit Party or any of its Subsidiaries (other than an
Immaterial Subsidiary) involving in the aggregate a liability (to the extent not
covered by insurance) of $7,500,000 (except to the extent fully covered (other
than to the extent of customary deductibles) by insurance) or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof or (ii) any injunction, temporary restraining order or similar
decree shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could result in a Material Adverse Effect; or

 

(h)          ERISA Default. The occurrence of any of the following: (i) Any
Person shall engage in any “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code) involving any Plan, with a resulting
obligation in excess of $7,500,000, (ii) any “accumulated funding deficiency”
with a resulting obligation in excess of $7,500,000 (as defined in Section 302
of ERISA), whether or not waived, shall exist with respect to any Plan or any
Lien in favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on
the assets of the Credit

 

97

 

 

Parties or any Commonly Controlled Entity, (iii) a Reportable Event with an
obligation in excess of $7,500,000 shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) a Credit Party, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in excess of
$7,500,000 in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan (or Foreign Pension Plan, if
applicable) or (vi) any other similar event or condition with an obligation of
greater than $7,500,000 shall occur or exist with respect to a Plan (or Foreign
Pension Plan, if applicable); or

 

(i)          Change of Control.    There shall occur a Change of Control; or

 

(j)          Invalidity of Guaranty.    At any time after the execution and
delivery thereof, the Guaranty, for any reason other than the satisfaction in
full of all Credit Party Obligations, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, or any Credit Party shall contest the validity, enforceability, perfection
or priority of the Guaranty, any Credit Document, or any Lien granted thereunder
in writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party; or

 

(k)          Invalidity of Credit Documents.    Any Credit Document shall fail
to be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers, priority and privileges
purported to be created thereby (except as such documents may be terminated or
no longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive) or any Lien
shall fail to be a first priority, perfected Lien (subject to Permitted Liens)
on a material portion of the Collateral; or

 

(l)          Subordinated Debt.    (i) The subordination provisions contained in
any Subordinated Debt shall cease to be in full force and effect or shall cease
to give the Lenders the rights, powers and privileges purported to be created
thereby or (ii) the Credit Party Obligations shall cease to be classified as
“Senior Indebtedness,” “Designated Senior Indebtedness” or any similar
designation under any Subordinated Debt instrument.

 

If a Default shall have occurred under the Credit Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is expressly waived by the requisite
Lenders or by the Administrative Agent with the approval of the requisite
Lenders, as required hereunder in Section 9.1.

 

Section 7.2         Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters

 

98

 

 

of Credit) shall immediately become due and payable, and (b) if such event is
any other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrowers to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to 105% of the maximum amount of which may be
drawn under Letters of Credit then outstanding, whereupon the same shall
immediately become due and payable; and/or (iii) with the written consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, exercise such other rights
and remedies as provided under the Credit Documents and under applicable law.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

Section 8.1           Appointment and Authority.

 

Each of the Lenders, the Swingline Lender and the Issuing Lender hereby
irrevocably appoints Wells Fargo to act on its behalf as the successor
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Lender, and neither the Borrowers nor any other Credit Party shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

Section 8.2           Nature of Duties.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the

 

99

 

 

Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 8.3         Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default except to the
extent set forth in Section 8.5.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

100

 

 

Section 8.4           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 8.5           Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

Section 8.6           Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

101

 

 

Section 8.7           Indemnification.

 

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Revolving
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Credit Party Obligations)
be imposed on, incurred by or asserted against any such indemnitee in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the Transactions or any action taken or
omitted by any such indemnitee under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
such indemnitee’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction. The agreements in this Section shall survive
the termination of this Agreement and payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder.

 

Section 8.8           Administrative Agent in Its Individual Capacity.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

Section 8.9          Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Company. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall nonetheless become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the

 

102

 

 

“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Credit Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and Section 9.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(d)          Any resignation by Wells Fargo, as Administrative Agent pursuant to
this Section, shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (ii) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

 

(e)          The parties hereto acknowledge and agree that for the purpose of
any Dutch Security Document, any resignation by the Administrative Agent is not
effective until its contractual relationship under the Dutch Parallel Debt,
including all of its rights and obligations thereunder, is transferred to a
successor Administrative Agent. The Administrative Agent will reasonably
cooperate in assigning its rights and obligations under the Dutch Parallel Debt
to the successor Administrative Agent and will reasonably cooperate in
transferring all rights under the Dutch Security Documents to the successor
Administrative Agent. The Administrative Agent that is resigning, the successor
Administrative Agent, and each relevant Credit Party shall execute all documents
necessary to ensure that the successor Administrative Agent obtains valid Dutch
law Collateral similar to the previously existing Dutch Collateral.

 

Section 8.10        Collateral and Guaranty Matters.

 

(a)          The Lenders and the Bank Product Providers irrevocably authorize
and direct the Administrative Agent:

 

103

 

 

(i)         to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under Section 6.4
(including, without limitation, entering into the Consent to Sale of Receivables
in substantially the form attached hereto as Exhibit 8.10), or (C) subject to
Section 9.1, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)        to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and

 

(iii)       to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

 

(b)          In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrowers’ expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.

 

Section 8.11        Bank Products.

 

Except as otherwise provided herein, no Bank Product Provider shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Credit Party Obligations arising under Bank Products unless the
Administrative Agent has received written notice (including, without limitation,
a Bank Product Provider Notice) of such Credit Party Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1          Amendments, Waivers, Consents and Release of Collateral.

 

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrowers written

 

104

 

 

amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrowers hereunder or thereunder or (b) waive or consent to the departure
from, on such terms and conditions as the Required Lenders may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such amendment, supplement, modification, release, waiver or
consent shall:

 

(i)          reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of the
Default Rate which shall be determined by a vote of the Required Lenders) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.7(b), nor any amendment of
Section 2.7(b), shall constitute a reduction of the amount of, or an extension
of the scheduled date of, the scheduled date of maturity of, or any installment
of, any Loan or Note, and (B) any reduction in the stated rate of interest on
Revolving Loans shall only require the written consent of each Lender holding a
Revolving Commitment; or

 

(ii)        amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

 

(iii)       release any Borrower from its obligations hereunder or all or
substantially all of the value of the Guaranty, without the written consent of
all of the Lenders; or

 

(iv)       release all or substantially all of the value of the Collateral
without the written consent of all of the Lenders; or

 

(v)        subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or

 

(vi)       permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or

 

(vii)      permit the Borrowers to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or

 

(viii)     amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or

 

(ix)       without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments, amend, modify or waive any provision in

 

105

 

 

Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or

 

(x)        amend, modify or waive (A) the order in which Credit Party
Obligations are paid or (B) the pro rata sharing of payments by and among the
Lenders, in each case in accordance with Section 2.11(b) or 9.7(b) or (C) the
provisions of Article XI without the written consent of each Lender directly
affected thereby; or

 

(xi)       amend, modify or waive any provision of Article VIII without the
written consent of the Administrative Agent; or

 

(xii)      amend or modify the definition of Credit Party Obligations without
the written consent of each Lender directly affected thereby; or

 

(xiii)     amend or modify the definition of Foreign Currency to add any
additional currencies without the written consent of each Lender directly
affected thereby; or

 

(xiv)     amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

 

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or (ii) correct any obvious error
or omission of a technical nature, in each case that is immaterial (as
determined by the Administrative Agent), in any provision of

 

106

 

 

any Credit Document, if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

 

Notwithstanding anything to the contrary herein, this Agreement may be amended
(or amended and restated) without the consent of any Lender (but with the
consent of the Company and the Administrative Agent) if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.14, 2.15, 2.16 and 9.5), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.22; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Revolving Commitment Percentage, in
each case, without the written consent of such affected Lender.

 

Section 9.2          Notices.

 

(a)          Notices Generally.    Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)           If to the Borrowers or any other Credit Party:

 

VOXX International Corporation

180 Marcus Blvd.

Hauppauge, New York 11788

Attention: Charles M. Stoehr

Telephone:          631-436-6306

  Fax:631-231-1370

  Email:MStoehr@audiovox.com

 

107

 

 

with a copy to:

 

  Duane Morris LLP   1540 Broadway   New York, NY  10036-4086   Attention:
Laurence S. Hughes   Telephone: 212-692-1004   Fax: 212-202-6315   Email:
lshughes@duanemorris.com

 

  Levy, Stopol & Camelo LLP   1425 RXR Plaza   Uniondale, NY  11556-1425  
Attention: Larry Stopol   Telephone: 516-802-7007   Fax: 516-802-7008   Email:
lstopol@levystopol.com

 

(ii)          If to the Administrative Agent:

 

  Wells Fargo Bank, National Association, as Administrative Agent   1525 West
W.T. Harris Blvd.   Mail Code NC 0680   Charlotte, North Carolina 28262  
Attention:   Syndication Agency Services   Telephone:   (704) 590-4937   Fax:  
(704) 590-3481   Email: agencyservices.requests@wellsfargo.com

 

with a copy to:

 

  Wells Fargo Bank, National Association   58 South Service Road   Suite 100  
Melville, NY 11747   Attention: Edward Nallan   Telephone: (516) 577-8347   Fax:
(516) 577-8333   Email: edward.nallan@wellsfargo.com

 

(iii)        if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders, the Swingline Lender and the Issuing Lender hereunder may be delivered
or furnished by

 

108

 

 

electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, the Swingline Lender or the
Issuing Lender pursuant to Article II if such Lender, the Swingline Lender or
the Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)         Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)         Platform.

 

(i)          Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications
effected thereby (the “Communications”). No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its affiliates or any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.

 

Section 9.3          No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies,

 

109

 

 

powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Section 9.4          Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.

 

Section 9.5          Payment of Expenses and Taxes; Indemnity.

 

(a)          Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Lender and the Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender, the Issuing Lender or the Swingline
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)          Indemnification by the Credit Parties.    The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions, (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
any Credit Party or any of

 

110

 

 

its Subsidiaries, or any liability under Environmental Law related in any way to
any Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Credit Party and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This section (b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from non-Tax claim.

 

(c)           Reimbursement by Lenders.    To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.  

 

(d)           Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable law, none of the parties hereto or any Indemnitee shall
assert, and each of them hereby waives, any claim against any other Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, that such waiver
shall not apply to any parties or any Indemnitee’s right to indemnification
hereunder for losses, claims, penalties, damages, liabilities and related
expenses incurred by any party or Indemnitee as a result of a claim by any third
party.  No Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the Transactions.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

 

(f)           Survival.  The agreements contained in this Section shall survive
the resignation of the Administrative Agent, the Swingline Lender and the
Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of the Credit Party
Obligations.

 

Section 9.6           Successors and Assigns; Participations.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and

 

111

 

 

assigns permitted hereby, except that neither the Borrowers nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.    Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)           Minimum Amounts.  

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving Facility (provided, however, that
simultaneous assignments shall be aggregated in respect of a Lender and its
Approved Funds), unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)            Proportionate Amounts.    Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.  

 

(iii)            Required Consents.    No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

112

 

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the Primary
Syndication of the Loans has not been completed as determined by Wells Fargo;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)           the consent of the Administrative Agent, the Issuing Lender and
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for assignments in respect of a Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

(iv)           Assignment and Assumption.    The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that (A)only one (1) such fee shall be payable in respect of simultaneous
assignments by a Lender and its Approved Funds) and (B) the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

(vii)         Certain Additional Payments.    In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

113

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice; provided that a Lender shall only be entitled to inspect its own
entry in the Register and not that of any other Lender.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Administrative Agent, the Issuing Lender and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.5(b) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.  The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the requirements and limitations therein, including the requirements under
Section 2.16(g) (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.14 or

 

114

 

 

Section 2.16, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.7(a)
as though it were a Lender; provided that such Participant agrees to be subject
to Section 9.7(b) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  

 

Section 9.7           Right of Set-off; Sharing of Payments.

 

(a)           If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrowers or any other
Credit Party against any and all of the obligations of the Borrowers or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Swingline Lender or the Issuing Lender,
irrespective of whether or not such Lender, the Swingline Lender or the Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch, office or affiliate of such
Lender, the Swingline Lender or the Issuing Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lender, the Swingline Lender
and the other Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing

 

115

 

 

Lender or their respective Affiliates may have.  Each Lender, the Swingline
Lender and the Issuing Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(A)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(B)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

 

Section 9.8           Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9           Counterparts; Effectiveness; Electronic Execution.

 

(a)           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrowers, the Guarantors and the Administrative Agent, and the Administrative
Agent shall have received copies hereof and thereof (telefaxed or otherwise),
and thereafter this Agreement shall be binding upon and inure to the benefit of
the Borrowers, the Guarantors, the Administrative Agent and each Lender and
their respective successors and permitted assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

116

 

 

(b)           Electronic Execution of Assignments.    The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.10         Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.11         Integration.

 

This Agreement and the other Credit Documents represent the agreement of the
Borrowers, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

 

Section 9.12         Governing Law.

 

This Agreement and the other Credit Documents any claims, controversy or dispute
arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

Section 9.13         Consent to Jurisdiction; Service of Process and Venue.

 

(a)           Consent to Jurisdiction.  The Borrowers and each other Credit
Party irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrowers or any other Credit Party or
their properties in the courts of any jurisdiction.

 

(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

 

117

 

 

(c)           Venue.    The Borrowers and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

Section 9.14         Confidentiality.

 

Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Agreement, any other Credit
Document or Bank Product or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents, advisors or
other representatives) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (ii) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Swingline Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

 

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of information received from any Credit Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

118

 

 

Section 9.15         Acknowledgments.

 

The Borrowers and the other Credit Parties each hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers, any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and

 

(c)           no joint venture exists among the Lenders and the Administrative
Agent or among the Borrowers, the Administrative Agent or the other Credit
Parties and the Lenders.

 

Section 9.16         Waivers of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.17         Patriot Act Notice.  

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.

 

Section 9.18         Resolution of Drafting Ambiguities.

 

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

119

 

 

Section 9.19         Subordination of Intercompany Debt.

 

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations.  Notwithstanding any provision
of this Credit Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Credit Agreement; provided that in the event of and during the continuation of
any Event of Default, no payment shall be made by or on behalf of any Credit
Party on account of any Intercompany Debt.  In the event that any Credit Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Credit Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to, the Administrative Agent.

 

Section 9.20         Continuing Agreement.

 

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrowers, deliver all the
Collateral in its possession to the Borrowers and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.

 

Section 9.21         Concerning Joint and Several Obligations of the Borrowers.

 

Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.  Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with respect to the payment and performance of all of the
Credit Party Obligations, it being the intention of the parties hereto that all
the Credit Party Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them.

 

Section 9.22         Press Releases and Related Matters.

 

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.  The Credit Parties consent to
the publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.

 

120

 

 

Section 9.23         Appointment of Company.

 

Each of the Borrowers and the Guarantors hereby appoints the Company to act as
its agent for all purposes under this Agreement and agrees that (a) the Company
may execute such documents on behalf of such Borrower and Guarantor as the
Company deems appropriate in its sole discretion and each Borrower and Guarantor
shall be obligated by all of the terms of any such document executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent or
the Lender to the Company shall be deemed delivered to each Borrower and
Guarantor and (c) the Administrative Agent or the Lenders may accept, and be
permitted to rely on, any document, instrument or agreement executed by the
Company on behalf of each Borrower and Guarantor.

 

Section 9.24         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and WFS each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Credit Party or any of their Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor WFS has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to any of the Transactions or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or WFS has advised or is currently advising any Credit
Party or any of their Affiliates on other matters) and neither the
Administrative Agent nor WFS has any obligation to any Credit Party or any of
their Affiliates with respect to the Transactions except those obligations
expressly set forth herein and in the other Credit Documents; (d) the
Administrative Agent and WFS and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent nor
WFS has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent and
WFS have not provided and will not provide any legal, accounting, regulatory or
tax advice with respect to any of the Transactions (including any amendment,
waiver or other modification hereof or of any other Credit Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  Each of the Credit Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent or WFS with respect to any
breach or alleged breach of agency or fiduciary duty.

 

Section 9.25         Responsible Officers and Authorized Officers.

 

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto.  Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.29 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such

 

121

 

 

notice and such notice shall be effective not sooner than five (5) Business Days
following receipt thereof by Administrative Agent (or such earlier time as
agreed to by the Administrative Agent).

 

Section 9.26         Amendment and Restatement.

 

This Agreement is intended to amend and restate the Existing Credit Agreement,
without novation, with the Commitments set forth herein and the Lenders party
hereto.  All Existing Letters of Credit shall be Letters of Credit outstanding
hereunder.  The Credit Parties hereby ratify, affirm and acknowledge all of
their obligations in respect of the Existing Credit Agreement and the related
documents and agreements delivered by them thereunder, including all outstanding
Existing Letters of Credit and the related LOC Documents, as amended and
restated hereby.  Without limiting the foregoing, all Collateral under the
Existing Credit Agreement shall be Collateral hereunder and continue to secure
the Obligations.  The Lenders hereby agree that the commitments with respect to
the Existing Credit Agreement are amended and restated to be the Revolving
Commitments of this Agreement and hereby waive, on the Closing Date only, any
pro rata payment provisions of this Agreement to the extent any such payments
are required to repay any obligations owing to any lender under the Existing
Credit Agreement that will not continue as a Lender under this Agreement.  All
Events of Default (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement are hereby waived, except to the extent any such
Events of Default (as defined in the Existing Credit Agreement) that exist under
the Existing Credit Agreement on the date hereof also constitute Events of
Default under the express provisions of this Agreement.

 

Section 9.27         Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or such
Lender in such currency, the Administrative Agent or such Lender agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

Section 9.28         Quebec Interpretation.  

 

For all purposes pursuant to which the interpretation or construction of this
Agreement may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) “personal
property” shall include “movable property”, (b) “real property” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include

 

122

 

 

a “hypothec”, “prior claim” and a “resolutory clause”, (f) all references to
filing, registering or recording under the Code or PPSA shall include
publication under the Civil Code of Quebec, (g) all references to “perfection”
of or “perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (h)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (i) “goods” shall include corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(j) an “agent” shall include a “mandatary”, (k) “construction liens” shall
include “legal hypothecs”, (l) “joint and several” shall include solidary, (m)
“gross negligence or willful misconduct” shall be deemed to be “intentional or
gross fault”, (n) “beneficial ownership” shall include “ownership on behalf of
another as mandatary”, (o) “easement” shall include “servitude”, (p) “priority”
shall include “prior claim”, (q) “survey” shall include “certificate of location
and plan”, and (r) “fee simple title” shall include “absolute ownership”.

 

Section 9.29         English Language Only.

 

The parties hereto confirm that it is their wish that this Agreement and any
other document executed in connection with the transactions contemplated hereby
be drawn up in the English language only and that all other documents
contemplated hereunder or relating hereto, including notices, shall also be
drawn up in the English language only.  Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en langue anglaise seulement.

 

Section 9.30         Dutch Parallel Debt.  For the purposes of creating security
rights governed by Dutch law:

 

(a)           Klipsch irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to Administrative Agent (in its own capacity and
not as agent (gevolmachtigde) or trustee) an amount equal to the aggregate of
all Credit Party Obligations from time to time due in accordance with the terms
and conditions of such Credit Party Obligations (such payment undertaking and
the obligations and liabilities which are the result thereof, Klipsch’s “Dutch
Parallel Debt”);

 

(b)           the Dutch Parallel Debt constitutes obligations and liabilities of
Klipsch which are separate and independent from, and without prejudice to, the
Credit Party Obligations and the Dutch Parallel Debt represents the
Administrative Agent’s own independent right to receive payment of the Dutch
Parallel Debt from Klipsch, provided that the amounts which are due under the
Dutch Parallel Debt under this provision shall always be equal to the amounts
which are due from time to time under the Credit Party Obligations;

 

(c)           the total amount due and payable in respect of the Credit Party
Obligations shall be decreased to the extent that the Administrative Agent
receives any amount in payment of the Dutch Parallel Debt, as if such amount
were received by any Lender in payment of the corresponding Credit Party
Obligations;

 

(d)           the total amount due and payable by Klipsch under the Dutch
Parallel Debt shall be decreased to the extent that any Lender receives any
amount in payment of the Credit Party Obligations (other than by virtue of
clause (c) above); and

 

(e)           The Administrative Agent shall distribute any amount received in
payment of the Dutch Parallel Debt among the Lenders that are the creditors of
the relevant Credit Party Obligations in accordance with the provisions of this
Agreement as if received by it in payment of the relevant Credit Party
Obligations.

 

123

 

 

ARTICLE X

 

GUARANTY

 

Section 10.1         The Guaranty.

 

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations.  If any or
all of the indebtedness becomes due and payable hereunder or under any Bank
Product, each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Bank Product Providers, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
the Credit Party Obligations.  The Guaranty set forth in this Article X is a
guaranty of timely payment and not of collection.  The word “indebtedness” is
used in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrowers, including
specifically all Credit Party Obligations, arising in connection with this
Agreement, the other Credit Documents or any Bank Product, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrowers may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

Section 10.2         Bankruptcy.

 

Additionally, subject to Section 10.1, each of the Guarantors unconditionally
and irrevocably guarantees jointly and severally the payment of any and all
Credit Party Obligations of the Borrowers to the Lenders and any Bank Product
Provider whether or not due or payable by the Borrowers upon the occurrence of
any Bankruptcy Event and unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent for the account of the Lenders and to
any such Bank Product Provider, or order, on demand, in lawful money in the
applicable currency.  Each of the Guarantors further agrees that to the extent
that the Borrowers or a Guarantor shall make a payment or a transfer of an
interest in any property to the Administrative Agent, any Lender or any Bank
Product Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrowers or a Guarantor, the estate of the
Borrowers or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or

 

124

 

 

part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment had not been made.

 

Section 10.3         Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrowers
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrowers or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrowers, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrowers, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider the Borrowers pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

Section 10.4         Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrowers, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrowers and whether or not any other
Guarantor or the Borrowers are joined in any such action or actions.

 

Section 10.5         Authorization.

 

Subject to Section 10.1, each of the Guarantors authorizes the Administrative
Agent, each Lender and each Bank Product Provider without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement and any Bank Product, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine, (d) release or substitute any one or more endorsers,
Guarantors, the Borrowers or other obligors and (e) to the extent otherwise
permitted herein, release or substitute any Collateral.

 

Section 10.6         Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrowers or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

125

 

 

Section 10.7         Waiver.

 

(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender or any Bank Product Provider to (i) proceed
against the Borrowers, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from the Borrowers, any other guarantor or
any other party, or (iii) pursue any other remedy in the Administrative Agent’s,
any Lender’s or any Bank Product Provider’s whatsoever.  Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrowers, any
other guarantor or any other party other than payment in full of the Credit
Party Obligations (other than contingent indemnification obligations),
including, without limitation, any defense based on or arising out of the
disability of the Borrowers, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrowers other
than payment in full of the Credit Party Obligations.  The Administrative Agent
may, at its election, foreclose on any security held by the Administrative Agent
or a Lender by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrowers or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated.  Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrowers or any other party or any
security.

 

(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

 

(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or any Bank Product Provider
against the Borrowers or any other guarantor of the Credit Party Obligations of
the Borrowers owing to the Lenders or such Bank Product Provider (collectively,
the “Other Parties”) and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Guaranty until such time as the
Credit Party Obligations shall have been paid in full and the Commitments have
been terminated.  Each of the Guarantors hereby further agrees not to exercise
any right to enforce any other remedy which the Administrative Agent, the
Lenders or any Bank Product Provider now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of the Borrowers and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrowers until such time as the Credit Party Obligations
(other than contingent indemnification obligations) shall have been paid in full
and the Commitments have been terminated.

 

126

 

 

Section 10.8         Limitation on Enforcement.

 

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.  

 

Section 10.9         Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrowers, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

 

Section 10.10       Eligible Contract Participant.

 

Notwithstanding anything to the contrary in any Credit Document, no Borrower or
Guarantor shall be deemed under this Article X to be a guarantor of any Swap
Obligations if such Guarantor was not an “eligible contract participant” as
defined in § 1a(18) of the Commodity Exchange Act, at the time the guarantee
under this Article X becomes effective with respect to such Swap Obligation and
to the extent that the providing of such guarantee by such Guarantor would
violate the Commodity Exchange Act; provided however that in determining whether
any Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article X by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.

 

Section 10.11      Keepwell.

 

Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act at the time the guarantee under this Article X becomes effective
with respect to any Swap Obligation, to honor all of the obligations of such
Guarantor under this Article X in respect of such Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.11 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 10.11, or
otherwise under this Article X, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The undertaking of each Qualified ECP Guarantor under this Section 10.11 shall
remain in full force and effect until termination of the Commitments and payment
in full of all Loans and other Credit Party Obligations. Each Qualified ECP
Guarantor intends that this Section 10.11 constitute, and this Section 10.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.

 

127

 

 

ARTICLE XI

 

SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A SHARING EVENT

 

Section 11.1         Participations.

 

Upon the occurrence of a Sharing Event, the Lenders shall automatically and
without further action be deemed to have exchanged interests in the outstanding
Loans and outstanding Letters of Credit such that, in lieu of the interests of
each Lender in each Loan and each outstanding Letter of Credit, such Lender
shall hold an interest in all Revolving Loans and Swingline Loans, made to the
Borrowers and all outstanding Letters of Credit issued for the account of such
Persons or their Subsidiaries at such time, whether or not such Lender shall
previously have participated therein, equal to such Lender’s Exchange Percentage
thereof.  The foregoing exchanges shall be accomplished automatically pursuant
to this Section 11.1 through purchases and sales of participations in the
various Loans and outstanding Letters of Credit as required hereby, although at
the request of the Administrative Agent each Lender hereby agrees to enter into
customary participation agreements approved by the Administrative Agent and
reasonably acceptable to such Lender to evidence the same.  All purchases and
sales of participating interests pursuant to this Section 11.1 shall be made in
Dollars.  At the request of the Administrative Agent, each Lender which has sold
participations in any of its Loans and outstanding Letters of Credit as provided
above (through the Administrative Agent) will deliver to each Lender (through
the Administrative Agent) which has so purchased a participating interest
therein a participation certificate in the appropriate amount as determined in
conjunction with the Administrative Agent.  It is understood that the amount of
funds delivered by each Lender shall be calculated on a net basis, giving effect
to both the sales and purchases of participations by the various Lenders as
required above.  For the avoidance of doubt, a Sharing Event shall be deemed to
have occurred immediately prior to any acceleration pursuant to Section 7.2 or
any distribution under Section 2.11(b) or Section 2.21(a)(ii).

 

Section 11.2         Administrative Agent’s Determination Binding.

 

All determinations by the Administrative Agent pursuant to this Article XI shall
be made by it in accordance with the provisions herein and with the intent being
to equitably share the credit risk for all Loans and Letters of Credit and other
Extensions of Credit hereunder in accordance with the provisions hereof.  Absent
manifest error, all determinations by the Administrative Agent hereunder shall
be binding on the Credit Parties and each of the Lenders.  The Administrative
Agent shall have no liability to any Credit Party or Lender hereunder for any
determinations made by it hereunder except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

 

Section 11.3         Participation Payments in Dollars.

 

Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from time to time payable on account of, Loans denominated
in Foreign Currencies (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such Sharing Event) shall
be payable in Dollars (taking the Dollar Equivalent of such amounts on the date
payment is made with respect thereto) and shall be distributed by the
Administrative Agent for the account of the Lenders which made such Loans or are
participating therein and (c) all Revolving Commitments shall be automatically
terminated.  Notwithstanding anything to the contrary contained above, the
failure of any Lender to purchase its participating interests as required above
in any Extensions of Credit upon the occurrence of a Sharing Event shall not
relieve any other Lender of its obligation hereunder to purchase its
participating

 

128

 

 

interests in a timely manner, but no Lender shall be responsible for the failure
of any other Lender to purchase the participating interest to be purchased by
such other Lender on any date.

 

Section 11.4         Delinquent Participation Payments.

 

If any amount required to be paid by any Lender pursuant to this Article XI is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts payable under this Article
XI shall be conclusive in the absence of manifest error.  Amounts payable by any
Lender pursuant to this Article XI shall be paid to the Administrative Agent for
the account of the relevant Lenders; provided that, if the Administrative Agent
(in its sole discretion) has elected to fund on behalf of such other Lender the
amounts owing to such other Lenders, then the amounts shall be paid to the
Administrative Agent for its own account.

 

Section 11.5         Settlement of Participation Payments.

 

Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XI and the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 

Section 11.6         Participation Obligations Absolute.

 

Each Lender’s obligation to purchase participating interests pursuant to this
Article XI shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (iv) any breach of this Agreement by any Credit Party, any Lender
or any other Person, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

Section 11.7         Increased Cost; Indemnities.

 

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Credit
Parties any increased costs and indemnities (including, without limitation,
pursuant to Section 2.14, 2.15, 2.16, 2.17, 2.18 and 9.5) directly from the
Credit Parties to the same extent as if it were the direct Lender as opposed to
a participant therein and (b) each Lender which has sold such participations
shall be entitled to receive from the Credit Parties indemnification from and
against any and all Taxes imposed as a result of the sale of the participations
pursuant to this Article XI.  

 

129

 

 

Each Credit Party acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Article XI, increased
Taxes may be owing by it pursuant to Section 2.16, which Taxes shall be paid (to
the extent provided in Section 2.16) by the respective Credit Party or Credit
Parties, without any claim that the increased Taxes are not payable because some
resulted from the participations effected as otherwise required by this Article
XI.

 

Section 11.8         Provisions Solely to Effect Intercreditor Agreement.

 

The provisions of this Article XI are and are intended solely for the purpose of
effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors.  Except as contemplated by Sections 11.3 and 11.7, none of the
Credit Parties shall have any rights or obligations under this Article
XI.  Nothing contained in this Article XI is intended to or shall impair the
obligations of the Credit Parties, which are absolute and unconditional, to pay
the Credit Party Obligations as and when the same shall become due and payable
in accordance with their terms.

 

[Signature Pages Follow]

 

130

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWERS: VOXX International corporation,   a Delaware corporation, as the
Company         By:  





  Name:   Title:       AUDIOVOX ACCESSORIES CORPORATION, a
Delaware corporation, as a Borrower         By:  

  Name:   Title:       VOXX ELECTRONICS CORP. (formerly known as
Audiovox Electronics Corporation), a Delaware
corporation, as a Borrower         By:  

  Name:   Title:       AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware
corporation, as a Borrower         By:  

  Name:   Title:       AUDIOVOX ATLANTA CORP. (formerly known as American Radio
Corp.), a Georgia corporation, as a Borrower

 

 

 

 

  By:  

  Name:   Title:       CODE SYSTEMS, INC., a Delaware corporation, as a Borrower
        By:  

  Name:   Title:       INVISION AUTOMOTIVE SYSTEMS INC., a
Delaware corporation, as a Borrower         By:  

  Name:   Title:       KLIPSCH GROUP, INC., an Indiana corporation, as a
Borrower         By:  

  Name:   Title:     GUARANTORS: [GUARANTORS]

 

 

 

  

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL   ASSOCIATION, as a Lender and
as Administrative
Agent on behalf of the Lenders         By:  

  Name:   Title:

 

 

 

 

EXHIBIT B

 

REVISED SCHEDULES AND EXHIBITS

 

See Attached.

 

 

 

 

EXHIBIT C

 

RELEASED CREDIT PARTIES

 

VOXX INTERNATIONAL (GERMANY) GMBH, a Gesellschaft mit beschränkter Haftung under
the laws of the Federal Republic of Germany, as the Foreign Borrower

 

CAR COMMUNICATION HOLDING GMBH, a Gesellschaft mit beschränkter Haftung under
the laws of the Federal Republic of Germany

 

Hirschmann Car Communication GmbH, a Gesellschaft mit beschränkter Haftung under
the laws of the Federal Republic of Germany

 

Hirschmann Car Communication Kft., a limited liability corporation (Korlátolt
Felelõsségû Társaság) organized under the laws of Hungary

 

AUDiovox Venezuela C.A., a company organized under the laws of Venezuela

 

Audiovox Mexico, S de RL de CV, a company organizad under the laws of Mexico

 

 